 

Exhibit 10.20

 

Execution Version

 

 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

dated as of

 

March 13, 2019

 

among

 

JUNIATA RIVER LLC

 

The Lenders Party Hereto

 

The Collateral Administrator, Collateral Agent and Securities Intermediary Party
Hereto

 

and

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

Table of Contents

 

    Page       ARTICLE I THE PORTFOLIO INVESTMENTS       SECTION 1.01. Purchases
of Portfolio Investments 24 SECTION 1.02. Procedures for Purchases and Related
Advances 24 SECTION 1.03. Conditions to Purchases and Advances 25 SECTION 1.04.
Sales of Portfolio Investments 26 SECTION 1.05. Certain Assumptions relating to
Portfolio Investments 28 SECTION 1.06. Valuation of Permitted Non-USD Currency
Portfolio Investments 28 SECTION 1.07. Currency Equivalents Generally 28      
ARTICLE II THE AdvanceS       SECTION 2.01. Financing Commitments 29 SECTION
2.02. [Reserved] 29 SECTION 2.03. Advances; Use of Proceeds 29 SECTION 2.04.
Other Conditions to Advances 30       ARTICLE III ADDITIONAL TERMS APPLICABLE TO
THE Advances       SECTION 3.01. The Advances 32 SECTION 3.02. Alternate Rate of
Interest 35 SECTION 3.03. Taxes 36       ARTICLE IV COLLECTIONS AND PAYMENTS    
  SECTION 4.01. Interest Proceeds 39 SECTION 4.02. Principal Proceeds 40 SECTION
4.03. Principal and Interest Payments; Prepayments; Fees 41 SECTION 4.04. Market
Value Cure Account 42 SECTION 4.05. Priority of Payments 43 SECTION 4.06.
Payments Generally 44 SECTION 4.07. Termination or Reduction of Financing
Commitments 45       ARTICLE V [RESERVED]   ARTICLE VI REPRESENTATIONS,
WARRANTIES AND COVENANTS       SECTION 6.01. Representations and Warranties 45
SECTION 6.02. Covenants of the Company 49 SECTION 6.03. Amendments of Portfolio
Investments, Etc. 55

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT   ARTICLE VIII ACCOUNTS; COLLATERAL SECURITY      
SECTION 8.01. The Accounts; Agreement as to Control 57 SECTION 8.02. Collateral
Security; Pledge; Delivery 58       ARTICLE IX THE AGENTS       SECTION 9.01.
Appointment of Administrative Agent and Collateral Agent 61 SECTION 9.02.
Additional Provisions Relating to the Collateral Agent, the Collateral
Administrator and the Securities Intermediary 65       ARTICLE X MISCELLANEOUS  
    SECTION 10.01. Non-Petition; Limited Recourse 70 SECTION 10.02. Notices 71
SECTION 10.03. No Waiver 71 SECTION 10.04. Expenses; Indemnity; Damage Waiver;
Right of Setoff 71 SECTION 10.05. Amendments 72 SECTION 10.06. Successors;
Assignments 73 SECTION 10.07. Governing Law; Submission to Jurisdiction; Etc. 75
SECTION 10.08. Interest Rate Limitation 75 SECTION 10.09. PATRIOT Act 75 SECTION
10.10. Counterparts 75 SECTION 10.11. Headings 76 SECTION 10.12. Acknowledgement
and Consent to Bail-In of EEA Financial Institutions 76

 

Schedules       Schedule 1 Transaction Schedule Schedule 2 Contents of Notice of
Acquisition Schedule 3 Eligibility Criteria Schedule 4 Concentration Limitations
Schedule 5 Initial Portfolio Investments Schedule 6 Moody's Industry
Classifications Schedule 7 Market Value Supplemental Schedule     Exhibits      
Exhibit A Form of Request for Advance Exhibit B Form of Reports

 

 - ii - 

 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated as of March 13, 2019
(this "Agreement") among JUNIATA RIVER LLC, as borrower (the "Company"); the
Lenders party hereto; WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
collateral agent (in such capacity, the "Collateral Agent"), as collateral
administrator (in such capacity, the "Collateral Administrator") and as
securities intermediary (in such capacity, the "Securities Intermediary"); and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative agent for the
Lenders hereunder (in such capacity, the "Administrative Agent").

 

The Company, the Lenders, the Administrative Agent, Citibank, N.A., as
collateral agent (the "Retiring Collateral Agent") and as securities
intermediary (the "Retiring Intermediary") and Virtus Group, LP, as collateral
administrator (the "Retiring Collateral Administrator") have entered into that
certain Loan Agreement, dated as of November 14, 2014 (as amended by Amendment
No. 1 to Loan Agreement dated as of October 11, 2016, the "Original Agreement")
and wish to join the Collateral Agent, the Collateral Administrator and the
Securities Intermediary as parties to this Agreement and each such person wishes
to become a party to this Agreement.

 

On the date hereof, the Retiring Collateral Administrator, the Retiring
Intermediary, the Retiring Collateral Agent, the Administrative Agent, the
Collateral Agent, the Collateral Administrator and the Securities Intermediary
have entered into that certain Appointment, Assignment and Assumption Agreement
(the "Assignment and Assumption Agreement") pursuant to which, inter alia, the
Retiring Collateral Administrator, the Retiring Intermediary and the Retiring
Collateral Agent will cease acting in the capacities of collateral
administrator, intermediary and collateral agent under this Agreement and the
Collateral Administrator, the Collateral Agent and the Securities Intermediary
will commence acting in such capacities hereunder.

 

FS Investment Corporation II (the "Investment Manager") and the Company wish for
the Company to continue to acquire and finance certain corporate loans, other
corporate debt securities and other assets (the "Portfolio Investments"), all on
and subject to the terms and conditions set forth herein.

 

The Company has acquired and hereafter may further acquire certain Portfolio
Investments pursuant to a Sale and Contribution Agreement (the "Sale
Agreement"), dated as of November 14, 2014, between the Company and FS
Investment Corporation II.

 

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association ("JPMCB") has agreed to make advances to the Company
("Advances") hereunder to the extent specified on the transaction schedule
attached as Schedule 1 hereto (the "Transaction Schedule"). JPMCB, together with
its respective successors and permitted assigns, are referred to herein as the
"Lenders", and the types of financings to be made available by them hereunder
are referred to herein as the "Financings".

 

Accordingly, the parties hereto agree to amend and restate the Original
Agreement as follows:

 

Certain Defined Terms

 

"Account Control Agreement" means the Securities Account Control Agreement,
dated as of March 13, 2019, among the Company, the Administrative Agent, the
Collateral Agent and the Securities Intermediary.

 

"Accounts" has the meaning set forth in Section 8.01(a).

 

 

 

 

"Additional Payment Date" has the meaning set forth in Section 4.05.

 

"Adjusted Applicable Margin" means the stated Applicable Margin for Advances set
forth on the Transaction Schedule plus 2% per annum.

 

"Administrative Agent" has the meaning set forth in the introductory section of
this Agreement.

 

"Advances" has the meaning set forth in the introductory section of this
Agreement.

 

"Adverse Proceeding" means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Company) at law or in equity, or before or by
any Governmental Authority, whether pending, active or, to the Company's
knowledge, threatened against or affecting the Company or the Investment Manager
or their respective property that would reasonably be expected to result in a
Material Adverse Effect.

 

"Affiliate" means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person
but, which shall not, with respect to the Company, include the obligors under
any Portfolio Investment. For the purposes of this definition, control of a
Person shall mean the power, direct or indirect, (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of any
such Person or (ii) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

 

"Agent" has the meaning set forth in Section 9.01.

 

"Agent Business Day" means any day on which commercial banks settle payments in
each of New York City and the city in which the corporate trust office of the
Collateral Agent is located (which shall initially be Columbia, MD).

 

"Agreement" has the meaning set forth in the introductory paragraph hereto.

 

"Amendment" has the meaning set forth in Section 6.03.

 

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

 

"Applicable Law" means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

 

"Applicable Margin" means the applicable margin for Advances denominated in U.S.
dollars or a Permitted Non-USD Currency, as applicable, as set forth on the
Transaction Schedule.

 

"Assignment and Assumption Agreement" has the meaning set forth in the
introductory section of this Agreement.

 

 - 2 - 

 

 

"Base Rate" means, for any day, with respect to (i) U.S. dollar denominated
Advances, a rate per annum equal to the greatest of (a) the Prime Rate in effect
on such day and (b) the Federal Funds Effective Rate in effect on such day
plus 0.50%, (ii) CAD denominated Advances, the Canadian Prime Rate, and (iii)
with respect to GBP and Euro denominated Advances, the applicable Reference Bank
Base Rate. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Canadian Prime Rate shall be effective from
and including the effective date of such change. In the event that the Base Rate
is below zero at any time during the term of this Agreement, it shall be deemed
to be zero until it exceeds zero again.

 

"Borrowing Base Test" means a test that will be satisfied on any date of
determination if the following is true:

 

[tv516196_ex10-20img1.jpg]

 

Where:

 

AR = 53%.

 

"Business Day" means any day on which commercial banks are open in each of New
York City and the city in which the corporate trust office of the Collateral
Agent is located; provided that, (i) with respect to any LIBO Rate related
provisions herein or the payment, calculation or conversion of amounts
denominated in GBP, "Business Day" shall be deemed to exclude any day on which
banks are required or authorized to be closed in London, England, (ii) with
respect to any provisions herein relating to the calculation or conversion of
amounts denominated in Euros, "Business Day" shall be deemed to exclude any day
on which banks are required or authorized to be closed in London, England or
which is not a TARGET2 Settlement Day, and (iii) with respect to any provisions
herein relating to the calculation or conversion of amounts denominated in CAD ,
"Business Day" shall be deemed to exclude any day on which banks are required or
authorized to be closed in Toronto, Canada.

 

"CAD" means Canadian dollars.

 

"Calculation Period" means each quarterly period ending on January 15, April 15,
July 15 and October 15 of each year during the term of this Agreement (or, (i)
if such date is not a Business Day, then the following Business Day, and (ii) in
the case of the last Calculation Period, the period from and including the
preceding Calculation Period Start Date to but excluding the Maturity Date).

 

"Calculation Period Start Date" means, with respect to each Calculation Period,
the day immediately following the last day of the preceding Calculation Period.

 

"Canadian Prime Rate" means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate published by Bloomberg Financial Markets Commodities News (or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time) at 10:15 a.m. Toronto time on such day and (ii) the CDOR Rate
for thirty (30) days, plus 1% per annum; provided that if any of the above rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. Any change in the Canadian Prime Rate due to a change in the
PRIMCAN Index or the CDOR Rate shall be effective from and including the
effective date of such change in the PRIMCAN Index or CDOR Rate, respectively.

 

 - 3 - 

 

 

"Cash Equivalents" means, any of the following: (i) marketable securities (a)
issued or directly and unconditionally guaranteed as to interest and principal
by the United States government or (b) issued by any agency of the United States
the obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least "A-1" from S&P or at least "P-1" from
Moody's; (iii) commercial paper maturing no more than three months from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least "A-1" from S&P or at least "P-1" from Moody's; (iv) certificates of
deposit or bankers' acceptances maturing within three months after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least "adequately capitalized" (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000; and (v) shares
of any money market mutual fund that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clauses (i) and
(ii) above, (b) has net assets of not less than $5,000,000,000, and (c) has the
highest rating obtainable from either S&P or Moody's. Subject to the foregoing,
Cash Equivalents may include investments in which the Collateral Agent or its
Affiliates provide services and receive compensation.

 

"CDOR Rate" means, on any day, an annual rate of interest equal to the average
rate applicable to CAD Dollar bankers’ acceptances for a three-month period that
appears on the Reuters Screen CDOR Page (or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time), rounded
to the nearest 1/100th of 1% (with .005% being rounded up), at approximately
10:15 a.m. Toronto time on such day, or if such day is not a Business Day, then
on the immediately preceding Business Day (the "Screen Rate"); provided that if
such Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that all requests, rules, guidelines or
directives concerning liquidity and capital adequacy issued by any United States
regulatory authority (i) under or in connection with the implementation of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in connection
with the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) shall be deemed to have
occurred after the date of this Agreement for purposes of this definition,
regardless of the date adopted, issued, promulgated or implemented.

 

"Change of Control" means an event or series of events by which the Parent or
its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) shall cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company.

 

"Charges" has the meaning set forth in Section 10.08.

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

 - 4 - 

 

 

"Collateral" has the meaning set forth in Section 8.02(a).

 

"Collateral Accounts" has the meaning set forth in Section 8.01(a).

 

"Collateral Administrator" has the meaning set forth in the introductory section
of this Agreement.

 

"Collateral Agent" has the meaning set forth in the introductory section of this
Agreement.

 

"Collateral Principal Amount" means on any date of determination (A) the
aggregate principal balance of the Portfolio, including the funded and unfunded
balance on any Delayed Funding Term Loan or Revolving Loan, as of such date plus
(B) the amounts on deposit in the Collateral Accounts or any Permitted Non-USD
Currency Account, as applicable (including cash and Eligible Investments)
representing Principal Proceeds as of such date minus (C) the aggregate
principal balance of all Ineligible Investments as of such date.

 

"Collection Account" means the Interest Collection Account and the Principal
Collection Account, collectively.

 

"Commitment Increase Date" means any Business Day on which the Administrative
Agent (in its sole discretion) approves in writing (which may be by email) a
Commitment Increase Option Request.

 

"Commitment Increase Fee Amount" means (i) 0.75% of the increase in the
Financing Commitments of the Lenders resulting from a Commitment Increase Option
Request multiplied by (ii) the ratio, expressed as a percentage, the numerator
of which is the number of days from and including the applicable Commitment
Increase Date to and including the last day of the Reinvestment Period and the
denominator of which is 1096; provided that the Commitment Increase Fee Amount
in respect of any Commitment Increase Date shall not be less than 0.25% of the
amount of such increase in the Financing Commitments of the Lenders.

 

"Commitment Increase Option" means, on any date prior to the termination of the
Reinvestment Period, the option of the Company to request in writing (which may
be by email) (each a "Commitment Increase Option Request") from the
Administrative Agent and the Lenders an increase of the Financing Commitments to
up to U.S.$850,000,000; provided that the amount of each Commitment Increase
Option Request shall be not less than U.S.$75,000,000.

 

"Company" has the meaning set forth in the introductory section of this
Agreement.

 

"Concentration Limitation Excess" means, on any date of determination, without
duplication, all or the portion of the principal amount of any Portfolio
Investment that exceeds any Concentration Limitation as of such date; provided
that the Investment Manager shall select in its sole discretion which Portfolio
Investment(s) constitute part of the Concentration Limitation Excess; provided
further that, with respect to any excess that includes all or a portion of a
Delayed Funding Term Loan or a Revolving Loan, the Investment Manager shall
select any term Portfolio Investment from the same obligor and/or any funded
portion of the aggregate commitment amount of such Delayed Funding Term Loan or
Revolving Loan before selecting any unfunded portion of such aggregate
commitment amount; provided further that if the Investment Manager does not so
select any Portfolio Investment(s), the applicable portion of the Portfolio
Investment(s) with the lowest Market Value (as determined by the Administrative
Agent in a commercially reasonable manner) shall make up the Concentration
Limitation Excess.

 

 - 5 - 

 

 

"Concentration Limitations" has the meaning set forth in Schedule 4.

 

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

"Credit Risk Party" has the meaning set forth in Article VII.

 

"Currency Shortfall" has the meaning set forth in Section 4.06(b).

 

"Custodial Account" has the meaning set forth in Section 8.01(a).

 

"Default" has the meaning set forth in Section 1.03.

 

"Deliver" (and its correlative forms) means the taking of the following steps by
the Company (or the Investment Manager on its behalf):

 

(1)         in the case of Portfolio Investments and Eligible Investments, by
(x) causing the Securities Intermediary to indicate by book entry that a
financial asset comprised thereof has been credited to the applicable Collateral
Account and (y) causing the Securities Intermediary to agree pursuant to the
Account Control Agreement that it will comply with entitlement orders originated
by the Collateral Agent with respect to each such security entitlement without
further consent by the Company;

 

(2)        in the case of each general intangible, unless Step (1) above or Step
(3) below has been taken, by notifying the obligor thereunder of the security
interest of the Collateral Agent;

 

(3)         in the case of Portfolio Investments consisting of instruments (the
"Possessory Collateral") that do not constitute a financial asset forming the
basis of a security entitlement delivered to the Collateral Agent pursuant to
clause (1) above, by causing (x) the Collateral Agent to obtain possession of
such Possessory Collateral in the State of New York or the State of Minnesota,
or (y) a Person other than the Company and a securities intermediary (A)(I) to
obtain possession of such Possessory Collateral in the State of New York or the
State of Minnesota, and (II) to then authenticate a record acknowledging that it
holds possession of such Possessory Collateral for the benefit of the Collateral
Agent or (B)(I) to authenticate a record acknowledging that it will take
possession of such Possessory Collateral for the benefit of the Collateral Agent
and (II) to then acquire possession of such Possessory Collateral in the State
of New York or the State of Minnesota;

 

(4)         in the case of any account (and all amounts held therein, including
the MV Cure Account and amounts on deposit therein) which constitutes a "deposit
account" under Article 9 of the UCC, by causing the Securities Intermediary to
continuously identify in its books and records the security interest of the
Collateral Agent in such account and, except as may be expressly provided herein
to the contrary, establishing dominion and control over such account in favor of
the Collateral Agent; and

 

(5)         in all cases, by filing or causing the filing of a financing
statement with respect to such Collateral with the Delaware Secretary of State.

 

 - 6 - 

 

 

Notwithstanding clauses (1) and (3) above, the Company shall ensure (or shall
cause the Investment Manager on its behalf to ensure) that all Portfolio
Investments denominated in a Permitted Non-USD Currency and all proceeds thereof
shall be deposited in or credited to a Permitted Non-USD Currency Account.

 

"Delayed Funding Term Loan" means any Loan that (a) requires the holder thereof
to make one or more future advances to the obligor under the underlying
instruments relating thereto, (b) specifies a maximum amount that can be
borrowed on one or more fixed borrowing dates, and (c) does not permit the
re-borrowing of any amount previously repaid by the obligor thereunder; but any
such Loan will be a Delayed Funding Term Loan only until all commitments by the
holders thereof to make advances to the obligor thereon expire or are terminated
or reduced to zero.

 

"Designated Email Notification Address" means credit.notices@fsinvestments.com
and FSICII_Team@fsinvestments.com, provided that, so long as no Event of Default
shall have occurred and be continuing and no Market Value Event shall have
occurred, the Company may, upon at least five (5) Business Day's written notice
to the Administrative Agent, the Collateral Administrator and the Collateral
Agent, designate any other email address as the Designated Email Notification
Address.

 

"Designated Independent Broker-Dealer" means J.P. Morgan Securities LLC;
provided that, so long as no Market Value Event shall have occurred and no Event
of Default shall have occurred and be continuing, the Investment Manager may,
upon at least five (5) Business Day's written notice to the Administrative
Agent, the Collateral Administrator and the Collateral Agent, designate another
Independent Broker-Dealer as the Designated Independent Broker-Dealer.

 

"Dollar Equivalent" means, with respect to any Advance denominated in a
Permitted Non-USD Currency, the amount of U.S. dollars that would be required to
purchase the amount of such Permitted Non-USD Currency of such Advance using the
reciprocal foreign exchange rates obtained as described in the definition of the
term Spot Rate.

 

"EBITDA" means, with respect to the last four full fiscal quarters with respect
to any Portfolio Investment, the meaning of "EBITDA", "Adjusted EBITDA" or any
comparable definition in the underlying instruments for each such Portfolio
Investment, and in any case that "EBITDA", "Adjusted EBITDA" or such comparable
definition is not defined in such underlying instruments, an amount, for the
obligor on such Portfolio Investment and any parent that is obligated pursuant
to the underlying instruments for such Portfolio Investment (determined on a
consolidated basis without duplication in accordance with GAAP) equal to
earnings from continuing operations for such period plus (a) interest expense,
(b) income taxes, (c) depreciation and amortization for such four fiscal quarter
period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of intangibles (including, but not
limited to, goodwill, financing fees and other capitalized costs), other
non-cash charges and organization costs, (e) extraordinary losses in accordance
with GAAP, (f) one-time, non-recurring or non-cash charges consistent with the
applicable compliance statements and financial reporting packages provided by
such obligor, and (g) any other item the Investment Manager and the
Administrative Agent mutually deem to be appropriate; provided that with respect
to any obligor for which four full fiscal quarters of economic data are not
available, EBITDA shall be determined for such obligor based on annualizing the
economic data from the reporting periods actually available.

 

"Effective Date" has the meaning set forth in Section 2.04.

 

"Eligibility Criteria" has the meaning set forth in Section 1.03.

 

"Eligible Investments" has the meaning set forth in Section 4.01.

 

 - 7 - 

 

 

"ERISA" means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Company or the Parent, as applicable, within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412, 430 or 431 of the
Code).

 

"ERISA Event" means that (1) the Company has underlying assets which constitute
"plan assets" within the meaning of the Plan Asset Rules or (2) any of the
Company, the Parent or any ERISA Affiliate sponsors, maintains, contributes to,
is required to contribute to or has any material liability with respect to any
Plan.

 

"Euro" or "€" means the lawful currency of Participating Member States.

 

"EURIBOR Rate" means, for each Calculation Period relating to an Advance in
Euros, the Euro interbank offered rate administered by the European Money
Markets Institute (or any other person which takes over the administration of
that rate) for a three-month period displayed (before any correction,
recalculation or republication by the administrator) on page EURIBOR01 of the
Thomson Reuters screen (or any replacement Thomson Reuters page which displays
that rate) or on the appropriate page of such other information service which
publishes that rate from time to time in place of Thomson Reuters. If such page
or service ceases to be available, the Administrative Agent may specify another
page or service displaying the relevant rate after consultation with the
Company. Notwithstanding anything in the foregoing to the contrary, if the
EURIBOR Rate as calculated for any purpose under this Agreement is below zero,
the EURIBOR Rate will be deemed to be zero for such purpose until such time as
it exceeds zero again.

 

"Event of Default" has the meaning set forth in Article VII.

 

"Excess Interest Proceeds" means, at any time of determination, the excess of
(1) amounts then on deposit in the Collateral Accounts or any Permitted Non-USD
Currency Account, as applicable, representing Interest Proceeds over (2) the sum
of the projected amount required to be paid pursuant to Section 4.05(a) and (b)
on the next Interest Payment Date, the next Additional Distribution Date or the
Maturity Date, as applicable, as determined by the Company in good faith and in
a commercially reasonable manner and verified by the Administrative Agent.

 

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Secured Party being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Financing
Commitment or Advance pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Financing Commitment or Advance or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 3.03, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Secured Party's failure to comply with Section 3.03(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

 - 8 - 

 

 

"Expense Cap Amount" has the meaning set forth in Section 4.05(a).

 

"FATCA" means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and intergovernmental
agreements thereunder, similar or related non-U.S. law that correspond to
Sections 1471 to 1474 of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code and any U.S. or
non-U.S. fiscal or regulatory law, legislation, rules, guidance, notes or
practices adopted pursuant to such intergovernmental agreement.

 

"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

"Fee Letter" means the fee letter, dated as of the date of the Original
Agreement, among the Lender, the Administrative Agent and the Company, as
amended, supplemented or otherwise modified from time to time

 

"Financing Commitment" means, with respect to each Lender, the commitment of
such Lender to provide Advances to the Company hereunder in an amount up to but
not exceeding the amount set forth opposite such Lender's name on the
Transaction Schedule that is held by such Lender at such time.

 

"Financial Officer" means the president, any senior vice president, chief
financial officer, principal accounting officer, chief accounting officer,
treasurer, assistant treasurer, controller or assistant controller of the
Company.

 

"Foreign Lender" means a Lender that is not a U.S. Person.

 

"GAAP" means generally accepted accounting principles in the effect from time to
time in the United States, as applied from time to time by the Company.

 

"GBP" means British Pounds.

 

"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

 - 9 - 

 

 

"Indebtedness" as applied to any Person, means, without duplication, as
determined in accordance with GAAP, (i) all indebtedness of such Person for
borrowed money; (ii) all obligations of such Person evidenced by bonds,
debentures, notes, deferrable securities or other similar instruments; (iii) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business; (iv) that portion of obligations with respect to capital leases that
is properly classified as a liability of such Person on a balance sheet; (v) all
non-contingent obligations of such Person to reimburse or prepay any bank or
other Person in respect of amounts paid under a letter of credit, banker's
acceptance or similar instrument; (vi) all debt of others secured by a Lien on
any asset of such Person, whether or not such debt is assumed by such Person;
and (vii) all debt, lease obligations or similar obligations to repay money of
others guaranteed by such Person or for which such Person acts as surety and
other contingent obligations to purchase, to provide funds for payment, to
supply funds to invest in any Person or otherwise to assure a creditor against
loss. Notwithstanding the foregoing, "Indebtedness" shall not include a
commitment arising in the ordinary course of business to purchase a future
Portfolio Investment in accordance with the terms of this Agreement.

 

"Indemnified Person" has the meaning specified in Section 5.03(b).

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

 

"Indemnitee" has the meaning set forth in Section 10.04(b).

 

"Independent Broker-Dealer" means any of the following (as such list may be
revised from time to time by mutual agreement of the Company and the
Administrative Agent): Bank of America/Merrill Lynch, Barclays Bank, BNP
Paribas, Citibank, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JPMorgan,
Morgan Stanley, Nomura, The Royal Bank of Scotland, UBS, Wells Fargo and any
Affiliate of any of the foregoing, but in no event including the Company or any
Affiliate of the Company.

 

"Ineligible Investment" means any Portfolio Investment that fails, at any time,
to satisfy the Eligibility Criteria; provided that with respect to any Portfolio
Investment for which the Administrative Agent has waived one or more of the
criteria set forth on Schedule 3, the Eligibility Criteria in respect of such
Portfolio Investment shall be deemed not to include such waived criteria at any
time after such waiver and such Portfolio Investment shall not be considered an
"Ineligible Investment" by reason of its failure to meet such waived criteria;
provided further that any Portfolio Investment (other than an Initial Portfolio
Investment) which has not been approved by the Administrative Agent pursuant to
Section 1.02 on or prior to its Trade Date will be deemed to be an Ineligible
Investment until such later date (if any) on which such Portfolio Investment is
so approved; provided, further, that any Participation Interest granted under
the Sale Agreement and the Participation Agreement on the date hereof that has
not been elevated to an absolute assignment on or prior to the 45th calendar day
following the Effective Date (or, if the Investment Manager has provided the
Administrative Agent with evidence satisfactory to the Administrative Agent in
its sole discretion that the Company is diligently pursuing such elevation, the
90th calendar day following the Effective Date) shall constitute an Ineligible
Investment until the date on which such elevation has occurred.

 

"Initial Portfolio Investments" means the Portfolio Investments listed in
Schedule 5.

 

"Interest Collection Account" has the meaning set forth in Section 8.01(a).

 

"Interest Payment Date" has the meaning set forth in Section 4.03(b).

 

 - 10 - 

 

 

"Interest Proceeds" means all payments of interest received in respect of the
Portfolio Investments and Eligible Investments acquired with the proceeds of
Portfolio Investments (in each case other than accrued interest purchased using
Principal Proceeds, but including proceeds received from the sale of interest
accrued after the date on which the Company acquired the related Portfolio
Investment), all other payments on the Eligible Investments acquired with the
proceeds of Portfolio Investments (for the avoidance of doubt, such other
payments shall not include principal payments (including, without limitation,
prepayments, repayments or sale proceeds) with respect to Eligible Investments
acquired with Principal Proceeds) and all payments of fees, dividends and other
similar amounts received in respect of the Portfolio Investments or deposited
into any of the Collateral Accounts or any Permitted Non-USD Currency Account,
as applicable (including closing fees, commitment fees, facility fees, late
payment fees, amendment fees, waiver fees, prepayment fees and premiums, ticking
fees, delayed compensation, customary syndication or other up-front fees and
customary administrative agency or similar fees); provided, however, that for
the avoidance of doubt, Interest Proceeds shall not include amounts or Eligible
Investments in the MV Cure Account or Unfunded Exposure Account or any proceeds
therefrom.

 

"Investment" means (a) the purchase of any debt or equity security of any other
Person, (b) the making of any Loan or advance to any other Person, or (c)
becoming obligated with respect to a contingent obligation.

 

"Investment Management Agreement" means the Investment Management Agreement,
dated as of November 14, 2014, between the Company and the Investment Manager
relating to the management of the Portfolio Investments, as amended and restated
as of the date hereof and as further amended, restated, supplemented or
otherwise modified from time to time.

 

"Investment Manager" has the meaning set forth in the introductory section of
this Agreement; provided that, if FS Investment Corporation II enters into any
merger, consolidation or amalgamation with or into a Permitted BDC, the
Permitted BDC or any other successor entity formed by or surviving such merger,
consolidation or amalgamation shall be the Investment Manager so long as such
successor entity expressly assumes the rights and obligations of FS Investment
Corporation II concurrently with the consummation of such merger, consolidation
or amalgamation.

 

"IRS" means the United States Internal Revenue Service.

 

"JPMCB" has the meaning set forth in the introductory section of this Agreement.

 

"Legacy Accounts" means each of the accounts established by the Retiring
Intermediary pursuant to the Original Agreement and maintained pursuant to the
Assignment and Assumption Agreement.

 

"Lenders" has the meaning set forth in the introductory section of this
Agreement.

 

"Lender Participant" has the meaning set forth in Section 10.06(c).

 

"Liabilities" has the meaning set forth in Section 5.03.

 

"LIBO Rate" means, for each Calculation Period relating to an Advance in U.S.
dollars or GBP, the rate appearing on the Reuters Screen at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Calculation Period, as the rate for deposits in such currency with a maturity of
three months. If such rate is not available at such time for any reason, then
the LIBO Rate for such Calculation Period shall be equal to the rate that
results from interpolating on a linear basis between (a) the rate appearing on
the Reuters Screen for the longest period available that is shorter than three
months and (b) the rate appearing on the Reuters Screen that is the shortest
period available that is longer than three months. The LIBO Rate shall be
determined by the Administrative Agent (and notified in writing to the
Collateral Administrator and the Investment Manager), and such determination
shall be conclusive absent manifest error. Notwithstanding anything in the
foregoing to the contrary, if the LIBO Rate as calculated for any purpose under
this Agreement is below zero, the LIBO Rate will be deemed to be zero for such
purpose until such time as it exceeds zero again.

 

 - 11 - 

 

 

"Lien" means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics' liens and any liens
that attach by operation of law.

 

"Loan" means any obligation for the payment or repayment of borrowed money that
is documented by a term and/or revolving loan agreement or other similar credit
agreement.

 

"Loan Documents" means this Agreement, the Sale Agreement, the Participation
Agreement, the Investment Management Agreement, the Account Control Agreement
and the Assignment and Assumption Agreement, together with all agreements
related thereto between or among the parties hereto and all certificates
delivered to the Administrative Agent and/or the Collateral Agent by the Company
or the Investment Manager thereunder.

 

"Margin Stock" has the meaning provided such term in Regulation U of the Board
of Governors of the Federal Reserve Board.

 

"Market Value" means, on any date of determination, (i) with respect to any
Senior Secured Loan, Second Lien Loan or U.S. dollar denominated corporate debt
security, the average indicative bid-side price determined by Markit Group
Limited, LoanX, Inc. or TRACE (or, if the Administrative Agent determines in
good faith that such bid price is not available or is not indicative of the
actual current market value, the market value of such Senior Secured Loan,
Second Lien Loan or corporate debt security as determined by the Administrative
Agent in good faith and in a commercially reasonable manner) and (ii) with
respect to any other Portfolio Investment, the market value of such Portfolio
Investment as determined by the Administrative Agent in good faith and in a
commercially reasonable manner, in each case, expressed as a percentage of par.

 

So long as no Market Value Event has occurred or Event of Default has occurred
and is continuing, the Investment Manager shall have the right to initiate a
dispute of the Market Value of Portfolio Investments as set forth below;
provided that the Investment Manager provides the bid or valuation set forth
below no later than 2:00 p.m. New York City time on the Business Day immediately
following the related date of determination.

 

If the Investment Manager disputes the determination of Market Value with
respect to any Portfolio Investment (i) whose Market Value is not determined by
the Administrative Agent using Markit Group Limited, LoanX, Inc. or TRACE or
(ii) whose price is not determined by Markit Group Limited, LoanX, Inc. or TRACE
based on at least two bids on the applicable date of determination ("Non-Traded
Assets"), the Investment Manager may, with respect to any such Portfolio
Investments with an aggregate principal balance of up to 15% of the average
aggregate principal balance of the Non-Traded Assets each calendar quarter (but
no more than 50% per calendar year), engage a Nationally Recognized Valuation
Provider, at the expense of the Company, to provide a valuation of the
applicable Portfolio Investments and submit evidence of such valuation to the
Administrative Agent; provided that if the Administrative Agent disputes the
determination of Market Value made by such Nationally Recognized Valuation
Provider, the Administrative Agent may engage a valuation provider who provides
asset valuation services for assets similar to the Portfolio Investments, at the
expense of the Administrative Agent, to provide a valuation of the applicable
Portfolio Investments and submit evidence of such valuation to the Company and
the Investment Manager; provided further that the Market Value of such Portfolio
Investment shall be the average of the Market Value provided by Nationally
Recognized Valuation Provider selected by the Investment Manager and the Market
Value provided by the valuation provider selected by the Administrative Agent.

 

 - 12 - 

 

 

With respect to any Portfolio Investment whose Market Value is determined by the
Administrative Agent using two or more bids through Markit Group Limited, LoanX,
Inc. or TRACE, the Investment Manager may, at the expense of the Company, obtain
two written executable bids from Independent Broker-Dealers for an amount not
less than the greater of (i) 10% of the aggregate principal amount of such asset
and (ii) $10,000,000, and submit evidence of such bid to the Administrative
Agent. If only one written executable bid is available, the Investment Manager
shall seek a written executable bid from J.P. Morgan Securities LLC or its
affiliate. If there are two such bids, the bids shall be averaged. If there is
only one such bid, such bid shall be the market value determined pursuant to
this paragraph.

 

The market value of any Portfolio Investment determined in accordance with the
two preceding paragraphs will be the Market Value for the applicable Portfolio
Investment from and after (but not earlier than) the Business Day following
receipt of notice of such valuation by the Administrative Agent until the
Administrative Agent has made a good faith and commercially reasonable
determination that the Market Value of such Portfolio Investment has changed, in
which case the Administrative Agent may determine another Market Value (in
accordance with the definition of Market Value); provided that, on any future
date of determination, the Market Value of any Portfolio Investment determined
in accordance with this paragraph may be disputed by the Investment Manager in
accordance with and subject to the dispute provision above.

 

Notwithstanding anything to the contrary herein, (A) the Market Value for any
Portfolio Investment shall not be greater than the par amount thereof, (B) the
Market Value of any Ineligible Investment shall be deemed to be zero and (C) the
Administrative Agent shall be entitled to disregard as invalid any bid submitted
by the Investment Manager from any Independent Broker-Dealer if, in the
Administrative Agent's good faith judgment: (i) such Independent Broker-Dealer
is ineligible to accept assignment or transfer of the relevant Portfolio
Investment or portion thereof, as applicable, substantially in accordance with
the then-current market practice in the principal market for such Portfolio
Investment, as reasonably determined by the Administrative Agent; or (ii) such
firm bid or such firm offer is not bona fide due to the insolvency of the
Independent Broker-Dealer.

 

The Administrative Agent shall notify the Company, the Investment Manager and
the Collateral Administrator in writing of the then-current Market Value of each
Portfolio Investment in the Portfolio no later than the 5th day of each calendar
month or upon the reasonable request of the Investment Manager (but no more
frequently than one (1) request per calendar week except during any period in
which the Borrowing Base Test is not satisfied). Any notification from the
Administrative Agent to the Company that the events set forth in clause (A)(i)
of the definition of the term Market Value Event have occurred and are
continuing shall be accompanied by a written statement showing the then-current
Market Value of each Portfolio Investment.

 

The Company acknowledges and agrees that (i) all determinations made by the
Administrative Agent in connection with the Market Value of any Portfolio
Investment will be made solely for purposes of this Agreement in accordance with
the methodology set forth above, (ii) neither the Administrative Agent nor any
of its Affiliates will have any obligation to provide the same or similar market
value quotations or determinations in any other context, including, without
limitation, in connection with any other lending facility provided by the
Administrative Agent or any of its Affiliates (or for which any such person acts
in an agency capacity) or any arrangement whereby the Administrative Agent or
any of its Affiliates provides valuation or similar services and (iii) the
Administrative Agent and/or any of its Affiliates may value any Portfolio
Investment on its own books and records for any purpose differently than they
are valued for any purpose under this Agreement.

 

 - 13 - 

 

 

The additional provisions set forth on Schedule 7 (the "Market Value
Supplemental Schedule") shall also apply to any determinations of "Market Value"
and related matters hereunder.

 

"Market Value Cure" means, on any date of determination, (i) with the consent of
the Administrative Agent, the contribution by the Parent of additional Portfolio
Investments and the pledge and Delivery thereof by the Company to the Collateral
Agent pursuant to the terms hereof, (ii) the contribution by the Parent of U.S.
dollars or Cash Equivalents to the Company and the pledge and Delivery thereof
by the Company to the Collateral Agent pursuant to the terms hereof (which
amounts shall be deposited in, or credited to, as applicable, the MV Cure
Account), (iii) the sale by the Company of one or more Portfolio Investments in
accordance with the requirements of this Agreement, (iv) the prepayment by the
Company of an aggregate principal amount of Advances (together with accrued but
unpaid interest thereon) or (v) any combination of the foregoing clauses (i),
(ii), (iii) and (iv), in each case during the Market Value Cure Period, at the
option of the Investment Manager, and in an amount such that the Net Asset Value
exceeds the product of (a) the Market Value Cure Level specified on the
Transaction Schedule and (b) the Net Advances; provided that, any Portfolio
Investment contributed to the Company in connection with the foregoing must meet
all of the applicable Eligibility Criteria (unless otherwise consented to by the
Administrative Agent) and the Concentration Limitations shall be satisfied after
such contribution or, if not satisfied immediately prior to such contribution,
maintained or improved. For the purposes of any request for consent of the
Administrative Agent pursuant to clause (i) in the immediately preceding
sentence, if the Company notifies the Administrative Agent on the day on which
the events set forth in clause (A)(i) of the definition of the term Market Value
Event has occurred and is continuing of its intention to contribute a Portfolio
Investment to the Company to cure such event and requests the related consent
thereto, the Administrative Agent shall respond to such request no later than
one (1) Business Day after such notice is received. In connection with any
Market Value Cure, a Portfolio Investment shall be deemed to have been
contributed to the Company if there has been a valid, binding and enforceable
contract for the assignment of such Portfolio Investment to the Company and, in
the reasonable judgment of the Investment Manager, such assignment will settle,
in the case of a Loan, within fifteen (15) Business Days thereof (or such longer
period of time agreed to by the Administrative Agent in its sole discretion)
and, in the case of any other Portfolio Investment, within three (3) Business
Days thereof (or such longer period of time agreed to by the Administrative
Agent in its sole discretion). The Investment Manager shall use its commercially
reasonable efforts to effect any such assignment within such time period.

 

The Company acknowledges and agrees that (i) all determinations made by the
Administrative Agent in connection with the Market Value of any Portfolio
Investment will be made solely for purposes of this Agreement in accordance with
the methodology set forth above, (ii) neither the Administrative Agent nor any
of its Affiliates will have any obligation to provide the same or similar market
value quotations or determinations in any other context, including, without
limitation, in connection with any other lending facility provided by the
Administrative Agent or any of its Affiliates (or for which any such person acts
in an agency capacity) or any arrangement whereby the Administrative Agent or
any of its Affiliates provides valuation or similar services and (iii) the
Administrative Agent and/or any of its Affiliates may value any Portfolio
Investment on its own books and records for any purpose differently than they
are valued for any purpose under this Agreement.

 

"Market Value Cure Failure" means the failure by the Company to effect a Market
Value Cure as set forth in the definition of such term.

 

"Market Value Cure Period" means the period commencing on the Business Day on
which the Investment Manager receives notice from the Administrative Agent
(which if received after 10:00 a.m., New York City time, on any Business Day,
shall be deemed to have been received on the next succeeding Business Day) of
the occurrence of the events set forth in clause (A)(i) of the definition of the
term Market Value Event and ending at (x) the close of business in New York two
(2) Business Days thereafter or (y) such later date and time as may be agreed to
by the Administrative Agent in its sole discretion.

 

 - 14 - 

 

 

"Market Value Event" means (A) the occurrence of both of the following events
(i) the Administrative Agent shall have determined and notified the Investment
Manager in writing as of any date that the Net Asset Value does not equal or
exceed the product of (a) the Market Value Trigger specified on the Transaction
Schedule and (b) the Net Advances and (ii) a Market Value Cure Failure or (B) if
in connection with any Market Value Cure, a Portfolio Investment sold,
contributed or deemed to have been contributed to the Company shall fail to
settle within (i) in the case of a Loan, fifteen (15) Business Days (or such
longer period of time agreed to by the Administrative Agent in its sole
discretion) from the related Trade Date thereof and (ii) in the case of any
other Portfolio Investment, three (3) Business Days (or such longer period of
time agreed to by the Administrative Agent in its sole discretion) from the
related Trade Date thereof; provided that the failure of such sale, contribution
or deemed contribution to settle within the applicable time frame shall not
constitute a "Market Value Event" if the Net Asset Value exceeds the product of
(a) the Market Value Cure Level specified on the Transaction Schedule and (b)
the Net Advances without giving effect to such failed sale, contribution or
deemed contribution.

 

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company or the
Investment Manager, taken as a whole, (b) the ability of the Company, the Seller
or the Investment Manager to perform its obligations under this Agreement or any
of the other Loan Documents or (c) the rights of or benefits available to the
Agents or the Lenders under this Agreement or any of the other Loan Documents.

 

"Material Amendment" means any amendment, modification or supplement to this
Agreement that (i) increases the Financing Commitment of any Lender, (ii)
reduces the principal amount of any Advance or reduces the rate of interest
thereon, or reduces any fees payable to a Lender hereunder, (iii) postpones the
scheduled date of payment of the principal amount of any Advance, or any
interest thereon, or any other amounts payable hereunder, or reduces the amount
of, waives or excuses any such payment, or postpones the scheduled date of
expiration of any Financing Commitment, (iv) changes any provision in a manner
that would alter the pro rata sharing of payments required hereby or (v) changes
any of the provisions of this definition or the definition of "Required Lenders"
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder.

 

"Maturity Date" means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable upon the occurrence of an Event
of Default under Article VII and the acceleration of the Secured Obligations,
(3) the date on which the principal amount of the Advances is irrevocably
reduced to zero as a result of one or more prepayments and the Financing
Commitments are irrevocably terminated and (4) the date after a Market Value
Event on which all Portfolio Investments have been sold and the proceeds
therefrom have been received by the Company.

 

"Maximum Rate" has the meaning set forth in Section 10.08.

 

"Mezzanine Obligation" means a Portfolio Investment which is not a Senior
Secured Loan or a Second Lien Loan.

 

"Minimum Funding Amount" means, on any date of determination, the amount set
forth in the table below; provided that, on and after any Commitment Increase
Date, the Minimum Funding Amount shall include 80% of the increase in the
Financing Commitment resulting from the Commitment Increase Option Request.

 

 - 15 - 

 

 

Period Start Date  Period End Date  Minimum Funding Amount
(U.S.$)            Effective Date  The last day of the Reinvestment Period 
 680,000,000 

 

"MV Cure Account" has the meaning set forth in Section 8.01(a).

 

"Nationally Recognized Valuation Provider" means (i) Lincoln International LLC
(f/k/a Lincoln Partners LLC), (ii) Duff & Phelps Corp., (iii) Valuation Research
Corporation, (iv) Murray, Devine and Company, (v) Houlihan Lokey and (vi) Hilco
Capital; provided that any independent entity providing professional asset
valuation services may be added to this definition by the Company from time to
time with the consent of the Administrative Agent or added to this definition by
the Administrative Agent from time to time with the consent of the Company;
provided, further, that the Administrative Agent may, with the consent of the
Company, remove any provider from this definition by written notice to the
Company and the Investment Manager so long as, after giving effect to such
removal, there are at least three providers designated pursuant to this
definition.

 

"Net Advances" means the principal amount of the outstanding Advances (inclusive
of Advances that have been requested for any outstanding Purchase Commitments
which have traded but not settled) minus the amounts then on deposit in the
Collateral Accounts or any Permitted Non-USD Currency Account, as applicable
(including cash and Eligible Investments) representing Principal Proceeds.

 

"Net Asset Value" means, on any date of determination of the sum of (A) the sum,
with respect to each Portfolio Investment (both owned by the Company and in
respect of which there is an outstanding Purchase Commitment that has not
settled) other than the unfunded commitment amount of the Delayed Funding Term
Loan or a Revolving Loan, of the product of (x) the Market Value of such
Portfolio Investment multiplied by (y) the funded principal amount of such
Portfolio Investment plus (B) the amounts then on deposit in the Unfunded
Exposure Account (including cash and Eligible Investments); provided that, for
the avoidance of doubt, (1) the Concentration Limitation Excess, (2) any
Portfolio Investment which has traded but not settled (x) in the case of a Loan,
within fifteen (15) Business Days (or such longer period of time agreed to by
the Administrative Agent in its sole discretion) from the related Trade Date
thereof and (y) in the case of any other Portfolio Investment, within three (3)
Business Days (or such longer period of time agreed to by the Administrative
Agent in its sole discretion) from the related Trade Date thereof and (3) any
Ineligible Investments will be excluded from the calculation of the Net Asset
Value and assigned a value of zero for such purposes.

 

"Non-Call Period" means a period that ended on October 11, 2018.

 

"Notice of Acquisition" has the meaning set forth in Section 1.02(a).

 

"Other Connection Taxes" means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax (other than connections arising from such Secured
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or Loan Document).

 

 - 16 - 

 

 

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

"Parent" means FS Investment Corporation II, or any successor entity formed by
or surviving any merger, consolidation or amalgamation of FS Investment
Corporation II with or into a Permitted BDC so long as such successor entity
expressly assumes the rights and obligations of FS Investment Corporation II
concurrently with the consummation of such merger, consolidation or
amalgamation.

 

"Participant Register" has the meaning specified in Section 10.06(d).

 

"Participating Member State" means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

"Participation Agreement" means the participation agreement, dated as of January
23, 2015, between the Parent and the Company as amended from time to time.

 

"Participation Interest" means a participation interest in a Loan or a debt
security.

 

"PATRIOT Act" has the meaning set forth in Section 2.04(f).

 

"Permitted BDC" means each of FS KKR Capital Corp. (f/k/a FS Investment
Corporation), FS Investment Corporation III, FS Investment Corporation IV and
Corporate Capital Trust II.

 

"Permitted Distribution" means, on any Business Day, distributions of Interest
Proceeds or (during the Reinvestment Period) Principal Proceeds to the Parent
(or other permitted equity holders of the Company) or to the Investment Manager
in respect of accrued management fees payable in accordance with the Investment
Management Agreement; provided that amounts may be distributed pursuant to this
definition only to the extent of available Excess Interest Proceeds and
Principal Proceeds and only so long as (i) no Event of Default has occurred and
is continuing (or would occur after giving effect to such Permitted
Distribution), (ii) no Market Value Event shall have occurred (or would occur
after giving effect to such Permitted Distribution), (iii) the Borrowing Base
Test is satisfied (and will be satisfied after giving effect to such Permitted
Distribution); provided that, with respect to Interest Proceeds, this clause
(iii) shall apply only after the Reinvestment Period, (iv) the Company gives at
least two (2) Business Days' prior written notice thereof to the Administrative
Agent, the Collateral Agent and the Collateral Administrator, (v) the Company
and the Administrative Agent confirm in writing (which may be by email) to the
Collateral Agent and the Collateral Administrator that the conditions to a
Permitted Distribution set forth herein are satisfied and (vi) for Permitted
Distributions of Principal Proceeds in Permitted Non-USD Currencies,
proportionate Advances have been repaid; provided further that the Parent may
contribute Portfolio Investments to the Company in order to enable the Company
to satisfy the foregoing conditions.

 

 - 17 - 

 

 

"Permitted Lien" means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person, (b) Liens imposed by law, such as materialmen's,
warehousemen's, mechanics', carriers', workmen's and repairmen's Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith, (c) with
respect to any collateral underlying a Portfolio Investment, the Lien in favor
of the Company and Liens permitted under the related underlying instruments, (d)
as to agented Portfolio Investments, Liens in favor of the agent on behalf of
all the lenders of the related obligor, and (e) Liens granted pursuant to or by
the Loan Documents.

 

"Permitted Non-USD Currency" means CAD, GBP and Euros.

 

"Permitted Non-USD Currency Account Opening Notice" has the meaning set forth in
Section 8.01(a).

 

"Permitted Non-USD Currency Accounts" means any account established by the
Securities Intermediary in its own name at its designated custodian in an
applicable jurisdiction to hold cash or Portfolio Investments denominated in a
Permitted Non-USD Currency for its clients on an unsegregated basis.

 

"Permitted Revolver Assignee" means any bank or broker-dealer that has a
long-term unsecured debt rating (or substantially similar rating) of at least
the lesser of (x) "BBB+" (or its equivalent) from at least one nationally
recognized statistical rating organization and (y) the then-current long-term
unsecured debt rating (or substantially similar rating) of JPMCB by such
nationally recognized statistical rating organization.

 

"Permitted Successor Advisor" means any joint venture entity between (i) KKR
Credit Advisors (US) LLC (and any successor entity thereto) or its Affiliate and
(ii) Franklin Square Holdings, L.P. (and any successor entity thereto) or its
Affiliate, pursuant to which joint venture (a) KKR Credit Advisors (US) LLC or
its Affiliate owns at least 50% of the voting equity interests and (b) at least
50% of the investment committee with the sole authority to make
investment-related decisions for the Parent are employees of KKR Credit Advisors
(US) LLC or its Affiliate (and, for the avoidance of doubt, no such
investment-related decision may be made without the consent of such employees or
KKR Credit Advisors (US) LLC or its Affiliate).

 

"Permitted Tax Distribution" means distributions to the Parent (from the
Accounts or otherwise) to the extent required to allow the Parent to make
sufficient distributions to qualify as a regulated investment company, and to
otherwise eliminate federal or state income or excise taxes payable by the
Parent in or with respect to any taxable year of the Parent (or any calendar
year, as relevant); provided that (A) the amount of any such payments made in or
with respect to any such taxable year (or calendar year, as relevant) of the
Parent shall not exceed 115% of the amounts that the Company would have been
required to distribute to the Parent to: (i) allow the Company to satisfy the
minimum distribution requirements that would be imposed by Section 852(a) of the
Code (or any successor thereto) to maintain its eligibility to be taxed as a
regulated investment company for any such taxable year, (ii) reduce to zero for
any such taxable year the Company's liability for federal income taxes imposed
on (x) its investment company taxable income pursuant to Section 852(b)(1) of
the Code (or any successor thereto), or (y) its net capital gain pursuant to
Section 852(b)(3) of the Code (or any successor thereto), and (iii) reduce to
zero the Company's liability for federal excise taxes for any such calendar year
imposed pursuant to Section 4982 of the Code (or any successor thereto), in the
case of each of (i), (ii) or (iii), calculated assuming that the Company had
qualified to be taxed as a regulated investment company under the Code and (B)
amounts may be distributed pursuant to this definition only from Excess Interest
Proceeds and so long as (i) the Borrowing Base Test is satisfied, (ii) the
Company gives at least two (2) Business Days prior notice thereof to the
Administrative Agent, the Collateral Agent and the Collateral Administrator,
(iii) if any such Permitted Tax Distributions are made after the occurrence and
during the continuance of an Event of Default, the amount of Permitted Tax
Distributions made in any 90 calendar day period shall not exceed U.S.$1,000,000
and (iv) the Company and the Administrative Agent have confirmed in writing
(which may be by email) to the Collateral Agent and the Collateral Administrator
that the conditions to a Permitted Tax Distribution set forth herein are
satisfied.

 

 - 18 - 

 

 

"Person" means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) subject to Section 412 of the Code or Title IV of ERISA
established by the Company, the Parent or any ERISA Affiliate.

 

"Plan Asset Rules" means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA.

 

"Portfolio" means all Portfolio Investments Purchased hereunder and not
otherwise sold or liquidated.

 

"Portfolio Investments" has the meaning set forth in the introductory section of
this Agreement.

 

"Possessory Collateral" has the meaning set forth in the definition of Deliver.

 

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

"Principal Collection Account" has the meaning set forth in Section 8.01(a).

 

"Principal Proceeds" means all amounts received with respect to the Portfolio
Investments or any other Collateral, and all amounts otherwise on deposit in the
Collateral Accounts or any Permitted Non-USD Currency Account, as applicable
(including cash contributed by the Company), in each case other than Interest
Proceeds or amounts on deposit in the Unfunded Exposure Account.

 

"Priority of Payments" has the meaning set forth in Section 4.05.

 

"Proceeding" has the meaning set forth in Section 10.07(b).

 

"Purchase" means each acquisition of a Portfolio Investment hereunder,
including, for the avoidance of doubt, by way of a contribution or the grant of
Participation Interests pursuant to the Participation Agreement by the Parent to
the Company pursuant to the Sale Agreement.

 

"Purchase Commitment" has the meaning set forth in Section 1.02(a).

 

 - 19 - 

 

 

"Reference Rate" means (i) with respect to Advances denominated in U.S. dollars
and GBP, the LIBO Rate, (ii) with respect to Advances denominated in CAD, the
CDOR Rate, and (iii) with respect to Advances denominated in Euros, the EURIBOR
Rate. The Reference Rate shall be determined by the Administrative Agent as of
any Business Day based in each case on the Spot Rate reported by the Collateral
Administrator as of the immediately preceding Business Day, and such
determination shall be conclusive absent manifest error.

 

"Reference Bank Base Rate" means the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Administrative Agent at its
request by the Reference Banks:

 

(a)          in relation to GBP denominated Advances:

 

(i)          (other than where paragraph (a)(ii) below applies) as the rate at
which the relevant Reference Bank could borrow funds in the London interbank
market in GBP and for the relevant period were it to do so by asking for and
then accepting interbank offers for deposits in reasonable market size in that
currency and for that period; or

 

(ii)         if different, as the rate (if any and applied to the relevant
Reference Bank and the relevant currency and period) which contributors to the
Reuters Screen described in the definition of "LIBO Rate" are asked to submit to
the relevant administrator; and

 

(b)          in relation to Euro denominated Advances:

 

(i)          (other than where paragraph (b)(ii) below applies) as the rate at
which the relevant Reference Bank believes one prime bank is quoting to another
prime bank for interbank term deposits in Euro within the Participating Member
States for the relevant period; or

 

(ii)         if different, as the rate (if any and applied to the relevant
Reference Bank and the relevant period) which contributors to the Thomson
Reuters screen described in the definition of "EURIBOR Rate" are asked to submit
to the relevant administrator.

 

"Reference Banks" means, in relation to GBP denominated Advances, the principal
office in London of such banks as may be appointed by the Administrative Agent
from time to time in consultation with the Company and, in relation to Euro
denominated Advances, the principal office in Europe of such banks as may be
appointed by the Administrative Agent from time to time in consultation with the
Company.

 

"Register" has the meaning set forth in Section 3.01(c).

 

"Reinvestment Period" means the period beginning on, and including, the
Effective Date and ending on, but excluding, the earliest of (i) October 11,
2019, (ii) the date on which a Market Value Event occurs and (iii) the date on
which an Event of Default occurs.

 

"Related Parties" has the meaning set forth in Section 9.01.

 

"Required Lenders" means Lenders with respect to more than 50% or more of the
sum of (i) the aggregate principal amount of the outstanding Advances plus (ii)
the aggregate undrawn amount of the outstanding Financing Commitments.

 

 - 20 - 

 

 

"Responsible Officer" means with respect to the Collateral Agent, the Securities
Intermediary or the Collateral Administrator, any officer of the Collateral
Agent, the Securities Intermediary or Collateral Administrator, as applicable,
customarily performing functions with respect to corporate trust matters and,
with respect to a particular corporate trust matter under this Agreement or any
other Loan Document, any other officer to whom such matter is referred because
of such officer's knowledge of and familiarity with the particular subject in
each case, having direct responsibility for the administration of this Agreement
and the other Loan Documents.

 

"Restricted Payment" means (i) any dividend or other distribution (including,
without limitation, a distribution of non-cash assets), direct or indirect, on
account of any shares or other equity interests in the Company now or hereafter
outstanding; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, by the Company of
any shares or other equity interests in the Company now or hereafter
outstanding; and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares or other
equity interests in the Company now or hereafter outstanding.

 

"Retiring Collateral Administrator" has the meaning set forth in the
introductory section of this Agreement.

 

"Retiring Collateral Agent" has the meaning set forth in the introductory
section of this Agreement.

 

"Retiring Intermediary" has the meaning set forth in the introductory section of
this Agreement.

 

"Reuters Screen" means Reuters Screen LIBOR 01 Page on the Bloomberg Financial
Markets Commodities News (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to U.S. dollar deposits in the
London interbank market).

 

"Revolving Amount" means, on any date of determination during the Reinvestment
Period, the aggregate principal amount of Advances in excess of the then-current
Minimum Funding Amount.

 

"Revolving Loan" means any Loan (other than a Delayed Funding Term Loan, but
including funded and unfunded portions of revolving credit lines not backed by
cash and letter of credit facilities, unfunded commitments under specific
facilities and other similar Loans and investments) that under the underlying
instruments relating thereto may require one or more future advances to be made
to the obligor by a creditor, but any such Loan will be a Revolving Loan only
until all commitments by the holders thereof to make advances to the obligor
thereon expire or are terminated or are irrevocably reduced to zero.

 

"Sale Agreement" has the meaning set forth in the introductory section of this
Agreement.

 

"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

 

 - 21 - 

 

 

"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state Her Majesty's Treasury of the United Kingdom or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by any Person or Persons
described in the foregoing clauses (a) or (b) or (d) any Person otherwise the
subject of Sanctions.

 

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty's
Treasury of the United Kingdom or any other relevant sanctions authority.

 

"Second Lien Loan" means a Loan (i) that is secured by a pledge of collateral,
which security interest is validly perfected and second priority (subject to
liens for Taxes or regulatory charges and any other liens permitted under the
related underlying instruments that are reasonable and customary for similar
Loans) under Applicable Law (other than a Loan that is second priority to a
Permitted Working Capital Lien) and (ii) the Investment Manager determines in
good faith that the value of the collateral securing the Loan (including based
on enterprise value) on or about the time of origination or acquisition by the
Company equals or exceeds the outstanding principal balance thereof plus the
aggregate outstanding balances of all other Loans of equal or higher seniority
secured by the same collateral.

 

"Secured Party" has the meaning set forth in Section 8.02(a).

 

"Secured Obligation" has the meaning set forth in Section 8.02(a).

 

"Securities Intermediary" has the meaning set forth in the introductory section
of this Agreement.

 

"Seller" has the meaning set forth in the introductory section of this
Agreement.

 

"Senior Secured Loan" means any interest in a Loan, including any assignment of
or participation in or other interest in a Loan, that (i) is not (and is not
expressly permitted by its terms to become) subordinate in right of payment to
any obligation of the obligor in any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings (other than pursuant to a
Permitted Working Capital Lien and customary waterfall provisions contained in
the applicable loan agreement), (ii) is secured by a pledge of collateral, which
security interest is (a) validly perfected and first priority under Applicable
Law (subject to liens permitted under the applicable credit agreement that are
reasonable for similar Loans, and liens accorded priority by law in favor of any
Governmental Authority) or (b)(1) validly perfected and second priority in the
accounts, documents, instruments, chattel paper, letter-of-credit rights,
supporting obligations, deposit accounts, investments accounts (as such terms
are defined in the UCC) and any other assets securing any Working Capital
Revolver under Applicable Law and proceeds of any of the foregoing (a first
priority lien on such assets a "Permitted Working Capital Lien") and (2) validly
perfected and first priority (subject to liens for Taxes or regulatory charges
and any other liens permitted under the related underlying instruments that are
reasonable and customary for similar Loans) in all other collateral under
Applicable Law, and (iii) the Investment Manager determines in good faith that
the value of the collateral for such Loan (including based on enterprise value)
on or about the time of acquisition equals or exceeds the outstanding principal
balance of the Loan plus the aggregate outstanding balances of all other Loans
of equal or higher seniority secured by a first priority Lien over the same
collateral. For the avoidance of doubt, debtor-in-possession Loans shall
constitute Senior Secured Loans.

 

 - 22 - 

 

 

"Settlement Date" has the meaning set forth in Section 1.03.

 

"Solvent" means, with respect to any Person, that as of the date of
determination, (a) the sum of such Person's debt (including contingent
liabilities) does not exceed the present fair value of such Person's present
assets; (b) such Person's capital is not unreasonably small in relation to its
business as contemplated on the date of this Agreement; and (c) such Person has
not incurred debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise). For purposes of this definition, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

"Specified Matter" means any Amendment of a Portfolio Investment that (a)
reduces the principal amount of such Portfolio Investment, (b) reduces the rate
of interest payable on such Portfolio Investment, (c) postpones the due date of
any scheduled payment or distribution in respect of such Portfolio Investment,
(d) alters the pro rata allocation or sharing of payments or distributions
required by any related underlying instrument in a manner adverse to the
Company, (e) releases any material guarantor of such Portfolio Investment from
its obligations, (f) terminates or releases any lien on a material portion on
the collateral securing such Portfolio Investment, (g) changes any of the
provisions of any such underlying instrument specifying the number or percentage
of lenders required to effect any of the foregoing or (h) materially changes any
of the covenants related to the financial condition of the obligor, including,
but not limited to, those related to the ratio of funded indebtedness to EBITDA
(or other relevant accounting metric), senior funded indebtedness to EBITDA (or
other relevant accounting metric), interest and fixed charge coverage ratios and
minimum EBITDA (or other relevant accounting metric).

 

"Spot Rate" means, as of any date of determination, (x) with respect to actual
currency exchange between U.S. dollars and CAD, Euros or GBP, the applicable
currency-U.S. dollar spot rate available through the Collateral Agent's banking
facilities (or, if the Collateral Agent has notified the Administrative Agent
and the Company that it will no longer provide such services or if Wells Fargo
Bank, National Association or one of its affiliates is no longer the Collateral
Agent, through such other source agreed to by the Administrative Agent in
writing) and (y) with respect to all other purposes between U.S. dollars and
CAD, Euros or GBP, the applicable currency-U.S. dollar spot rate that appeared
on the Bloomberg screen for such currency at 5:00 p.m. New York City time on the
immediately preceding Business Day, and in each case with respect to clauses (x)
and (y) as provided by the Collateral Administrator on each Business Day. The
determination of the Spot Rate shall be conclusive absent manifest error.

 

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

 - 23 - 

 

 

"Trade Date" has the meaning set forth in Section 1.03.

 

"Transaction Schedule" has the meaning set forth in the introductory section of
this Agreement.

 

"UCC" means the Uniform Commercial Code as in effect from time to time in the
state of the United States that governs any relevant security interest.

 

"Unfunded Exposure Account" has the meaning set forth in Section 8.01(a).

 

"Unfunded Exposure Amount" means, on any date of determination, with respect to
any Delayed Funding Term Loan or Revolving Loan, an amount equal to the
aggregate amount of all unfunded commitments associated with such Delayed
Funding Term Loan or Revolving Loan, as applicable; provided that, on the last
day of the Reinvestment Period, the Unfunded Exposure Amount of any Revolving
Loan shall be an amount equal to the aggregate amount of all potential future
funding commitments with respect thereto.

 

"Unfunded Exposure Shortfall" means, on any date of determination, an amount
equal to the greater of (x) 0 and (y) the aggregate Unfunded Exposure Amount
minus the amounts on deposit in the Unfunded Exposure Account.

 

"U.S. Person" means any Person that is a "United States person" as defined in
Section 7701(a)(30) of the Code.

 

"U.S. Tax Compliance Certificate" has the meaning set forth in Section 3.03(f).

 

"Working Capital Revolver" means a revolving lending facility secured by all or
a portion of the current assets of the related obligor, which current assets
subject to such security interest do not constitute a material portion of the
obligor's total assets.

 

ARTICLE I
THE PORTFOLIO INVESTMENTS

 

SECTION 1.01.         Purchases of Portfolio Investments. On the Effective Date,
the Company shall continue to own and finance pursuant hereto the Initial
Portfolio Investments which the Company acquired from the Seller pursuant to the
Sale Agreement and the Participation Agreement, in each case, subject to the
conditions specified in this Agreement.

 

From time to time during the Reinvestment Period, the Company may Purchase
additional Portfolio Investments, or request that Portfolio Investments be
Purchased for the Company's account, all on and subject to the terms and
conditions set forth herein.

 

SECTION 1.02.         Procedures for Purchases and Related Advances.

 

(a)          Timing of Notices of Acquisition. No later than five (5) Agent
Business Days (or such shorter period as the Administrative Agent may agree in
its sole discretion) before the date on which the Company proposes that a
binding commitment to acquire any Portfolio Investment (other than an Initial
Portfolio Investment) be made by it or for its account (a "Purchase
Commitment"), the Investment Manager, on behalf of the Company, shall deliver to
the Administrative Agent a notice of acquisition (a "Notice of Acquisition").

 

 - 24 - 

 

 

(b)          Contents of Notices of Acquisition. Each Notice of Acquisition
shall consist of one or more electronic submissions to the Administrative Agent
(in such format and transmitted in such a manner as the Administrative Agent,
the Investment Manager and the Company may reasonably agree (which shall
initially be the format and include the information regarding such Portfolio
Investment identified on Schedule 2)), and shall be accompanied by such other
information as the Administrative Agent may reasonably request.

 

(c)          Eligibility of Portfolio Investments. The Administrative Agent
shall have the right, on behalf of all Lenders, to reasonably request additional
information regarding any proposed Portfolio Investment. The Administrative
Agent shall notify the Investment Manager and the Company (including via e-mail
or other customary electronic messaging system) of its approval or failure to
approve each Portfolio Investment proposed to be acquired pursuant to a Notice
of Acquisition (and, if approved, an initial determination of the Market Value
for such Portfolio Investment) no later than the fifth (5th) Agent Business Day
succeeding the date on which it receives such Notice of Acquisition and any
information reasonably requested in connection therewith); provided that any
Initial Portfolio Investment shall be deemed to be approved by the
Administrative Agent. The failure of the Administrative Agent to approve the
acquisition of a Portfolio Investment will not prohibit the Company from
acquiring such Portfolio Investment (subject to the conditions set forth in
Section 1.03); provided that any Portfolio Investment not so approved prior to
its Trade Date shall be deemed to be an Ineligible Investment until such later
date (if any) on which such Portfolio Investment is so approved.

 

SECTION 1.03.         Conditions to Purchases and Advances. No Purchase
Commitment, Purchase or Advance shall be entered into or made unless each of the
following conditions is satisfied (or waived) (provided that only clauses (3)
and (4) below shall be applicable to an Advance that does not correspond to any
Purchase Commitment or Purchase) as of the date on which such Purchase
Commitment is entered into (such Portfolio Investment's "Trade Date") or such
Advance would otherwise be made and (i) such Portfolio Investment shall not be
Purchased, and any related Advance or (ii) in the case of clauses (3) and (4)
below, any other Advance shall not be required to be made available to the
Company by the Lenders, unless each of the following conditions is satisfied or
waived as of such Trade Date or proposed Advance date, as applicable:

 

(1)         the information contained in the Notice of Acquisition accurately
describes, in all material respects, such Portfolio Investment and, unless
waived by the Administrative Agent, such Portfolio Investment satisfies the
eligibility criteria set forth in Schedule 3 (the "Eligibility Criteria");

 

(2)         with respect to a Purchase, the proposed Settlement Date for such
Portfolio Investment is not later than (i) in the case of a Loan, the date that
is ten (10) Business Days (or such longer period of time agreed to by the
Administrative Agent in its sole discretion) after such Trade Date or (ii) in
the case of any other Portfolio Investment, the date that is three (3) Business
Days (or such longer period of time agreed to by the Administrative Agent in its
sole discretion) after such Trade Date;

 

(3)         no Market Value Event has occurred and no Event of Default or event
that, with notice or lapse of time or both, would constitute an Event of Default
(a "Default"), has occurred and is continuing, and the Reinvestment Period has
not otherwise ended; and

 

(4)         after giving pro forma effect to (i) the Purchase of such Portfolio
Investment (if any) and the related Advance (if any) or (ii) any other Advance
hereunder:

 

(u)          the Borrowing Base Test is satisfied;

 

 - 25 - 

 

 

(w)          the Concentration Limitations shall be satisfied or, if not
satisfied immediately prior to such Purchase Commitment, maintained or improved;

 

(x)          the aggregate principal balance of Advances then outstanding will
not exceed the limit for Advances set forth in the Transaction Schedule;

 

(y)          in the case of a Purchase, the amount of such Advance (if any)
shall be not less than U.S.$2,000,000; and

 

(z)          the outstanding principal amount of all Advances denominated in a
Permitted Non-USD Currency shall not exceed an amount equal to the product of
(i) 20%, and (ii) the Financing Commitments then in effect.

 

The Administrative Agent, on behalf of the Lenders, may waive any conditions to
a Purchase Commitment, a Purchase or an Advance, as the case may be, specified
above in this Section 1.03 by written notice thereof to the Company, the
Collateral Administrator, the Investment Manager and the Collateral Agent.

 

If the above conditions to a Purchase Commitment, a Purchase or an Advance are
satisfied or waived, the Investment Manager shall determine, in consultation
with the Administrative Agent and with notice to the Lenders and the Collateral
Administrator, the date on which such Purchase (if any) shall settle (the
"Settlement Date" for such Portfolio Investment) and/or on which any related
Advance or other Advance shall be provided.

 

With respect to a Purchase, promptly following the Settlement Date for a
Portfolio Investment (or, in the case of a Portfolio Investment that is a
Participation Interest, the date on which such Participation Interest is
elevated to a full assignment) and its receipt thereof, the Collateral Agent
shall provide to the Administrative Agent a copy of the executed assignment
agreement (or, in the case of a Portfolio Investment that is not a Loan, the
executed purchase agreement or similar instrument) pursuant to which such
Portfolio Investment was assigned, sold or otherwise transferred to the Company.

 

SECTION 1.04.         Sales of Portfolio Investments. The Company will not sell,
transfer or otherwise dispose of any Portfolio Investment or any other asset
without the prior consent of the Administrative Agent (acting at the direction
of the Required Lenders), except that, subject to Section 6.02(w), the Company
may sell any Portfolio Investment (including any Ineligible Investment) or other
asset without the consent of the Administrative Agent so long as, (x) after
giving effect thereto, no Market Value Event has occurred and no Default or
Event of Default has occurred and is continuing and (y) the sale of such asset
by the Company shall be on an arm's-length basis at fair market value and in
accordance with the Investment Manager's standard market practices. In addition,
within two (2) Business Days of any Revolving Loan or Delayed Funding Term Loan
with an unfunded commitment becoming an Ineligible Investment, the Company,
subject to clauses (x) and (y) in the immediately preceding sentence, shall sell
such Revolving Loan or Delayed Funding Term Loan and shall pay any amount
payable in connection with such sale.

 

 - 26 - 

 

 

Notwithstanding anything in this Agreement to the contrary (but subject to this
Section 1.04): (i) following the occurrence and during the continuance of an
Event of Default, neither the Company nor the Investment Manager on its behalf
shall have any right to cause the sale, transfer or other disposition of a
Portfolio Investment or any other asset (including, without limitation, the
transfer of amounts on deposit in the Collateral Accounts or in any Permitted
Non-USD Currency Account) without the prior written consent of the
Administrative Agent (which consent may be granted or withheld in the sole
discretion of the Administrative Agent), (ii) following the occurrence of a
Market Value Event, the Company shall use commercially reasonable efforts to
sell Portfolio Investments (individually or in lots, including a lot comprised
of all of the Portfolio Investments) at the sole direction of, and in the manner
(including, without limitation, the time of sale, sale price, principal amount
to be sold and purchaser) required by the Administrative Agent (provided that
the Administrative Agent shall only require sales at the direction of the
Required Lenders and at a price of the then-current fair market value and in
accordance with the Administrative Agent's standard market practices) and the
proceeds from such sales shall be used to prepay the Advances outstanding
hereunder and (iii) following the occurrence of a Market Value Event, the
Investment Manager shall have no right to act on behalf of, or otherwise direct,
the Company, the Administrative Agent, the Collateral Agent or any other Person
in connection with a sale of Portfolio Investments pursuant to any provision of
this Agreement except with the prior written consent of the Administrative Agent
(including email). Any prepayments made pursuant to this paragraph shall
automatically reduce the Financing Commitments as provided in Section 4.07(c).

 

In connection with any sale of Portfolio Investments required by the
Administrative Agent following the occurrence of a Market Value Event, the
Administrative Agent or a designee of the Administrative Agent shall:

 

(i)          notify the Company at the Designated Email Notification Address
promptly upon distribution of bid solicitations regarding the sale of such
Portfolio Investments; and

 

(ii)         direct the Company to sell such Portfolio Investments to the
Designated Independent Broker-Dealer if the Designated Independent Broker-Dealer
provides the highest bid in the case where bids are received in respect of the
sale of such Portfolio Investments, it being understood that if the Designated
Independent Broker-Dealer provides a bid to the Administrative Agent that is the
highest bona fide bid to purchase a Portfolio Investment on a line-item basis
where such Portfolio Investment is part of a pool of Portfolio Investments for
which there is a bona fide bid on a pool basis proposed to be accepted by the
Administrative Agent (in its sole discretion), then the Administrative Agent
shall accept any such line-item bid only if such line-item bid (together with
any other line-item bids by the Designated Independent Broker-Dealer or any
other bidder for other Portfolio Investments in such pool) is greater than the
bid on a pool basis.

 

For purposes of this paragraph, the Administrative Agent shall be entitled to
disregard as invalid any bid submitted by the Designated Independent
Broker-Dealer if, in the Administrative Agent's judgment (acting reasonably):

 

(A)         either:

 

(x)          the Designated Independent Broker-Dealer is ineligible to accept
assignment or transfer of the relevant Portfolio Investments or any portion
thereof, as applicable, substantially in accordance with the then-current market
practice in the principal market for the relevant Portfolio Investments; or

 

(y)          the Designated Independent Broker-Dealer would not, through the
exercise of its commercially reasonable efforts, be able to obtain any consent
required under any agreement or instrument governing or otherwise relating to
the relevant Portfolio Investments to the assignment or transfer of the relevant
Portfolio Investments or any portion thereof, as applicable, to it; or

 

(B)         such bid is not bona fide, including, without limitation, due to (x)
the insolvency of the Designated Independent Broker-Dealer or (y) the inability,
failure or refusal of the Designated Independent Broker-Dealer to settle the
purchase of the relevant Portfolio Investments or any portion thereof, as
applicable, or otherwise settle transactions in the relevant market or perform
its obligations generally.

 

 - 27 - 

 

 

Following the occurrence of a Market Value Event and during the continuation of
an Event of Default, in connection with any sale of a Portfolio Investment
directed by the Administrative Agent pursuant to this Section 1.04 and the
application of the net proceeds thereof, the Company hereby appoints the
Administrative Agent as the Company's attorney-in-fact (it being understood that
the Administrative Agent shall not be deemed to have assumed any of the
obligations of the Company by this appointment), with full authority in the
place and stead of the Company and in the name of the Company to effectuate the
provisions of this Section 1.04 (including, without limitation, the power to
execute any instrument which the Administrative Agent or the Required Lenders
may deem necessary or advisable to accomplish the purposes of this Section 1.04
or any direction or notice to the Collateral Agent in respect of the application
of net proceeds of any such sales). None of the Administrative Agent, the
Lenders, the Collateral Administrator, the Securities Intermediary, the
Collateral Agent or any Affiliate of any thereof shall incur any liability to
the Company, the Investment Manager or any other Person in connection with any
sale effected at the direction of the Administrative Agent in accordance with
this Section 1.04, including, without limitation, as a result of the price
obtained for any Portfolio Investment, the timing of any sale or sales of
Portfolio Investments or the notice or lack of notice provided to any Person in
connection with any such sale, so long as, in the case of the Administrative
Agent only, any such sale does not violate Applicable Law.

 

Upon payment in full of the Secured Obligations all remaining proceeds shall be
returned to the Company.

 

SECTION 1.05.         Certain Assumptions relating to Portfolio Investments. For
purposes of all calculations hereunder, any Portfolio Investment for which the
trade date in respect of a sale thereof by the Company has occurred, but the
settlement date for such sale has not occurred, shall be considered to be owned
by the Company until such settlement date.

 

SECTION 1.06.         Valuation of Permitted Non-USD Currency Portfolio
Investments and Calculations of Borrowing Base and Net Advances. For purposes of
all valuations and calculations hereunder (including, as of any date, the
calculation of the Borrowing Base Test and Net Advances), the principal amount
and Market Value of all Portfolio Investments and Eligible Investments
denominated in a Permitted Non-USD Currency and proceeds denominated in a
Permitted Non-USD Currency on deposit in any Permitted Non-USD Currency Account
shall for the purposes of such determination be converted to U.S. dollars at the
Spot Rate in accordance with the definition of such term in consultation with
the Administrative Agent on the applicable date of valuation or calculation, as
applicable. Additionally, for all calculations of Net Advances hereunder, the
principal amount of outstanding Advances denominated in a Permitted Non-USD
Currency shall for the purposes of such determination be converted to U.S.
dollars at the then-current Spot Rate on the applicable date of calculation.

 

SECTION 1.07.         Currency Equivalents Generally. For purposes of
determining (a) whether the amount of any Advance, together with all other
Advances then outstanding or to be made at the same time as such Advances, would
exceed the aggregate amount of the Financing Commitments, (b) the aggregate
unutilized amount of the Financing Commitments and (c) except in connection with
the calculation of Net Advances as described in Section 1.06, the outstanding
aggregate principal amount of Advances, the outstanding principal amount of any
Advances that are denominated in a Permitted Non-USD Currency shall be deemed to
be the Dollar Equivalent of the amount of Permitted Non-USD Currency of such
Advances determined as of the date such Advances were made. Wherever in this
Agreement in connection with an Advance, an amount, such as a required minimum
or multiple amount, is expressed in U.S. dollars, but such Advance is
denominated in a Permitted Non-USD Currency, such amount shall be the Dollar
Equivalent of such Permitted Non-USD Currency (rounded to the nearest 1,000
units of such Permitted Non-US Currency).

 

 - 28 - 

 

 

ARTICLE II
THE AdvanceS

 

SECTION 2.01.         Financing Commitments. Subject to the terms and conditions
set forth herein, only during the Reinvestment Period, each Lender hereby
severally agrees to make available to the Company Advances, in U.S. dollars or a
Permitted Non-USD Currency, in an aggregate amount not exceeding the amount of
such Lender's Financing Commitment. The Financing Commitments shall terminate on
the earliest of (a) the last day of the Reinvestment Period, (b) the Maturity
Date and (c) the occurrence of a Market Value Event (or, if earlier, the date of
termination of the Financing Commitments pursuant to Article VII). Except as
expressly set forth herein, the Financing Commitments and the Advances made
pursuant thereto shall be treated ratably without distinction.

 

SECTION 2.02.         [Reserved].

 

SECTION 2.03.         Advances; Use of Proceeds.

 

(a)          Subject to the satisfaction or waiver of the conditions to the
Purchase of a Portfolio Investment and/or an Advance set forth in Section 1.03
as of (i) both the related Trade Date and Settlement Date and/or (ii) the
Advance date, as applicable, the Lenders will (ratably in accordance with their
respective Financing Commitments) make the applicable Advance available to the
Company on the related Settlement Date (or otherwise on the related Advance date
if no Portfolio Investment is being acquired on such date) as provided herein.

 

(b)          Except as expressly provided herein, the failure of any Lender to
make any Advance required hereunder shall not relieve any other Lender of its
obligations hereunder. If any Lender shall fail to provide any Advance to the
Company required hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender's obligations hereunder until all such unsatisfied obligations are
fully paid.

 

(c)          Subject to Section 2.03(e), the Company shall use the proceeds of
the Advances received by it hereunder to purchase the Portfolio Investments
identified in the related Notice of Acquisition or to make advances to the
obligor of Delayed Funding Term Loans or Revolving Loans in accordance with the
underlying instruments relating thereto; provided that, if the proceeds of an
Advance are deposited in the Principal Collection Account (or, in the case of
Advances denominated in a Permitted Non-USD Currency, the applicable Permitted
Non-USD Currency Account) as provided in Section 3.01 prior to or on the
Settlement Date for any Portfolio Investment but the Company is unable to
Purchase such Portfolio Investment on the related Settlement Date, or if there
are proceeds of such Advance remaining after such Purchase, then, subject to
Section 3.01(a), upon written direction from the Investment Manager the
Collateral Agent shall apply such proceeds as provided in Section 4.05. The
proceeds of the Advances shall not be used for any other purpose.

 

(d)          With respect to any Advance, the Investment Manager shall, on
behalf of the Company, submit a request substantially in the form of Exhibit A
to the Lenders and the Administrative Agent, with a copy to the Collateral Agent
and the Collateral Administrator, not later than 2:00 p.m. New York City time,
one (1) Business Day prior to the Business Day specified as the date on which
such Advance shall be made and, upon receipt of such request, the Lenders shall
make such Advances in accordance with the terms set forth in Section 3.01. Any
requested Advance shall be in an amount such that, after giving effect thereto
and the related purchase (if any) of the applicable Portfolio Investment(s), the
Borrowing Base Test is satisfied.

 

 - 29 - 

 

 

(e)          (i) If the Company receives written notice (which, if received
after 2:00 p.m., New York City time, on any Business Day, shall be deemed to
have been received on the next succeeding Business Day) or becomes actually
aware that an Unfunded Exposure Shortfall will occur on any Business Day (a
"Shortfall Determination Date"), the Company may and (with respect to any
Unfunded Exposure Shortfall not funded pursuant to clause (e)(ii) below shall),
deposit cash and/or Eligible Investments from other sources into the Unfunded
Exposure Account to satisfy all or a portion of such Unfunded Exposure Shortfall
as of such Shortfall Determination Date no later than the Business Day following
the earlier of (x) receipt of such notice or (y) the Company becoming actually
aware of such Unfunded Exposure Shortfall (the "Shortfall Cutoff Date").

 

(ii)         To the extent the Company does not deposit cash and/or Eligible
Investments into the Unfunded Exposure Account in amount equal to the Unfunded
Exposure Shortfall as of the Shortfall Determination Date by the Shortfall
Cutoff Date, the Company shall be deemed on such Shortfall Cutoff Date to have
requested an Advance on the immediately succeeding Business Day, and the Lenders
shall, subject to the satisfaction of Section 1.03(3) through (4)(y) on the date
of such request and the date of such Advance, make a corresponding Advance on
such immediately succeeding Business Day (with written notice to the Collateral
Administrator by the Administrative Agent) in accordance with Article III in
amount equal to the remaining Unfunded Exposure Shortfall as of such Shortfall
Determination Date (after giving effect to any deposits of cash and/or Eligible
Investments in accordance with clause (e)(i) above, if any). The proceeds of any
such Advance shall be deposited into the Unfunded Exposure Account.

 

(iii)        After giving effect to such Advances and other deposits, the
amounts (including cash and Eligible Investments) in the Unfunded Exposure
Account shall at all times equal not less than the Unfunded Exposure Amount.

 

(f)          Without limitation to clause (e) above, the Company shall not
acquire any unfunded commitment under any Revolving Loan or Delayed Funding Term
Loan unless, on a pro forma basis after giving effect to such purchase, the
Borrowing Base Test and item 8 of the Concentration Limitations will each be
satisfied.

 

SECTION 2.04.         Other Conditions to Advances. Notwithstanding anything to
the contrary herein, the obligations of the Lenders to make Advances under and
in connection with this Agreement shall not become effective until the date (the
"Effective Date") on which each of the following conditions is satisfied (or
waived by the Administrative Agent in its sole discretion):

 

(a)          Executed Counterparts. The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)          Loan Documents. The Administrative Agent (or its counsel) shall
have received reasonably satisfactory evidence that the other Loan Documents to
be executed on the Effective Date have been executed and are in full force and
effect.

 

 - 30 - 

 

 

(c)          Opinions. The Administrative Agent (or its counsel) shall have
received one or more reasonably satisfactory written opinions of counsel for the
Company and the Investment Manager, covering such matters relating to the
transactions contemplated hereby and by the other Loan Documents as the
Administrative Agent shall reasonably request in writing. Where applicable and
satisfactory to the Administrative Agent, such opinions may be in the form of
"bring down" letters.

 

(d)          Corporate Documents. The Administrative Agent (or its counsel)
shall have received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of the Company and the
Investment Manager as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each officer thereof or other Person
authorized to act in connection with this Agreement and the other Loan
Documents, and such other documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Company and the Investment Manager and any other legal
matters relating to the Company, the Investment Manager, this Agreement or the
transactions contemplated hereby, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(e)          Payment of Fees, Etc. The Administrative Agent, the Lenders, the
Collateral Agent and the Collateral Administrator shall have received all fees
and other amounts due and payable by the Company in connection herewith on or
prior to the Effective Date, including the fee payable pursuant to Section
4.03(e) and, to the extent invoiced, reimbursement or payment of all reasonable
and documented out-of-pocket expenses (including outside legal fees and
expenses) required to be reimbursed or paid by the Company hereunder.

 

(f)          PATRIOT Act, Etc. To the extent requested by the Administrative
Agent or any Lender, the Administrative Agent or such Lender, as the case may
be, shall have received all documentation and other information required by
regulatory authorities under the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "PATRIOT Act") and other applicable
"know your customer" and anti-money laundering rules and regulations.

 

(g)          Filings. Copies of proper financing statement amendments, as may be
necessary or, in the opinion of the Administrative Agent, desirable under the
UCC of all appropriate jurisdictions or any comparable law to perfect the
security interest of the Collateral Agent on behalf of the Secured Parties in
all Collateral in which an interest has or may be pledged hereunder.

 

(h)          Certain Acknowledgements. The Administrative Agent shall have
received (i) UCC, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches indicating that there are no
effective lien notices or comparable documents that name the Company as debtor
and that are filed in the jurisdiction in which the Company is organized, (ii) a
UCC lien search indicating that there are no effective lien notices or
comparable documents that name the Seller as debtor which cover any of the
Portfolio Investments and (iii) such other searches that the Administrative
Agent deems necessary or appropriate.

 

(i)          Other Documents. Such other documents as the Administrative Agent
may reasonably require.

 

 - 31 - 

 

 

ARTICLE III
ADDITIONAL TERMS APPLICABLE TO THE Advances

 

SECTION 3.01.         The Advances.

 

(a)          Making the Advances. If the Lenders are required to make an Advance
to the Company as provided in Section 2.03, then each Lender shall make such
Advance on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time to the Collateral Agent for deposit to
the Principal Collection Account (or, in the case of Advances denominated in a
Permitted Non-USD Currency, the applicable Permitted Non-USD Currency Account).
Each Lender at its option may make any Advance by causing any domestic or
foreign branch or Affiliate of such Lender to make such Advance; provided that
any exercise of such option shall not affect the obligation of the Company to
repay such Advance in accordance with the terms of this Agreement. Subject to
the terms and conditions set forth herein, the Company may borrow and prepay
Advances. During the Reinvestment Period, the Company may prepay and reborrow
any or all of the Revolving Amount. Except as set forth in the immediately
preceding sentence, once drawn, Advances may not be reborrowed. Notwithstanding
the foregoing, the Company may not prepay all or any portion of an Advance on a
day and then reborrow hereunder in a different currency on such day unless such
reborrowing is made in connection with the purchase of an additional Portfolio
Investment in accordance with the terms hereof.

 

(b)          Interest on the Advances. All outstanding Advances shall bear
interest (from and including the date on which such Advance is made) at a per
annum rate equal to the applicable Reference Rate (except as expressly set forth
herein) for each Calculation Period in effect plus the Applicable Margin for
Advances set forth on the Transaction Schedule; provided that, following the
occurrence and during the continuance of an Event of Default, all outstanding
Advances and any unpaid interest thereon shall bear interest (from and including
the date of such Event of Default) at a per annum rate equal to the Reference
Rate for each Calculation Period in effect plus the Adjusted Applicable Margin.

 

(c)          Evidence of the Advances. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Lender resulting from each Advance made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder and the applicable currency thereof. The
Administrative Agent, acting solely for this purpose as an agent of the Company,
shall maintain at one of its offices a register (the "Register") in which it
shall record (1) the amount of each Advance made hereunder, (2) the amount of
any principal or interest due and payable or to become due and payable from the
Company to each Lender hereunder and (3) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender's
share thereof. The entries made in the Register maintained pursuant to this
paragraph (c) shall be conclusive absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such Register or
any error therein shall not in any manner affect the obligation of the Company
to repay the Advances in accordance with the terms of this Agreement.

 

Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if a
registered note is requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent (such approval not
to be unreasonably withheld, conditioned or delayed). Thereafter, the Advances
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

 - 32 - 

 

 

(d)          Pro Rata Treatment. Except as otherwise provided herein, all
borrowings of, and payments in respect of, the Advances shall be made on a pro
rata basis by or to the Lenders in accordance with their respective portions of
the Financing Commitments in respect of Advances held by them.

 

(e)          Illegality. Notwithstanding any other provision of this Agreement,
if any Lender or the Administrative Agent shall notify the Company that the
adoption of any law, rule or regulation, or any change therein or any change in
the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, makes it unlawful, or
any Governmental Authority asserts that it is unlawful, for a Lender or the
Administrative Agent to perform its obligations hereunder to fund or maintain
Advances hereunder in any applicable currency, then (1) the obligation of such
Lender or the Administrative Agent to fund or maintain Advances in such currency
shall immediately be suspended until such time as such Lender or the
Administrative Agent determines (in its sole discretion) that such performance
is again lawful, (2) such Lender or the Administrative Agent, as applicable,
shall use reasonable efforts (which will not require such party to incur a loss,
other than immaterial, incidental expenses), until such time as the Advances are
required to be prepaid as required under clause (3) below, to transfer all of
its rights and obligations under this Agreement to another of its offices,
branches or Affiliates with respect to which such performance would not be
unlawful, and (3) if such Lender or the Administrative Agent is unable to effect
a transfer under clause (2), then any outstanding Advances of such Lender in
such applicable currency shall be promptly paid in full by the Company (together
with all accrued interest and other amounts owing hereunder) but not later than
such date as shall be mandated by law; provided that, to the extent that any
such adoption or change makes it unlawful for the Advances to bear interest by
reference to a particular Reference Rate, then the foregoing clauses (1) through
(3) shall not apply and the Advances subject to such Reference Rate shall bear
interest (from and after the last day of the Calculation Period ending
immediately after such adoption or change) at a per annum rate equal to the Base
Rate plus the Applicable Margin for Advances set forth on the Transaction
Schedule. For the avoidance of doubt, no prepayment fee that may otherwise be
due hereunder shall be payable to such Lender in connection with any prepayment
under clause (3) above.

 

(f)          Increased Costs.

 

(i)          If any Change in Law shall:

 

(A)         impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender; or

 

(B)         subject any Lender or the Administrative Agent to any Taxes (other
than (x) Indemnified Taxes, (y) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (z) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall in the reasonable and good faith
determination of the Administrative Agent or applicable Lender be to increase
the cost to such Lender or the Administrative Agent of making, continuing,
converting or maintaining any Advance or to reduce the amount of any sum
received or receivable by such Lender or the Administrative Agent hereunder
(whether of principal, interest or otherwise), then, upon request by such Lender
or the Administrative Agent, the Company will pay to such Lender or the
Administrative Agent, as the case may be, such additional amount or amounts as
will compensate such Lender or the Administrative Agent, as the case may be, for
such additional costs incurred or reduction suffered.

 

 - 33 - 

 

 

(ii)         A certificate of a Lender or the Administrative Agent, as the case
may be, setting forth the amount or amounts necessary to compensate, and the
basis for such compensation of, such Lender, its holding company or the
Administrative Agent, as the case may be, as specified in paragraph (i) of this
Section 3.01(f) shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(iii)        Failure or delay on the part of any Lender or the Administrative
Agent to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender's or the Administrative Agent's right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or the Administrative Agent pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender or the Administrative Agent notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender's or the
Administrative Agent's intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(iv)        Each of the Lenders and the Administrative Agent agrees that it will
take such commercially reasonable actions as the Company may reasonably request
that will avoid the need to pay, or reduce the amount of, any increased amounts
referred to in this Section 3.01(f); provided that no Lender or the
Administrative Agent shall be obligated to take any actions that would, in the
reasonable opinion of such Lender or the Administrative Agent, subject such
Lender or the Administrative Agent to any material unreimbursed cost or expense
or would otherwise be disadvantageous to such Lender or the Administrative Agent
(including, without limitation, due to a loss of money). In no event will the
Company be responsible for increased amounts referred to in this Section 3.01(f)
which relates to any other entities to which any Lender provides financing.

 

(v)         If any Lender (A) provides notice of unlawfulness or requests
compensation under clause (e) above, this clause (f) or Section 3.03, (B)
defaults in its obligation to make Advances hereunder or (C) becomes the subject
of a Bail-In Action, then the Company may, at its sole expense and effort, upon
written notice to such Lender and the Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related
transaction documents to an assignee identified by the Company that shall assume
such obligations (whereupon such Lender shall be obligated to so assign),
provided that, (x) such Lender shall have received payment of an amount equal to
the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder through the date of such
assignment and (y) a Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. No prepayment fee that may otherwise be due
hereunder shall be payable to such Lender in connection with any such
assignment.

 

 - 34 - 

 

 

(vi)        If any Lender provides notice of unlawfulness or requests
compensation under clause (e) above, this clause (f) or Section 3.03, then such
Lender shall (at the request of the Company) use reasonable efforts to designate
a different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to clause (e), this
clause (f) or Section 3.03, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Company and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(g)          No Set-off or counterclaim. All payments to be made hereunder by
the Company in respect of the Advances shall be made without set-off or
counterclaim and in such amounts as may be necessary in order that every such
payment shall not be less than the amounts otherwise specified to be paid under
this Agreement, except for Taxes deducted or withheld pursuant to Section 3.03
below.

 

SECTION 3.02.         Alternate Rate of Interest. (a)  If prior to the
commencement of any Calculation Period: (x) the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining a Reference Rate (including,
without limitation, because such Reference Rate is not available or published on
a current basis) for such Calculation Period or (y) the Administrative Agent is
advised by the Required Lenders that the applicable Reference Rate for such
Calculation Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Advances (or its Advance)
included in such Advance for such Calculation Period, then the Administrative
Agent shall give notice thereof to the Company, the Investment Manager, the
Collateral Administrator and the Lenders by telephone or electronic mail as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Company, the Investment Manager, the Collateral Administrator and the
Lenders that the circumstances giving rise to such notice no longer exist, if
any Advance in such currency is requested, such Advance shall accrue interest at
the Base Rate plus the Applicable Margin for Advances.

 

(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (x) the
circumstances set forth in Section 3.02(a)(x) have arisen and such circumstances
are unlikely to be temporary or (y) the circumstances set forth in Section
3.02(a)(x) have not arisen but the supervisor for the administrator of a
Reference Rate or a governmental authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which such Reference Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Company shall endeavor to
establish an alternate rate of interest to such Reference Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 10.05, such amendment shall
become effective without any further action or consent of any other party to
this Agreement (but with written notice to the Collateral Administrator and the
Investment Manager) so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (y) of the first sentence of this
Section 3.02(b), only to the extent the Reference Rate for deposits in the
applicable currency and such Calculation Period is not available or published at
such time on a current basis), if any Advance is requested, such advance shall
accrue interest at the Base Rate plus the Applicable Margin for Advances.

 

 - 35 - 

 

 

SECTION 3.03.         Taxes.

 

(a)          Payments Free of Taxes. All payments to be made hereunder by the
Company in respect of the Advances shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law (including
FATCA). If any Applicable Law requires the deduction or withholding of any Tax
from any such payment by the Company, then the Company shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Company
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

(b)          Payment of Other Taxes by the Company. The Company shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

 

(c)          Indemnification by the Company. The Company shall indemnify each
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or required to be withheld or deducted from a payment to such Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)          Indemnification by the Lenders. Each Lender shall indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of 10.06 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Company to a Governmental Authority pursuant to this Section 3.03,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

 - 36 - 

 

 

(f)          Status of Secured Parties. (i) Any Secured Party that is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.03(f)
(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender's
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)          Without limiting the generality of the foregoing,

 

(A)         any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 (or any applicable successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B)         any Foreign Lender shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), whichever of the
following is applicable:

 

(i)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any applicable successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"interest" article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, an IRS Form W-8BEN or IRS Form
W-8BEN-E or any applicable successor form establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the "business profits" or
"other income" article of such tax treaty;

 

(ii)         an executed IRS Form W-8ECI (or any applicable successor form);

 

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, is not a "10 percent shareholder"
of the Company or the Parent within the meaning of Section 881(c)(3)(B) of the
Code, and is not a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any applicable
successor form); or

 

 - 37 - 

 

 

(iv)        to the extent a Foreign Lender is not the beneficial owner, an
executed IRS Form W-8IMY (or any applicable successor form), accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner.

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(E)         The Administrative Agent shall deliver to the Company an electronic
copy of an IRS Form W-9 upon becoming a party under this Agreement and
thereafter promptly following any reasonable request by the Company. The
Administrative Agent represents to the Company that it is not subject to backup
withholding within the meaning of Section 3406 of the Code, it is a "U.S.
person" and a "financial institution" within the meaning of Treasury Regulations
Section 1.1441-1 and a "U.S. financial institution" within the meaning of
Treasury Regulations Section 1.1471-3T and that it will comply with its
obligations to withhold under Section 1441 of the Code and FATCA.

 

(g)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

 - 38 - 

 

 

(h)          Survival. Each party's obligations under this Section 3.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Financing Commitments, and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

ARTICLE IV
COLLECTIONS AND PAYMENTS

 

SECTION 4.01.         Interest Proceeds. The Company shall notify the obligor
with respect to each Portfolio Investment to remit all amounts that constitute
Interest Proceeds to the Interest Collection Account (other than Interest
Proceeds denominated in a Permitted Non-USD Currency, which shall be deposited
into the applicable Permitted Non-USD Currency Account). To the extent Interest
Proceeds are received other than by deposit into the Interest Collection
Account, the Company shall cause all Interest Proceeds on the Portfolio
Investments to be deposited in the Interest Collection Account or remitted to
the Collateral Agent, and the Collateral Agent shall credit (or cause to be
credited) to the Interest Collection Account all Interest Proceeds received by
it immediately upon receipt thereof in accordance with the written direction of
the Investment Manager; provided that Interest Proceeds denominated in a
Permitted Non-USD Currency shall be deposited into the applicable Permitted
Non-USD Currency Account. Interest Proceeds on deposit in the Permitted Non-USD
Currency Accounts and not required for the following interest payment in the
same currency shall be exchanged into U.S. dollars at the Spot Rate no later
than two (2) Business Days prior to each Interest Payment Date, each Additional
Payment Date and the Maturity Date and deposited into the Interest Collection
Account for application as described above at the written direction of the
Company or the Investment Manager on its behalf (or, upon the occurrence and
during the continuance of an Event of Default or upon the occurrence of a Market
Value Event, the Administrative Agent).

 

Interest Proceeds deposited into the Interest Collection Account (or any
Permitted Non-USD Currency Account, as applicable) shall be retained in such
account and held in cash or, with respect to the Interest Collection Account
only, invested (and reinvested) at the written direction of the Company (or the
Investment Manager on its behalf) delivered to the Collateral Agent in U.S.
dollar denominated Cash Equivalents selected by the Investment Manager (unless
an Event of Default has occurred and is continuing or a Market Value Event has
occurred, in which case, selected by the Administrative Agent) ("Eligible
Investments"). Eligible Investments shall mature no later than the end of the
then-current Calculation Period.

 

Interest Proceeds on deposit in the Interest Collection Account (or any
Permitted Non-USD Currency Account, as applicable) shall be withdrawn by the
Collateral Agent (at the written direction of the Company (or, following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Event, the Administrative Agent)) and applied (i)
to make payments in accordance with this Agreement or (ii) to make Permitted
Distributions and Permitted Tax Distributions in accordance with this Agreement.

 

 - 39 - 

 

 

The Investment Manager shall notify the Administrative Agent and the Collateral
Agent if the Investment Manager reasonably determines in good faith that any
amounts in the Interest Collection Account (or any Permitted Non-USD Currency
Account, as applicable) have been deposited in error or do not otherwise
constitute Interest Proceeds, whereupon such amounts on deposit in such account
may be withdrawn by the Collateral Agent (at the direction of the Company and
with written confirmation from the Administrative Agent (or, upon the occurrence
and during the continuance of an Event of Default or upon the occurrence of a
Market Value Event, the Administrative Agent)) on the next succeeding Business
Day and remitted to or at the direction of the Company.

 

SECTION 4.02.         Principal Proceeds. The Company shall notify the obligor
with respect to each Portfolio Investment to remit all amounts that constitute
Principal Proceeds to the Principal Collection Account (other than Principal
Proceeds denominated in a Permitted Non-USD Currency, which shall be deposited
into the applicable Permitted Non-USD Currency Account). To the extent Principal
Proceeds are received other than by deposit into the Principal Collection
Account, the Company shall cause all Principal Proceeds received on the
Portfolio Investments to be deposited in the Principal Collection Account or
remitted to the Collateral Agent, and the Collateral Agent shall credit (or
cause to be credited) to the Principal Collection Account all Principal Proceeds
received by it immediately upon receipt thereof in accordance with the written
direction of the Investment Manager; provided that Principal Proceeds
denominated in a Permitted Non-USD Currency shall be deposited into the
applicable Permitted Non-USD Currency Account. Principal Proceeds on deposit in
the Permitted Non-USD Currency Accounts may be exchanged into U.S. dollars at
the Spot Rate no later than two (2) Business Days prior to each Interest Payment
Date, each Additional Payment Date and the Maturity Date and deposited into the
Principal Collection Account for application as described above at the written
direction of the Company or the Investment Manager on its behalf (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent).

 

All Principal Proceeds deposited into the Principal Collection Account (or any
Permitted Non-USD Currency Account, as applicable) shall be retained in such
account and held in cash or, with respect to the Principal Collection Account
only, invested at the written direction of the Administrative Agent in overnight
Eligible Investments selected by the Investment Manager (unless an Event of
Default has occurred and is continuing or a Market Value Event has occurred, in
which case, selected by the Administrative Agent). All investment income on such
Eligible Investments shall constitute Interest Proceeds.

 

Principal Proceeds on deposit in the Principal Collection Account (or any
Permitted Non-USD Currency Account, as applicable) shall be withdrawn by the
Collateral Agent (at the written direction of the Company (or, following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Event, the Administrative Agent)) and applied (i)
to make payments in accordance with this Agreement, (ii) to make Permitted
Distributions in accordance with this Agreement or (iii) towards the purchase
price of Portfolio Investments purchased in accordance with this Agreement, in
each case with prior notice to the Administrative Agent. For the avoidance of
doubt, Principal Proceeds received in connection with the sale of any Portfolio
Investment pursuant to Section 1.04 following a Market Value Event shall be used
to prepay Advances as set forth therein at the written direction of the
Administrative Agent.

 

The Investment Manager shall notify the Company, the Administrative Agent and
the Collateral Agent if the Investment Manager reasonably determines in good
faith that any amounts in the Principal Collection Account (or any Permitted
Non-USD Currency Account, as applicable) have been deposited in error or do not
otherwise constitute Principal Proceeds, whereupon such amounts on deposit in
such account may be withdrawn by the Collateral Agent (at the direction of the
Company and with written confirmation from the Administrative Agent (or, upon
the occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) on the next
succeeding Business Day and remitted to or at the direction of the Company.

 

 - 40 - 

 

 

SECTION 4.03.         Principal and Interest Payments; Prepayments; Fees.

 

(a)          The Company shall pay the unpaid principal amount of the Advances
in cash in the currency in which each relevant Advance was made (together with
accrued interest thereon) to the Administrative Agent for the account of each
Lender on the Maturity Date in accordance with the Priority of Payments and any
and all cash in the Collateral Accounts and any Permitted Non-USD Currency
Account shall be applied to the satisfaction of the Secured Obligations on the
Maturity Date and on each Additional Payment Date in accordance with the
Priority of Payments.

 

(b)          Accrued interest on the Advances shall be payable in arrears on
each Interest Payment Date, each Additional Payment Date and on the Maturity
Date in accordance with the Priority of Payments; provided that (i) interest
accrued pursuant to the proviso to Section 3.01(b) shall be payable on demand
and (ii) in the event of any repayment or prepayment of any Advances, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment. "Interest Payment Date" means the eighth
Business Day after the last day of each Calculation Period. Each payment of
interest on an Advance shall be made in the currency in which such Advance was
made.

 

(c)          (i)          Subject to the requirements of this Section 4.03(c),
the Company shall have the right from time to time to prepay outstanding
Advances in whole or in part (A) on any Business Day that JPMorgan Chase Bank,
National Association ceases to act as Administrative Agent or the sole Required
Lender, (B) in connection with a Market Value Cure or (C) during any Calculation
Period; provided that the Company may not prepay any outstanding Advances
pursuant to this Section 4.03(c)(i)(C) during the Non-Call Period. The Company
shall notify the Administrative Agent, the Collateral Agent and the Collateral
Administrator by electronic mail of an executed document (attached as a .pdf or
similar file) of any prepayment pursuant to Section 4.03(c)(i)(A) or Section
4.03(c)(i)(C) not later than 2:00 p.m., New York City time, two (2) Business
Days before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of the Advances to be
prepaid. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Except in connection with a
Market Value Cure, each partial prepayment of outstanding Advances shall be in
an amount not less than U.S.$5,000,000. Prepayments shall be accompanied by
accrued and unpaid interest.

 

(ii)         Each prepayment or commitment reduction pursuant to Section
4.03(c)(i)(C) and Section 4.07(a) that is made after the Non-Call Period,
whether in part or in full, shall (x) if occurring before April 11, 2019, be
accompanied by a premium equal to 1% of the principal amount of such prepayment
and (y) at the request of any Lender in respect of any prepayment on a date
other than an Interest Payment Date, be accompanied by any costs incurred by it
(other than loss of profit) in respect of the breakage of its funding at the
LIBO Rate for the related Calculation Period.

 

 - 41 - 

 

 

(d)          The Company agrees to pay to the Administrative Agent, for the
account of each Lender, a commitment fee in accordance with the Priority of
Payments which shall accrue at 0.75% per annum on the average daily unused
amount of the Financing Commitment of such Lender (except to the extent that
amounts are payable in respect of such unfunded balance pursuant to clause (f)
below) during the period from and including the date of this Agreement to but
excluding the last day of the Reinvestment Period; provided, that if the
Financing Commitment of any Lender is reduced as a result of a Bail-In Action,
such Lender's commitment fee shall be calculated based on its Financing
Commitment so reduced. Accrued commitment fees shall be payable in arrears on
each Interest Payment Date, on the Maturity Date, on each Additional Payment
Date and on the date on which the Financing Commitments terminate. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(e)          The Company agrees to pay the Administrative Agent for the account
of each Lender on any Commitment Increase Date, a fee equal to the Commitment
Increase Fee Amount. Once paid, such fees or any part thereof shall not be
refundable under any circumstances (unless the relevant commitment or extension
is not actually granted).

 

(f)          The Company agrees to pay to the Administrative Agent, for the
account of each Lender, an unfunded fee in the amount of the LIBO Rate for the
applicable Calculation period plus the Applicable Margin for Advances on the
average daily positive difference (if any) between the Minimum Funding Amount
and the aggregate outstanding principal amount of the Advances during the period
from and including each applicable period start date with respect to the Minimum
Funding Amount to but excluding the last day of the Reinvestment Period. Accrued
unfunded fees shall be payable in arrears on each Interest Payment Date, on the
Maturity Date, on each Additional Payment Date and on the date on which the
Financing Commitments terminate. All unfunded fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(g)          Without limiting Section 4.03(c), the Company shall have the
obligation from time to time to prepay outstanding Advances in whole or in part
on any date with proceeds from sales of Portfolio Investments directed by the
Administrative Agent pursuant to Section 1.04 and as set forth in Section
8.01(b). Prepayments of any Advance shall be made in the currency drawn and
accompanied by accrued and unpaid interest in the same currency, and with
respect to each currency shall be applied to the repayment of the longest
outstanding advance in such currency.

 

(h)          Notwithstanding any other provision of this Agreement, each
optional repayment by the Company of an Advance hereunder may only be made if,
after giving effect to such repayment, the outstanding principal amount of all
Advances denominated in a Permitted Non-USD Currency does not exceed an amount
equal to the product of (i) 15%, and (ii) the Financing Commitments then in
effect.

 

SECTION 4.04.         Market Value Cure Account.

 

(a)          The Company shall cause all cash received by it in connection with
a Market Value Cure to be deposited in the MV Cure Account or remitted to the
Collateral Agent, and the Collateral Agent shall credit to the MV Cure Account
such amounts received by it (and identified in writing as such) immediately upon
receipt thereof. Prior to the Maturity Date, all cash amounts in the MV Cure
Account shall be invested in overnight Eligible Investments at the written
direction of the Administrative Agent (as directed by the Required Lenders). All
amounts contributed to the Company by Parent in connection with a Market Value
Cure shall be paid free and clear of any right of chargeback or other equitable
claim.

 

 - 42 - 

 

 

(b)          Amounts on deposit in the MV Cure Account may be withdrawn by the
Collateral Agent (at the written direction of the Company (or, following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Event, the Administrative Agent)) and remitted to
the Company with prior notice to the Administrative Agent (or, following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Event, to the Lenders for prepayment of Advances
and reduction of Financing Commitment); provided that the Company may not direct
any withdrawal from the MV Cure Account if the Borrowing Base Test is not
satisfied (or would not be satisfied after such withdrawal), in each case as
confirmed by the Administrative Agent in writing.

 

SECTION 4.05.         Priority of Payments. On (w) each Interest Payment Date,
(x) the Maturity Date, (y) each Agent Business Day after the occurrence of a
Market Value Event and (z) each Agent Business Day after the occurrence of an
Event of Default and the declaration of the Secured Obligations as due and
payable (each date set forth in clauses (y) and (z) above, an "Additional
Payment Date"), the Collateral Agent shall distribute all amounts in the
Collection Account (and, if Interest Proceeds and/or Principal Proceeds are then
on deposit in any Permitted Non-USD Currency Account, such Permitted Non-USD
Currency Account) in the following order of priority (the "Priority of
Payments"):

 

(a)          to pay (i) first, amounts due or payable to the Collateral Agent,
the Collateral Administrator and the Securities Intermediary, the Retiring
Collateral Agent, the Retiring Collateral Administrator and the Retiring
Intermediary hereunder or under any other Transaction Document (including fees,
out-of-pocket expenses and indemnities) up to a maximum amount under this clause
(i) of U.S.$150,000 on each Interest Payment Date, the Maturity Date and each
Additional Payment Date (in the case of any Additional Payment Date or the
Maturity Date, after giving effect to all payments of such amounts on any other
Additional Payment Date or Interest Payment Date occurring in the same calendar
quarter) and (ii) second, any other accrued and unpaid fees and out-of pocket
expenses (other than the commitment fee and unfunded fees payable to the
Lenders, but including Lender indemnities) due hereunder or under any other
Transaction Document, up to a maximum amount under this clause (ii) of
U.S.$100,000 on each Interest Payment Date, the Maturity Date and each
Additional Payment Date (in the case of any Additional Payment Date or the
Maturity Date, after giving effect to all payments of such amounts on any other
Additional Payment Date or Interest Payment Date occurring in the same calendar
quarter) including, in the case of clauses (i) and (ii), any such amounts that
were due and not paid on any previous Interest Payment Date or Additional
Payment Date (the maximum amounts specified above, collectively, the "Expense
Cap Amount");

 

(b)          to pay interest due in respect of the Advances and any increased
costs and commitment fees and unfunded fees payable to the Lenders (pro rata
based on amounts due);

 

(c)          to pay (i) on each Interest Payment Date, all prepayments of the
Advances permitted or required under this Agreement (including any applicable
premium) and (ii) on the Maturity Date (and, if applicable, any Additional
Payment Date), principal of the Advances until the Advances are paid in full;

 

(d)          prior to the end of the Reinvestment Period, at the direction of
the Investment Manager, to fund the Unfunded Exposure Account up to the Unfunded
Exposure Amounts;

 

(e)          to pay all amounts set forth in clause (a) above not paid due to
the limitation set forth therein;

 

(f)          to make any Permitted Distributions and Permitted Tax Distributions
directed pursuant to this Agreement; and

 

 - 43 - 

 

 

(g)          (i) on any Interest Payment Date, to deposit any remaining amounts
in the Principal Collection Account (or, with respect to any such amounts
denominated in a Permitted Non-USD Currency, in the applicable Permitted Non-USD
Currency Account) as Principal Proceeds and (ii) on the Maturity Date and any
Additional Payment Date, any remaining amounts to the Company.

 

(h)          Subject to Section 4.06(b), with respect to any amounts payable
under Sections 4.05(a) through (g) above resulting from an Advance denominated
in a Permitted Non-USD Currency, such amounts shall be paid using Interest
Proceeds and/or Principal Proceeds denominated in such currency from the
applicable Permitted Non-USD Currency Account.

 

SECTION 4.06.         Payments Generally.

 

(a)          All payments to the Lenders or the Administrative Agent shall be
made to the Administrative Agent at the account designated in writing to the
Company and the Collateral Agent for further distribution by the Administrative
Agent (if applicable). The Administrative Agent shall give written notice to the
Collateral Agent and the Collateral Administrator (on which the Collateral Agent
and the Collateral Administrator may conclusively rely) and the Investment
Manager of the calculation of amounts payable to the Lenders in respect of the
Advances and the amounts payable to the Investment Manager. At least two (2)
Business Days prior to each Interest Payment Date, the Administrative Agent
shall deliver an invoice to the Investment Manager, the Collateral Agent and the
Collateral Administrator in respect of the interest due on such Interest Payment
Date. All payments not made to the Administrative Agent for distribution to the
Lenders shall be made as directed in writing by the Administrative Agent.
Subject to Section 3.03 hereof, all payments by the Company hereunder shall be
made without setoff or counterclaim. All interest hereunder shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
Notwithstanding any other provision of this Agreement, any payment of principal
of an Advance hereunder shall be made in the currency in which such Advance was
made.

 

(b)          If after receipt of an invoice from the Administrative Agent
pursuant to Section 4.06(a) and at least one (1) Business Day prior to any
Interest Payment Date or the Maturity Date, the Collateral Agent shall have
notified the Company, the Collateral Administrator and the Administrative Agent
that the Company does not have a sufficient amount of funds in a Permitted
Non-USD Currency on deposit in the applicable Permitted Non-USD Currency Account
that will be needed (1) to pay to the Lenders all of the amounts required to be
paid in such Permitted Non-USD Currency on such date and/or (2) to pay any
expenses required to be paid in accordance with the Priority of Payments, in
each case, in the Permitted Non-USD Currency required for such payment (a
"Currency Shortfall"), then, so long as no Event of Default shall have occurred
and be continuing and no Market Value Event has occurred, the Company shall
exchange (or shall direct the Collateral Agent to exchange), in each case with
the consent of the Administrative Agent, amounts in U.S. dollars held in the
Interest Collection Account or the Principal Collection Account, as applicable,
for such Permitted Non-USD Currency in an amount necessary to cure such Currency
Shortfall. Each such exchange shall occur no later than one Business Day prior
to such Payment Date or the Maturity Date, as applicable, and shall be made at
the Spot Rate at the time of conversion utilizing the Collateral Agent's foreign
exchange desk. If for any reason the Company shall have failed to effect any
such currency exchange by such date, then the Administrative Agent shall be
entitled to (but shall not be obligated to) direct such currency exchange on
behalf of the Company.

 

(c)          At any time following the occurrence of a Market Value Event or if
an Event of Default has occurred and is continuing, the Administrative Agent may
in its sole discretion direct the Securities Intermediary to exchange amounts
held in each Permitted Non-USD Currency Account for U.S. dollars or to exchange
amounts held in the Collateral Accounts for one or more Permitted Non-USD
Currencies, in each case at the Spot Rate at the time of conversion (utilizing
the Collateral Agent's foreign exchange desk) for application hereunder.

 

 - 44 - 

 

 

SECTION 4.07.         Termination or Reduction of Financing Commitments.

 

(a)          After the Non-Call Period (or any other date if JPMorgan Chase
Bank, National Association ceases to act as Administrative Agent or the sole
Required Lender), the Company shall be entitled at its option and upon three (3)
Business Days' prior written notice to the Administrative Agent (with a copy to
the Collateral Agent and the Collateral Administrator) to either (i) terminate
the Financing Commitments in whole upon payment in full of all Advances, all
accrued and unpaid interest, all applicable premium and all other Secured
Obligations (other than unmatured contingent indemnification and reimbursement
obligations) or (ii) reduce in part the portion of the Financing Commitments
that exceeds the sum of the outstanding Advances. In addition, the Financing
Commitments shall be reduced by the amount of any prepayment of Advances
pursuant to Section 4.03(c)(i)(C) during the Reinvestment Period that exceeds
the Revolving Amount.

 

(b)          The Financing Commitments shall be automatically reduced on the
date of any prepayment made in accordance with the definition of "Market Value
Cure" in an amount equal to the amount of such prepayment.

 

(c)          The Financing Commitments shall be irrevocably reduced by all
amounts that are used to prepay or repay Advances following the occurrence of a
Market Value Event or an Event of Default.

 

(d)          All unused Financing Commitments as of the last day of the
Reinvestment Period shall automatically be terminated.

 

(e)          The Financing Commitments shall be irrevocably reduced by the
amount of any repayment or prepayment of Advances following the last day of the
Reinvestment Period.

 

ARTICLE V
[RESERVED]

 

ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

SECTION 6.01.         Representations and Warranties. The Company represents to
the other parties hereto solely with respect to itself that as of the date
hereof and each Trade Date (or as of such other date as maybe expressly set
forth below):

 

(a)          it is duly organized or incorporated, as the case may be, and
validly existing under the laws of the jurisdiction of its organization or
incorporation and has all requisite power and authority to execute, deliver and
perform this Agreement and each other Loan Document to which it is or may become
a party and to consummate the transactions herein and therein contemplated;

 

(b)          the execution, delivery and performance of this Agreement and each
such other Loan Document, and the consummation of the transactions contemplated
herein and therein have been duly authorized by it and this Agreement and each
other Loan Document to which it is or may become a party constitutes its legal,
valid and binding obligation enforceable against it in accordance with its terms
(subject to (A) bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors' rights generally, (B) equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law and (C) implied
covenant of good faith and fair dealing);

 

 - 45 - 

 

 

(c)          the execution, delivery and performance of this Agreement and each
other Loan Document to which it is or may become a party and the consummation of
the transactions contemplated herein and therein do not conflict with the
provisions of its governing instruments and, except where such violation would
not reasonably be expected to have a Material Adverse Effect, will not violate
in any material way any provisions of Applicable Law or regulation or any
applicable order of any court or regulatory body and will not result in the
material breach of, or constitute a default, or require any consent, under any
material agreement, instrument or document to which it is a party or by which it
or any of its property may be bound or affected;

 

(d)          it is not subject to any Adverse Proceeding;

 

(e)          it has obtained all consents and authorizations (including all
required consents and authorizations of any Governmental Authority) that are
necessary or advisable to be obtained by it in connection with the execution,
delivery and performance of this Agreement and each other Loan Document to which
it is or may become a party and each such consent and authorization is in full
force and effect except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect;

 

(f)          it is not required to register as an "investment company" as
defined in the Investment Company Act of 1940, as amended;

 

(g)          it has not issued any securities that are or are required to be
registered under the Securities Act of 1933, as amended, and it is not a
reporting company under the Securities Exchange Act of 1934, as amended;

 

(h)          it has no Indebtedness other than (i) Indebtedness incurred under
the terms of the Loan Documents, (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Loan Documents and (iii) if applicable, the
obligation to make future payments under any Delayed Funding Term Loan or
Revolving Loan;

 

(i)          (x) it does not have underlying assets which constitute "plan
assets" within the meaning of the Plan Asset Rules; and (y) neither it nor any
ERISA Affiliate has within the last six years sponsored, maintained or
contributed to (except as would not reasonably be expected to have a Material
Adverse Effect), or been required to contribute to and does not have any
material liability with respect to any Plan;

 

(j)          as of the date of this Agreement it is, and after giving effect to
any Advance it will be, Solvent and it is not entering into this Agreement or
any other Loan Document or consummating any transaction contemplated hereby or
thereby with any intent to hinder, delay or defraud any of its creditors;

 

(k)          it is not in default under any other contract to which it is a
party except where such default would not reasonably be expected to have a
Material Adverse Effect;

 

(l)          it has complied in all material respects with all Applicable Laws,
judgments, agreements with governmental authorities, decrees and orders with
respect to its business and properties and the Portfolio;

 

 - 46 - 

 

 

(m)          it does not have any Subsidiaries or own any Investments in any
Person other than the Portfolio Investments or Investments (i) constituting
Eligible Investments (as measured at their time of acquisition), (ii) acquired
by the Company with the approval of the Administrative Agent, or (iii) those the
Company shall have acquired or received as a distribution in connection with a
workout, bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof;

 

(n)          (x) it has disclosed to the Administrative Agent all agreements,
instruments and corporate or other restrictions actually known to it to which it
is subject, and all other matters actually known to it that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect and (y) no information (other than projections, forward-looking
information, general economic data, industry information or information relating
to third parties) heretofore furnished by or on behalf of the Company in writing
to the Administrative Agent or any Lender in connection with this Agreement or
any transaction contemplated hereby (after taking into account all updates,
modifications and supplements to such information) contains (or, to the extent
any such information was furnished by a third party, to the Company's actual
knowledge contains), when taken as a whole, as of its delivery date, any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (or, if not prepared by or under the direction of the
Company, does not omit to state such a fact to the Company's knowledge);

 

(o)          all of the conditions to the acquisition of the Portfolio
Investments specified in Section 1.03 have been satisfied or waived;

 

(p)          the Company has timely filed all Tax returns required by Applicable
Law to have been filed by it; all such Tax returns are true and correct in all
material respects; and the Company has paid or withheld (as applicable) all
Taxes owing or required to be withheld by it (if any) shown on such Tax returns,
except any such Taxes which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside in
accordance with GAAP on its books and records;

 

(q)          the Company is and will be treated as a disregarded entity for U.S.
federal income tax purposes;

 

(r)          the Company is and will be wholly owned by the Parent, which is a
U.S. Person;

 

(s)          prior to the date hereof, the Company has not engaged in any
business operations or activities other than as an ownership entity for
Portfolio Investments and similar Loan or debt obligations and activities
incidental thereto;

 

(t)          neither it nor any of its Affiliates is (i) the subject or target
of Sanctions; (ii) a Person that resides or has a place of business in a country
or territory named on such lists or which is designated as a "Non-Cooperative
Jurisdiction" by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
"Foreign Shell Bank" within the meaning of the PATRIOT Act, i.e., a foreign bank
that does not have a physical presence in any country and that is not affiliated
with a bank that has a physical presence and an acceptable level of regulation
and supervision; or (iv) a person or entity that resides in or is organized
under the laws of a jurisdiction designated by the United States Secretary of
the Treasury under Sections 311 or 312 of the PATRIOT Act as warranting special
measures due to money laundering concerns. It is in compliance with all
applicable Sanctions and also in compliance with all applicable provisions of
the PATRIOT Act;

 

 - 47 - 

 

 

(u)           none of (i) the Company or its officers or (ii) to the knowledge
of the Company, any director, manager or agent of the Company that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Advances, use of proceeds or other
transaction contemplated by the Agreement will directly, or to the knowledge of
the Company, indirectly violate Anti-Corruption Laws or applicable Sanctions;

 

(v)           the Loan Documents represent all of the material agreements
between the Investment Manager, the Parent and the Seller, on the one hand, and
the Company, on the other. The Company has good and marketable title to all
Portfolio Investments and other Collateral free of any Liens (other than
Permitted Liens and inchoate liens arising by operation of law);

 

(w)          the Company is not relying on any advice (whether written or oral)
of any Lender, Agent or any of their respective Affiliates;

 

(x)           there are no judgments for Taxes with respect to the Company and
no claim is being asserted with respect to the Taxes of the Company;

 

(y)           upon the making of each Advance, the Collateral Agent, for the
benefit of the Secured Parties, will have acquired a perfected, first priority
and valid security interest (except, as to priority, for any Permitted Liens) in
the Collateral acquired with the proceeds of such Advance, free and clear of any
adverse claim (other than Permitted Liens) or restrictions on transferability to
the extent (as to perfection and priority) that a security interest in said
Collateral may be perfected under the applicable UCC;

 

(z)           the Parent (i) is not required to register as an investment
company under the Investment Company Act of 1940, as amended, and (ii) has filed
a form N-54A with the Securities and Exchange Commission electing to be treated
a business development company for purposes of the Investment Company Act of
1940, as amended;

 

(aa)         the Investment Manager is not required to register as an investment
adviser under the Investment Advisers Act of 1940, as amended;

 

(bb)         no ERISA Event has occurred; and

 

(cc)         all proceeds of the Advances will be used by the Company only in
accordance with the provisions of this Agreement. No part of the proceeds of any
Advance will be used by the Company to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying Margin Stock.
Neither the making of any Advance nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve Board. No Advance is secured, directly
or indirectly, by Margin Stock, and the Collateral does not include Margin
Stock.

 

 - 48 - 

 

 

SECTION 6.02.         Covenants of the Company. The Company:

 

(a)          shall at all times: (i) maintain at least one independent manager
or director (who is in the business of serving as an independent manager or
director) provided that the Company shall not be in breach of this covenant if
an independent director resigns, is unable to serve or is otherwise
incapacitated so long as the Company and/or its governing body replaces such
independent director promptly and in any event within 10 Business Days after
obtaining knowledge thereof; (ii) maintain its own separate books and records
and bank accounts; (iii) hold itself out to the public and all other Persons as
a legal entity separate from any other Person; (iv) to the extent it is required
to have a board of managers, have a board of managers separate from that of any
other Person; (v) file its own Tax returns, except to the extent that the
Company is treated as a "disregarded entity" for tax purposes and is not
required to file any Tax returns under Applicable Law, and pay any Taxes so
required to be paid under Applicable Law, except for those Taxes being contested
in good faith by appropriate proceedings and in respect of which the Company has
established proper reserves on its books in accordance with GAAP; (vi) not
commingle its assets with assets of any other Person; (vii) conduct its business
in its own name and comply with all organizational formalities to maintain its
separate existence; (viii) maintain separate financial statements; (ix) pay its
own liabilities only out of its own funds; (x) maintain an arm's length
relationship with the Parent and each of its other Affiliates; (xi) not hold out
its credit or assets as being available to satisfy the obligations of others;
(xii) allocate fairly and reasonably any overhead expenses that are shared with
an Affiliate, including for shared office space, if applicable; (xiii) use
separate stationery, invoices and checks; (xiv) except as expressly permitted by
this Agreement, not pledge its assets as security for the obligations of any
other Person; (xv) correct any known misunderstanding regarding its separate
identity; (xvi) maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities and pay its operating expenses and
liabilities from its own assets; (xvii) not acquire the obligations or any
securities of its Affiliates; (xviii) cause the managers, officers, agents and
other representatives of the Company to act at all times with respect to the
Company consistently and in furtherance of the foregoing and in the best
interests of the Company; and (xix) maintain at least one special member, who,
upon the dissolution of the sole member or the withdrawal or the disassociation
of the sole member from the Company, shall immediately become the member of the
Company in accordance with its organizational documents.

 

(b)          shall not (i) engage, directly or indirectly, in any business,
other than the actions required or permitted to be performed under the preceding
clause (a), including, other than with respect to any warrants received in
connection with a Portfolio Investment, controlling the decisions or actions
respecting the daily business or affairs of any other Person except as otherwise
permitted hereunder (which, for the avoidance of doubt, shall not prohibit the
Company from taking, or refraining to take, any action under or with respect to
a Portfolio Investment); (ii) fail to be Solvent; (iii) release, sell, transfer,
convey or assign any Portfolio Investment unless in accordance with the Loan
Documents; (iv) except for capital contributions or capital distributions
permitted under the terms and conditions of this Agreement and properly
reflected on the books and records of the Company, enter into any transaction
with an Affiliate of the Company except on commercially reasonable terms similar
to those available to unaffiliated parties in an arm's-length transaction; (v)
identify itself as a department or division of any other Person; or (vi) own any
asset or property other than the Collateral and the related assets and
incidental personal property necessary for the ownership or operation of these
assets.

 

(c)          shall take all actions consistent with and shall not take any
action contrary to the "Facts and Assumptions" sections in the opinions of
Dechert LLP, dated as of November 14, 2014, relating to certain true sale and
non-consolidation matters;

 

(d)          shall not create, incur, assume or suffer to exist any Indebtedness
other than (i) Indebtedness incurred under the terms of the Loan Documents, (ii)
Indebtedness incurred pursuant to certain ordinary business expenses arising
pursuant to the transactions contemplated by this Agreement and the other Loan
Documents and (iii) if applicable, the obligation to make future payments under
any Delayed Funding Term Loan or Revolving Loan;

 

(e)          shall comply with Anti-Corruption Laws and applicable Sanctions and
shall remain subject to policies and procedures maintained in effect and
enforced by the Parent that are designed to ensure compliance by the Company,
its agents and their respective directors, managers, officers and employees (as
applicable) with Anti-Corruption Laws and applicable Sanctions;

 

 - 49 - 

 

 

(f)          shall not amend (1) any of its constituent documents or (2) any
document to which it is a party in any manner that would reasonably be expected
to adversely affect the Lenders in any material respect, without, in each case,
the prior written consent of the Administrative Agent;

 

(g)          shall not (A) permit the validity or effectiveness of this
Agreement or any grant hereunder to be impaired, or permit the Lien of this
Agreement to be amended, hypothecated, subordinated, terminated or discharged,
or permit any Person to be released from any covenants or obligations with
respect to this Agreement, any other Loan Document or the Advances, except as
may be expressly permitted hereby or (B) take any action that would cause the
Lien of this Agreement not to constitute a valid perfected security interest in
the Collateral that is of first priority, free of any adverse claim or the legal
equivalent thereof, as applicable, except for Permitted Liens and inchoate liens
arising by operation of law;

 

(h)          shall not, without the prior consent of the Administrative Agent
(acting at the direction of the Required Lenders), which consent may be withheld
in the sole and absolute discretion of the Required Lenders, enter into any
hedge agreement;

 

(i)          shall not change its name, identity or corporate structure in any
manner that would make any financing statement or continuation statement filed
by the Company (or by the Collateral Agent on behalf of the Company) in
accordance with subsection (a) above materially misleading or change its
jurisdiction of organization, unless the Company shall have given the
Administrative Agent and the Collateral Agent at least 30 days prior written
notice thereof, and shall promptly file, or authorize the filing of, appropriate
amendments to all previously filed financing statements and continuation
statements (and shall provide a copy of such amendments to the Collateral Agent
and Administrative Agent together with written confirmation to the effect that
all appropriate amendments or other documents in respect of previously filed
statements have been filed);

 

(j)          shall do or cause to be done all things reasonably necessary to (i)
preserve and keep in full force and effect its existence as a limited liability
company and take all reasonable action to maintain its rights, franchises,
licenses and permits material to its business in the jurisdiction of its
formation and (ii) qualify and remain qualified as a limited liability company
in good standing in each jurisdiction in which such qualification is necessary
to protect the validity and enforceability of the Loan Documents or any of the
Collateral;

 

(k)          shall comply with all Applicable Law (whether statutory, regulatory
or otherwise), except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect;

 

(l)          shall not merge into or consolidate with any Person or dissolve,
terminate or liquidate in whole or in part, in each case, without the prior
written consent of the Administrative Agent;

 

(m)        except for Investments permitted by Section 6.02(u)(C) and without
the prior written consent of the Administrative Agent, shall not form, or cause
to be formed, any Subsidiaries; or make or suffer to exist any Loans or advances
to, or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Loan Documents;

 

 - 50 - 

 

 

(n)          shall ensure that (i) its affairs are conducted so that its
underlying assets do not constitute "plan assets" within the meaning of the Plan
Asset Rules, and (ii) neither it nor any ERISA Affiliate sponsors, maintains or
contributes to (except as would not reasonably be expected to have a Material
Adverse Effect) or is required to contribute to or has any material liability
with respect to any Plan;

 

(o)          except for the security interest granted hereunder and as otherwise
permitted hereunder, shall not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on the
Collateral or any interest therein (other than Permitted Liens and inchoate
liens arising by operation of law), and the Company shall defend the right,
title, and interest of the Collateral Agent (for the benefit of the Secured
Parties) and the Lenders in and to the Collateral against all claims of third
parties claiming through or under the Company (other than Permitted Liens and
inchoate liens arising by operation of law);

 

(p)          shall promptly furnish to the Administrative Agent, and the
Administrative Agent shall furnish to the Lenders, copies of the following
financial statements, reports and information: (i) as soon as available, but in
any event within 120 days after the end of each fiscal year of the Parent, a
copy of the audited consolidated and consolidating balance sheet of the Parent
and its consolidated Subsidiaries as at the end of such year, the related
consolidated and consolidating statements of income for such year and the
related consolidated statements of changes in net assets and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year; provided, that the financial statements required to be delivered
pursuant to this clause (i) which are made available via EDGAR, or any successor
system of the Securities Exchange Commission, in the Parent's annual report on
Form 10-K, shall be deemed delivered to the Administrative Agent on the date
such documents are made so available; (ii) as soon as available and in any event
within 45 days after the end of each fiscal quarter of each fiscal year (other
than the last fiscal quarter of each fiscal year), an unaudited consolidated and
consolidating balance sheet of the Parent and its consolidated Subsidiaries as
of the end of such fiscal quarter and including the prior comparable period (if
any), and the unaudited consolidated and consolidating statements of income of
the Parent and its consolidated Subsidiaries for such fiscal quarter and for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal quarter, and the unaudited consolidated statements of cash flows
of the Parent and its consolidated Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such fiscal quarter;
provided, that the financial statements required to be delivered pursuant to
this clause (ii) which are made available via EDGAR, or any successor system of
the Securities Exchange Commission, in Parent's quarterly report on Form 10-Q,
shall be deemed delivered to the Administrative Agent on the date such documents
are made so available; and (iii) from time to time, such other information or
documents (financial or otherwise) as the Administrative Agent or the Required
Lenders may reasonably request so long as such information or documents are
within the possession of the Company or may be obtained with neither undue
burden nor expense;

 

(q)          shall pay or discharge or cause to be paid or discharged, before
the same shall become delinquent, all Taxes levied or imposed upon the Company
or upon the income, profits or property of the Company; provided that the
Company shall not be required to pay or discharge or cause to be paid or
discharged any such Tax (i) the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings and for which disputed
amounts adequate reserves in accordance with GAAP have been made or (ii) the
failure of which to pay or discharge could not reasonably be expected to have a
Material Adverse Effect;

 

 - 51 - 

 

 

(r)          shall permit representatives of the Administrative Agent at any
time and from time to time as the Administrative Agent shall reasonably request,
(A) to inspect and make copies of and abstracts from its records relating to the
Portfolio Investments and (B) to visit its properties in connection with the
collection, processing or managing of the Portfolio Investments for the purpose
of examining such records, and to discuss matters relating to the Portfolio
Investments or such Person's performance under this Agreement and the other Loan
Documents with any officer or employee or auditor (if any) of such Person having
knowledge of such matters. The Company agrees to render to the Administrative
Agent such clerical and other assistance as may be reasonably requested with
regard to the foregoing; provided that such assistance shall not interfere in
any material respect with the Company's or the Investment Manager's business and
operations. So long as no Event of Default has occurred and is continuing, such
visits and inspections shall occur only (i) upon five (5) Business Days' prior
written notice, (ii) during normal business hours and (iii) no more than once in
any calendar year. Following the occurrence and during the continuance of an
Event of Default, there shall be no limit on the timing or number of such
inspections and only two (2) Business Days' prior notice will be required before
any inspection;

 

(s)          shall not use any part of the proceeds of any Advance, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board of Governors of the Federal Reserve System of the
United States of America, including Regulations T, U and X;

 

(t)          shall not make any Restricted Payments without the prior written
consent of the Administrative Agent; provided that the Company may make
Permitted Distributions and Permitted Tax Distributions subject to the other
requirements of this Agreement;

 

(u)          shall not make or hold any Investments, except the Portfolio
Investments or Investments (A) constituting Eligible Investments (measured at
the time of acquisition), (B) that have been consented to by the Administrative
Agent or (C) those the Company shall have acquired or received as a distribution
in connection with a workout, bankruptcy, foreclosure, restructuring or similar
process or proceeding involving a Portfolio Investment or any issuer thereof;

 

(v)         shall not request any Advance, and the Company shall not directly,
or to the knowledge of the Company, indirectly, use, and shall procure that its
agents shall not directly, or to the knowledge of the Company, indirectly, use,
the proceeds of any Advance (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto;

 

(w)          other than pursuant to the Sale Agreement, shall not transfer to
any of its Affiliates any Portfolio Investment purchased from any of its
Affiliates (other than sales to Affiliates conducted on terms and conditions
consistent with those of an arm's length transaction and at fair market value);

 

 - 52 - 

 

 

(x)          shall (i) if the Company or the Investment Manager receives
materials or information indicating that an event of default (however defined in
the applicable underlying instruments) or an event that, with notice or lapse of
time or both, will become an event of default has occurred with respect to any
Portfolio Investment, promptly upon receipt thereof by the Company or the
Investment Manager notify the Administrative Agent thereof via e-mail or by
telephone, (ii) if the Company or the Investment Manager receives any management
discussion and analysis with respect to a Specified Matter, not more than five
(5) Business Days following receipt thereof by the Company or the Investment
Manager, post on a password protected website maintained by the Investment
Manager to which the Administrative Agent will have access and (iii) with
respect to all other matters, not later than ten (10) Business Days following
receipt of such information or materials by the Company or the Investment
Manager, post on a password protected website maintained by the Investment
Manager to which the Administrative Agent will have access, with respect to each
obligor of a Portfolio Investment, without duplication of any other reporting
requirements set forth in this Agreement or any other Loan Document, any
management discussion and analysis provided by such obligor and any financial
reporting packages with respect to such obligor and with respect to each
Portfolio Investment for such obligor (including any attached or included
information, statements and calculations); provided, that, to the extent such
information is made available via EDGAR (or any successor system of the
Securities and Exchange Commission), such information shall be deemed delivered
to the Administrative Agent on the date such documents are made so available.
The Company shall cause the Investment Manager to provide such other information
as the Administrative Agent may reasonably or, if such institution has no
short-term rating, request with respect to any Portfolio Investment or obligor
(to the extent reasonably available to the Investment Manager);

 

(y)          shall not elect to be classified as other than a disregarded entity
or partnership for U.S. federal income tax purposes, nor shall the Company take
any other action or actions that would cause it to be classified, taxed or
treated as a corporation or publicly traded partnership taxable as a corporation
for U.S. federal income tax purposes (including transferring interests in the
Company on or through an established securities market or secondary market (or
the substantial equivalent thereof), within the meaning of Section 7704(b) of
the Code (and Treasury regulations thereunder);

 

(z)          shall only have partners or owners that are treated as U.S. Persons
or that are disregarded entities owned by a U.S. Person and shall not recognize
the transfer of any interest in the Company that constitutes equity for U.S.
federal income tax purposes to a Person that is not a U.S. Person;

 

(aa)         shall from time to time execute and deliver all such supplements
and amendments hereto and all such financing statements, continuation
statements, instruments of further assurance and other instruments, and shall
take such other action as may be reasonably necessary to secure the rights and
remedies of the Secured Parties hereunder and to grant more effectively all or
any portion of the Collateral, maintain or preserve the security interest (and
the priority thereof) of this Agreement or to carry out more effectively the
purposes hereof, perfect, publish notice of or protect the validity of any grant
made or to be made by this Agreement, preserve and defend title to the
Collateral and the rights therein of the Collateral Agent and the Secured
Parties in the Collateral and the Collateral Agent against the claims of all
Persons and parties, pay any and all Taxes levied or assessed upon all or any
part of the Collateral and use its commercially reasonable efforts to minimize
Taxes and any other costs arising in connection with its activities or give,
execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable to create, preserve, perfect or validate the security interest granted
pursuant to this Agreement or to enable the Collateral Agent to exercise and
enforce its rights hereunder with respect to such pledge and security interest,
and hereby authorizes the Collateral Agent to file a UCC financing statement
listing 'all assets of the debtor' (or substantially similar language) in the
collateral description of such financing statement;

 

(bb)         shall ensure that all Portfolio Investments denominated in a
Permitted Non-USD Currency and all proceeds thereof are at all times deposited
in or credited to a Permitted Non-USD Currency Account except to the extent that
any such proceeds are transferred to an Account in accordance with this
Agreement or any such Portfolio Investment is sold in accordance with this
Agreement;

 

(cc)          shall not hire any employees;

 

 - 53 - 

 

 

(dd)         shall not maintain any bank accounts or securities accounts other
than the Accounts;

 

(ee)          except as otherwise expressly permitted herein, shall not cancel
or terminate any of the underlying instruments in respect of a Portfolio
Investment to which it is party or beneficiary (in any capacity), or consent to
or accept any cancellation or termination of any of such agreements unless (in
each case) the Administrative Agent shall have consented thereto in writing in
its sole discretion;

 

(ff)           shall not make or incur any capital expenditures except as
reasonably required to perform its functions in accordance with this Agreement;

 

(gg)         shall not act on behalf of, a country, territory, entity or
individual that, at the time of such act, is the subject or target of Sanctions,
and none of the Company, the Investment Manager or any of their respective
Affiliates, owners, directors or officers is a natural person or entity with
whom dealings are prohibited under Sanctions for a natural person or entity
required to comply with such Sanctions. The Company does not own and will not
acquire, and the Investment Manager will not cause the Company to own or
acquire, any security issued by, or interest in, any country, territory, or
entity whose direct ownership would be or is prohibited under Sanctions for a
natural person or entity required to comply with Sanctions;

 

(hh)         shall use commercially reasonable efforts to elevate all
Participation Interests granted under the Sale Agreement and the Participation
Agreement on the date hereof to absolute assignments within the applicable
then-current standard settlement timeframes set forth in LSTA guidelines;

 

(ii)           [reserved];

 

(jj)           shall not cancel, terminate or consent to or accept any
cancellation or termination of, amend, modify or change in any manner any term
or condition of the Management Agreement in any manner that adversely affects
the Lenders in any material respect;

 

(kk)         concurrently with any delivery of financial statements under
Section 6.02(p)(i) and (ii), shall furnish to the Administrative Agent a
certificate of a Financial Officer certifying as to whether the Company has
knowledge that a Default has occurred or is occurring during the applicable
period and, if a Default has occurred or is occurring, specifying the details
thereof and any action taken or proposed to be taken with respect thereto;

 

(ll)            [reserved];

 

(mm)       shall give notice to the Administrative Agent promptly in writing
upon the occurrence of any of the following:

 

(1)           any Adverse Proceeding;

 

(2)           any Default or Event of Default; and

 

(3)           any adverse claim asserted against any of the Portfolio
Investments, the Accounts or any other Collateral or any adverse claim asserted
against any Permitted Non-USD Currency Account regarding which the Company or
the Investment Manager has knowledge.

 

 - 54 - 

 

 

SECTION 6.03.         Amendments of Portfolio Investments, Etc.. If the Company
or the Investment Manager receives any notice or other communication concerning
any amendment, supplement, consent, waiver or other modification of any
Portfolio Investment or any related underlying instrument or rights thereunder
(each, an "Amendment") with respect to any Portfolio Investment or any related
underlying instrument, or makes any affirmative determination to exercise or
refrain from exercising any rights or remedies thereunder, it will give prompt
(and in any event, not later than three (3) Business Days') notice thereof to
the Administrative Agent. In any such event, the Company shall exercise all
voting and other powers of ownership relating to such Amendment or the exercise
of such rights or remedies as the Investment Manager shall deem appropriate
under the circumstances; provided that if an Event of Default has occurred and
is continuing or a Market Value Event has occurred, the Company will exercise
all voting and other powers of ownership as the Administrative Agent (acting at
the direction of the Required Lenders) shall instruct (it being understood that
if the terms of the related underlying instrument expressly prohibit or restrict
any such rights given to the Administrative Agent, then such right shall be
limited to the extent necessary so that such prohibition or restriction is not
violated). In any such case, following the Company's receipt thereof, the
Company shall promptly provide to the Administrative Agent copies of all
executed amendments to underlying instruments, executed waiver or consent forms
or other documents executed or delivered in connection with any Amendment.

 

ARTICLE VII
EVENTS OF DEFAULT

 

If any of the following events ("Events of Default") shall occur:

 

(a)          the Company shall fail to pay (i) any principal amount owing by it
in respect of the Secured Obligations when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise or (ii) any other amount owing by it in respect of the
Secured Obligations (whether for interest, fees or other amounts owing by it)
within two (2) Business Days of the earlier of (x) the Company becoming aware of
such failure or (y) receipt of written notice by the Company of such failure;

 

(b)          any representation or warranty made or deemed made by or on behalf
of the Company, the Investment Manager or the Seller (collectively, the "Credit
Risk Parties") herein or in any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, or other document
(other than projections, forward-looking information, general economic data,
industry information or information relating to third parties) furnished
pursuant hereto or in connection herewith or any amendment or modification
thereof or waiver thereunder, shall prove to have been incorrect in any material
respect when made or deemed made (it being understood that the failure of a
Portfolio Investment to satisfy the Eligibility Criteria after the date of its
purchase shall not constitute a failure) and if such failure is capable of being
remedied, such failure shall continue for a period of 30 days following the
earlier of (i) receipt by a senior officer of such Credit Risk Party of written
notice of such inaccuracy from the Administrative Agent and (ii) a senior
officer of such Credit Risk Party becoming aware of such inaccuracy (or, if such
failure could not reasonably be expected to be cured within 30 days, such Credit
Risk Party commences and diligently pursues such cure and such failure is cured
within 45 days);

 

 - 55 - 

 

 

(c)          (A) the Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02(a)(i) through (vii), (xi),
(xiv) or (xix), (b)(i) through (iv), (d), (f), (h), (i), (l), (m), (o), (t),
(v), (w) or (cc) or (B) any Credit Risk Party shall fail to observe or perform
any other covenant, condition or agreement contained herein (it being understood
that the failure of a Portfolio Investment to satisfy the Eligibility Criteria
after the date of its purchase shall not constitute such a failure) or in any
other Loan Document and, in the case of this clause (B), if such failure is
capable of being remedied, such failure shall continue for a period of 30 days
following the earlier of (i) receipt by a senior officer of such Credit Risk
Party of written notice of such failure from the Administrative Agent and (ii) a
senior officer of such Credit Risk Party becoming aware of such failure (or, if
such failure could not reasonably be expected to be cured within 30 days, such
Credit Risk Party commences and diligently pursues such cure and such failure is
cured within 45 days);

 

(d)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Risk Party or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Credit Risk Party or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(e)          any Credit Risk Party shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Credit Risk Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(f)          any Credit Risk Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(g)          the passing of a resolution by the equity holders of the Company in
respect of the winding up on a voluntary basis of the Company;

 

(h)          any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of U.S.$5,000,000 (after giving effect
to insurance, if any, available with respect thereto) shall be rendered against
the Company, and the same shall remain unsatisfied, unvacated, unbonded or
unstayed for a period of sixty (60) days after the date on which the right to
appeal has expired;

 

(i)          an ERISA Event occurs; provided that, in the case of an ERISA Event
described in clause (2) of the definition of "ERISA Event", such ERISA Event
would reasonably be expected to have a Material Adverse Effect;

 

(j)          a Change of Control occurs without the prior written consent of the
Administrative Agent;

 

(k)          the Company or the pool of Collateral shall become required to
register as an "investment company" within the meaning of the Investment Company
Act of 1940, as amended;

 

 - 56 - 

 

 

(l)          the Investment Manager (i) resigns as Investment Manager under the
Investment Management Agreement, (ii) assigns any of its obligations or duties
as Investment Manager in contravention of the terms of the Investment Management
Agreement or (iii) otherwise ceases to act as Investment Manager in accordance
with the terms of the Investment Management Agreement;

 

(m)          the Net Asset Value is less than the product of (1) the Net
Advances multiplied by (2) 121.21% and such deficit is not remedied within two
(2) Business Days of delivery of notice thereof by the Administrative Agent;

 

(n)          (i) failure of the Company to fund the Unfunded Exposure Account
when required in accordance with Section 2.03(e) other than in the case that any
Lender fails to make the Advance required in accordance with Section 2.03(e) or
(ii) failure of the Company to satisfy its obligations in respect of unfunded
obligations with respect to any Delayed Funding Term Loan or Revolving Loan
other than if the Company provides the Administrative Agent with written notice
in reasonable detail stating that it has elected not to fund any applicable
amount due to a good faith contractual dispute with respect to the related
Portfolio Investment or a determination by the Company that an advance is not
required under its underlying instruments; provided that the failure of the
Company to undertake any action set forth in this clause (n) is not remedied
within two (2) Business Days; or

 

(o)          A Permitted Successor Advisor ceases to be the investment advisor
to the Parent without the prior written consent of the Administrative Agent;

 

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company, take
either or both of the following actions, at the same or different times: (i)
terminate the Financing Commitments, and thereupon the Financing Commitments
shall terminate immediately, and (ii) declare all of the Secured Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Secured Obligations not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the Secured Obligations so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company; and in case of any
event with respect to the Company described in clause (d) or (e) of this
Article, the Financing Commitments shall automatically terminate and all Secured
Obligations then outstanding, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company.

 

ARTICLE VIII
ACCOUNTS; COLLATERAL SECURITY

 

SECTION 8.01.         The Accounts; Agreement as to Control.

 

(a)          Establishment and Maintenance of Collateral Accounts. The Company
hereby appoints the Securities Intermediary to establish, and the Securities
Intermediary does hereby establish pursuant to the Account Control Agreement,
each of the "Custodial Account", the "Interest Collection Account", the
"Principal Collection Account", the "MV Cure Account" and the "Unfunded Exposure
Account" (collectively, the "Collateral Accounts", and together with the
Permitted Non-USD Currency Accounts, the "Accounts"). The Securities
Intermediary agrees to maintain the Collateral Accounts in accordance with the
Account Control Agreement as a "securities intermediary" (within the meaning of
Section 8-102(a)(14) of the UCC), in the name of the Company subject to the lien
of the Collateral Agent. In addition, the Company hereby directs the Securities
Intermediary to establish as promptly as practicable after the date hereof one
or more Permitted Non-USD Currency Accounts for the purposes of holding cash and
Portfolio Investments denominated in a Permitted Non-USD Currency pursuant to
the terms hereof. Promptly upon establishment of each such Permitted Non-USD
Currency Account, the Securities Intermediary shall provide a written notice to
each of the Company, the Collateral Agent, the Collateral Administrator and the
Administrative Agent setting forth, with respect to such Permitted Non-USD
Currency Account, the applicable country and currency, the name of the
designated custodian in such country and the account name (if applicable) and
number of such Permitted Non-USD Currency Account (each such notice, a
"Permitted Non-USD Currency Account Opening Notice").

 

 - 57 - 

 

 

(b)          Investment of Funds on Deposit in the Unfunded Exposure Account.
All amounts on deposit in the Unfunded Exposure Account shall be invested (and
reinvested) at the written direction of the Company (or the Investment Manager
on its behalf) delivered to the Collateral Agent in Eligible Investments;
provided that, following the occurrence and during the continuance of an Event
of Default or following a Market Value Event, all amounts on deposit in the
Unfunded Exposure Account shall be invested, reinvested and otherwise disposed
of at the written direction of the Administrative Agent delivered to the
Collateral Agent.

 

(c)          Unfunded Exposure Account.

 

(i)          Amounts may be deposited into the Unfunded Exposure Account from
time to time in accordance with Section 4.05. Amounts shall also be deposited
into the Unfunded Exposure Account as set forth in Section 2.03(e).

 

(ii)         While no Event of Default has occurred and is continuing and no
Market Value Event has occurred and subject to satisfaction of the Borrowing
Base Test (after giving effect to such release), the Investment Manager may
direct, by means of an instruction in writing to the Securities Intermediary
(with a copy to the Collateral Administrator), the release of funds on deposit
in the Unfunded Exposure Account (i) for the purpose of funding the Company's
unfunded commitments with respect to Delayed Funding Term Loans and Revolving
Loans, for deposit into the Principal Collection Account and (ii) so long as no
Unfunded Exposure Shortfall exists or would exist after giving effect to the
withdrawal. Following the occurrence and during the continuance of an Event of
Default or following the occurrence of a Market Value Event, at the written
direction of the Administrative Agent (at the direction of the Required Lenders)
(with a copy to the Collateral Administrator), the Securities Intermediary shall
transfer all amounts in the Unfunded Exposure Account to the Principal
Collection Account to be applied pursuant to Section 4.05. Upon the direction of
the Company by means of an instruction in writing to the Securities Intermediary
(with a copy to the Collateral Administrator, the Collateral Agent and the
Administrative Agent), any amounts on deposit in the Unfunded Exposure Account
in excess of outstanding funding obligations of the Company shall be released to
the Principal Collection Account to prepay the outstanding Advances.

 

SECTION 8.02.         Collateral Security; Pledge; Delivery.

 

(a)          Grant of Security Interest. As collateral security for the prompt
payment in full when due of all the Company's obligations to the Agents, the
Lenders and the Securities Intermediary (collectively, the "Secured Parties")
under this Agreement (collectively, the "Secured Obligations"), the Company
hereby pledges to the Collateral Agent and grants a continuing security interest
in favor of the Collateral Agent in all of the Company's right, title and
interest in, to and under (in each case, whether now owned or existing, or
hereafter acquired or arising) all accounts, payment intangibles, general
intangibles, chattel paper, electronic chattel paper, instruments, deposit
accounts, letter-of-credit rights, investment property, and any and all other
property of any type or nature owned by it (all of the property described in
this clause (a) being collectively referred to herein as "Collateral"),
including, without limitation: (1) each Portfolio Investment, (2) all of the
Company's interests in the Collateral Accounts and the Permitted Non-USD
Currency Accounts and, in each case, all investments, obligations and other
property from time to time credited thereto, (3) the Sale Agreement, the
Participation Agreement, the Investment Management Agreement, the Assignment and
Assumption Agreement, the Account Control Agreement and any other Loan Document
and all rights related to each such agreement, (4) all other property of the
Company and (5) all proceeds thereof, all accessions to and substitutions and
replacements for, any of the foregoing, and all rents, profits and products of
any thereof.

 

 - 58 - 

 

 

(b)          Delivery and Other Perfection. In furtherance of the collateral
arrangements contemplated herein, the Company shall (1) Deliver to the
Collateral Agent the Collateral hereunder as and when acquired by the Company;
(2) if any of the securities, monies or other property pledged by the Company
hereunder are received by the Company, forthwith take such action as is
necessary to ensure the Collateral Agent's continuing perfected security
interest in such Collateral (including Delivering such securities, monies or
other property to the Collateral Agent); and (3) upon the reasonable request of
the Administrative Agent, deliver to the Administrative Agent, the Lenders and
the Collateral Agent, at the expense of the Company, legal opinions from
Company's counsel or other counsel reasonably acceptable to the Administrative
Agent and the Lenders, as to the perfection and priority of the Collateral
Agent's security interest in any of the Collateral.

 

(c)          Remedies, Etc. During the period in which an Event of Default shall
have occurred and be continuing, the Collateral Agent shall (but only if and to
the extent directed in writing by the Required Lenders) do any of the following:

 

(i)          Exercise in respect of the Collateral, in addition to other rights
and remedies provided for herein or otherwise available to it, all the rights
and remedies of a secured party under the UCC (whether or not the UCC applies to
the affected Collateral) and also may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Agent's or its designee's offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent or a designee of the Collateral Agent (acting at the
direction of the Required Lenders) may deem commercially reasonable. The Company
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) calendar days' prior notice to the Company of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of the Collateral regardless of notice of sale having been
given. The Collateral Agent or its designee may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned;

 

(ii)         Transfer all or any part of the Collateral into the name of the
Collateral Agent or a nominee thereof;

 

(iii)        Enforce collection of any of the Collateral by suit or otherwise,
and surrender, release or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
any obligations of any nature of any party with respect thereto;

 

 - 59 - 

 

 

(iv)        Endorse any checks, drafts, or other writings in the Company's name
to allow collection of the Collateral;

 

(v)         Take control of any proceeds of the Collateral;

 

(vi)        Execute (in the name, place and stead of any of the Company)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral; and/or

 

(vii)       Perform such other acts as may be reasonably required to do to
protect the Collateral Agent's rights and interest hereunder.

 

After the termination of the Financing Commitments and the payment in full in
cash of the Secured Obligations, any remaining proceeds of any sale or transfer
of the Collateral shall be delivered to the Company.

 

(d)          Compliance with Restrictions. The Company agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Collateral Agent or its designee are hereby authorized to comply
with any limitation or restriction in connection with such sale as it may be
advised by counsel in writing is necessary in order to avoid any violation of
Applicable Law (including compliance with such procedures as may restrict the
number of prospective bidders and purchasers, require that such prospective
bidders and purchasers have certain qualifications, and restrict such
prospective bidders and purchasers to Persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral), or in order to obtain any
required approval of the sale or of the purchaser by any governmental regulatory
authority or official, and the Company further agrees that such compliance shall
not, in and of itself, result in such sale being considered or deemed not to
have been made in a commercially reasonable manner, nor shall the Collateral
Agent be liable or accountable to the Company for any discount allowed by the
reason of the fact that such Collateral is sold in good faith compliance with
any such limitation or restriction.

 

(e)          Private Sale. The Collateral Agent shall incur no liability as a
result of a sale of the Collateral, or any part thereof, at any private sale
pursuant to clause (c) above conducted in a commercially reasonable manner. The
Company hereby waive any claims against each Agent and Lender arising by reason
of the fact that the price at which the Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale.

 

(f)          Collateral Agent Appointed Attorney-in-Fact. The Company hereby
appoints the Collateral Agent as the Company's attorney-in-fact (it being
understood that the Collateral Agent shall not be deemed to have assumed any of
the obligations of the Company by this appointment), with full authority in the
place and stead of the Company and in the name of the Company, from time to time
in the Collateral Agent's discretion (exercised at the written direction of the
Administrative Agent or the Required Lenders, as the case may be), after the
occurrence and during the continuation of an Event of Default, to take any
action and to execute any instrument which the Administrative Agent or the
Required Lenders may deem necessary or advisable to accomplish the purposes of
this Agreement. The Company hereby acknowledges, consents and agrees that the
power of attorney granted pursuant to this clause is irrevocable during the term
of this Agreement and is coupled with an interest.

 

 - 60 - 

 

 

(g)          Further Assurances. The Company covenants and agrees that, from
time to time upon the request of the Collateral Agent (as directed by the
Administrative Agent), the Company will execute and deliver such further
documents, and do such other acts and things as the Collateral Agent (as
directed by the Administrative Agent) may reasonably request in order fully to
effect the purposes of this Agreement and to protect and preserve the priority
and validity of the security interest granted hereunder or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral; provided that no such document may alter the rights
and protections afforded to the Company or the Investment Manager herein.

 

(h)          Termination; Release of Collateral.

 

(i)          Upon the payment in full of all Secured Obligations and termination
of the Financing Commitments, the security interest granted herein shall
automatically (and without further action by any party) terminate and all rights
to the Collateral shall revert to the Company. Upon any such termination, the
Collateral Agent will, at the Company's sole expense, deliver to the Company, or
cause the Securities Intermediary to deliver, without any representations,
warranties or recourse of any kind whatsoever, all certificates and instruments
representing or evidencing all of the Collateral held by the Securities
Intermediary hereunder, and execute and deliver to the Company or its nominee
such documents as the Company shall reasonably request to evidence such
termination.

 

(ii)         Upon any sale, transfer or other disposition of a Portfolio
Investment by the Company that complies with this Agreement, the security
interest granted herein over such Portfolio Investment shall automatically (and
without further action by any party) terminate and all rights to such Portfolio
Investment shall revert to the Company. Upon any such termination, the
Collateral Agent will, at the Company's sole expense and without the consent or
approval of any other party, (i) deliver to the Company, or cause the Securities
Intermediary to deliver, without any representations, warranties or recourse of
any kind whatsoever, all certificates and instruments representing or evidencing
such Portfolio Investment and (ii) execute and deliver to the Company or its
nominee such documents as the Company shall reasonably request to evidence such
termination.

 

(i)          Other Accounts. For purposes of this Section 8.02 (including,
without limitation, the grant set forth in Section 8.02(a)) and all of the
rights and remedies of the Collateral Agent for the benefit of the Secured
Parties hereunder, "Accounts" shall be deemed to include the Legacy Accounts.
The Company acknowledges and agrees that the Legacy Accounts shall be subject to
the control of the Collateral Agent in accordance with this Agreement and the
Assignment and Assumption Agreement to the same extent that it has control over
the Collateral Accounts.

 

ARTICLE IX
THE AGENTS

 

SECTION 9.01.         Appointment of Administrative Agent and Collateral Agent.
Each of the Lenders hereby irrevocably appoints each of the Administrative Agent
and the Collateral Agent (each, an "Agent" and collectively, the "Agents") as
its agent and authorizes such Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
Anything contained herein to the contrary notwithstanding, each Agent and each
Lender hereby agree that no Lender shall have any right individually to realize
upon any of the Collateral hereunder, it being understood and agreed that all
powers, rights and remedies hereunder with respect to the Collateral shall be
exercised solely by the Collateral Agent for the benefit of the Secured Parties
at the direction of the Administrative Agent.

 

 - 61 - 

 

 

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender (if applicable) as any other
Lender and may exercise the same as though it were not an Agent, and such
financial institution and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company as if it were not
an Agent hereunder.

 

No Agent or the Collateral Administrator shall have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except that the foregoing shall not limit any duty
expressly set forth in this Agreement to include such rights and powers
expressly contemplated hereby that such Agent is required to exercise as
directed in writing by (i) in the case of the Collateral Agent (A) in respect of
the exercise of remedies under Section 8.02(c), the Required Lenders, or (B) in
all other cases, the Administrative Agent or (ii) in the case of any Agent, the
Required Lenders (or such other number or percentage of Lenders as shall be
necessary under the circumstances as provided herein), and (c) except as
expressly set forth herein, no Agent shall have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Company that is communicated to or obtained by the financial institution serving
in the capacity of such Agent (except insofar as provided to it as Agent
hereunder) or any of its Affiliates in any capacity. No Agent shall be liable
for any action taken or not taken by it with the consent or at the request or
direction of the Administrative Agent (in the case of the Collateral
Administrator and the Collateral Agent only) or the Required Lenders (or such
other number or percentage of Lenders that shall be permitted herein to direct
such action or forbearance), nor shall any Agent nor the Collateral
Administrator be liable in the absence of its own gross negligence, bad faith,
fraud or willful misconduct. None of the Collateral Agent, the Collateral
Administrator or the Securities Intermediary shall be deemed to have actual
knowledge or notice of any matter, including any Default, Event of Default,
Market Value Event or failure of the Borrowing Base Test unless and until a
Responsible Officer has actual knowledge thereof or has received written notice
thereof from the Company, a Lender or the Administrative Agent. None of the
Collateral Agent, the Collateral Administrator, the Securities Intermediary or
the Administrative Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness,
genuineness, value or sufficiency of this Agreement, any other agreement,
instrument or document or the Collateral, or (v) the satisfaction of any
condition set forth herein, other than to confirm receipt of items expressly
required to be delivered to such Agent. None of the Collateral Agent, the
Collateral Administrator, the Securities Intermediary or the Administrative
Agent shall be required to risk or expend its own funds in connection with the
performance of its obligations hereunder if it reasonably believes it will not
receive reimbursement therefor hereunder.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing reasonably believed by it in good
faith to be genuine and to have been signed or sent by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it in good faith to be made by the proper Person, and
shall not incur any liability for relying thereon. Each Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts in the absence of its own gross negligence, bad faith, fraud or
willful misconduct.

 

 - 62 - 

 

 

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Lenders,
the instruction of the Required Lenders shall govern. Neither the Collateral
Administrator nor the Collateral Agent shall have any duties or obligations
under or in respect of any other agreement (including any agreement that may be
referenced herein) to which it is not a party. The grant of any permissive right
or power to the Collateral Agent hereunder shall not be construed to impose a
duty to act.

 

It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, compliance with the Eligibility
Criteria (Schedule 3) or the Concentration Limitations in any instance, to
determine if the conditions of "Deliver" have been satisfied or otherwise to
monitor or determine compliance by any other Person with the requirements of
this Agreement.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it; provided, however,
that any such sub-agent receiving payments from the Company shall be a "U.S.
person" and a "financial institution" within the meaning of Treasury Regulations
Section 1.1441-1 and a "U.S. financial institution" within the meaning of
Treasury Regulations Section 1.1471-3T. No Agent shall be responsible for any
misconduct or negligence on the part of a non-Affiliated sub-agent or attorney
appointed by such Agent with due care. Each Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and its Affiliates (the "Related Parties") for such
Agent. The exculpatory provisions of the preceding paragraphs shall apply to any
such sub-agent and to the Related Parties of each Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent or Collateral Agent, as the case may be.

 

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent, the
Securities Intermediary and the Administrative Agent may resign at any time upon
30 days' notice to each other agent, the Lenders, the Investment Manager and the
Company. Upon any such resignation, the Required Lenders shall have the right
(with, so long as no Event of Default has occurred and is continuing, the
consent of the Company and the Investment Manager) to appoint a successor;
provided, however, that any such successor receiving payments from the Company
shall be a "U.S. person" and a "financial institution" within the meaning of
Treasury Regulations Section 1.1441-1 and a "U.S. financial institution" within
the meaning of Treasury Regulations Section 1.1471-3T. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Collateral Administrator,
Collateral Agent, Securities Intermediary or Administrative Agent, as
applicable, gives notice of its resignation, then the Administrative Agent may,
on behalf of the Lenders, appoint a successor which shall be a financial
institution with an office in New York, New York, or an Affiliate of any such
financial institution. If no successor shall have been so appointed by the
Administrative Agent and shall have accepted such appointment within sixty (60)
days after the retiring agent gives notice of its resignation, such agent may
petition a court of competent jurisdiction for the appointment of a successor;
provided, however, that any such successor receiving payments from the Company
shall be a "U.S. person" and a "financial institution" within the meaning of
Treasury Regulations Section 1.1441-1 and a "U.S. financial institution" within
the meaning of Treasury Regulations Section 1.1471-3T. Upon the acceptance of
its appointment as Collateral Administrator, Securities Intermediary,
Administrative Agent or Collateral Agent, as the case may be, hereunder (and, if
applicable, under the Account Control Agreement) by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring agent, and the retiring agent shall be discharged from
its duties and obligations hereunder and under the Account Control Agreement.
After the retiring agent's resignation hereunder and under the Account Control
Agreement, the provisions of this Article and Sections 5.03 and 10.04 shall
continue in effect for the benefit of such retiring agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Collateral Administrator,
Securities Intermediary, Administrative Agent or Collateral Agent, as the case
may be.

 

 - 63 - 

 

 

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent and the
Securities Intermediary may be removed at any time with 30 days' notice by the
Company (with the written consent of the Administrative Agent), with notice to
the Collateral Administrator, the Collateral Agent, the Securities Intermediary,
the Lenders and the Investment Manager (which removal of the Collateral Agent or
the Securities Intermediary will also be effective as removal under the Account
Control Agreement). Upon any such removal, the Company shall have the right
(with the written consent of the Administrative Agent) to appoint a successor to
the Collateral Agent, the Collateral Administrator and/or the Securities
Intermediary, as applicable; provided, however, that any such successor
receiving payments from the Company shall be a "U.S. person" and a "financial
institution" within the meaning of Treasury Regulations Section 1.1441-1 and a
"U.S. financial institution" within the meaning of Treasury Regulations Section
1.1471-3T. If no successor to any such Person shall have been so appointed by
the Company and shall have accepted such appointment within thirty (30) days
after such notice of removal, then the Administrative Agent may appoint a
successor which shall be a financial institution with an office in New York, New
York, or an Affiliate of any such financial institution. Upon the acceptance of
its appointment as Collateral Administrator, Securities Intermediary or
Collateral Agent, as the case may be, hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the removed agent hereunder and under the Account Control Agreement,
and the removed agent shall be discharged from its duties and obligations
hereunder (and, if applicable, under the Account Control Agreement). After the
removed agent's removal hereunder, the provisions of this Article and Sections
5.03 and 10.04 shall continue in effect for the benefit of such removed agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Collateral
Administrator, Securities Intermediary or Collateral Agent, as the case may be.

 

Upon the request of the Company or the Administrative Agent or the successor
agent, such retiring or removed agent shall, upon payment of its charges then
unpaid, execute and deliver an instrument transferring to such successor agent
all the rights, powers and trusts of the retiring or removed agent, and shall
duly assign, transfer and deliver to such successor agent all property and money
held by such retiring or removed agent hereunder (and, if applicable, under the
Account Control Agreement). Upon request of any such successor agent, the
Company and the Administrative Agent shall execute any and all instruments for
more fully and certainly vesting in and confirming to such successor agent all
such rights, powers and trusts.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

 

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Securities Intermediary be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including lost profits), even if such Agent, the Collateral Administrator or
the Securities Intermediary, as the case may be, has been advised of such loss
or damage and regardless of the form of action.

 

 - 64 - 

 

 

Each Agent and the Collateral Administrator shall not be liable for any error of
judgment made in good faith by an officer or officers of such Agent or the
Collateral Administrator, unless it shall be conclusively determined by a court
of competent jurisdiction that such Agent or the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts.

 

Each Agent and the Collateral Administrator shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement.

 

Each Agent and the Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder.

 

No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control. Such acts include but are not limited to acts of
God, strikes, lockouts, riots and acts of war. In connection with any payment,
the Collateral Agent and the Collateral Administrator are entitled to rely
conclusively on any instructions provided to them by the Administrative Agent.

 

The rights, protections and immunities given to the Agents in this Section 9.01
shall (to the extent not already expressly available and applicable above)
likewise be available and applicable to the Securities Intermediary and the
Collateral Administrator.

 

SECTION 9.02.         Additional Provisions Relating to the Collateral Agent,
the Collateral Administrator and the Securities Intermediary.

 

(a)          Collateral Agent May Perform. The Collateral Agent shall from time
to time take such action (at the written direction of the Administrative Agent
or the Required Lenders) for the maintenance, preservation or protection of any
of the Collateral or of its security interest therein and the Administrative
Agent may direct the Collateral Agent in writing to take any action incidental
thereto; provided that in each case the Collateral Agent shall have no
obligation to take any such action in the absence of such direction and shall
have no obligation to comply with any such direction if it reasonably believes
that the same (1) is contrary to Applicable Law or (2) is reasonably likely to
subject the Collateral Agent to any loss, liability, cost or expense, unless the
Administrative Agent or the Required Lenders, as the case may be, issuing such
instruction make provision reasonably satisfactory to the Collateral Agent for
payment of same. With respect to other actions which are incidental to the
actions specifically delegated to the Collateral Agent hereunder, the Collateral
Agent shall not be required to take any such incidental action hereunder, but
shall be required to act or to refrain from acting (and shall be fully protected
in acting or refraining from acting) upon the written direction of the
Administrative Agent.

 

If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
shall request written instructions from the Administrative Agent as to the
course of action desired by it. The Collateral Agent shall be entitled to rely
on the advice of legal counsel and independent accountants in performing its
duties hereunder.

 

(b)          Custody and Preservation. The Collateral Agent is required to hold
in custody and preserve any of the Collateral in its possession pursuant to the
terms of this Agreement and the standard of care set forth herein, provided that
the Collateral Agent shall be deemed to have complied with the terms of this
Agreement with respect to the custody and preservation of any of the Collateral
if it takes such action for that purpose as the Company reasonably requests (or,
following the occurrence of a Market Value Event or following the occurrence and
during the continuance of an Event of Default, as the Administrative Agent
reasonably requests), but failure of the Collateral Agent to comply with any
such request at any time shall not in itself be deemed a failure to comply with
the terms of this Agreement. The Collateral Agent will not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any liens thereon.

 

 - 65 - 

 

 

(c)          Collateral Agent Not Liable. Except to the extent arising from the
gross negligence, willful misconduct, criminal conduct, fraud or reckless
disregard of the Collateral Agent in the performance of its own obligations
hereunder, the Collateral Agent shall not be liable with respect to (1) the
investment of funds held thereunder in Eligible Investments (other than for
losses attributable to the Collateral Agent's failure to make payments on
investments issued by the Collateral Agent, in its commercial capacity as
principal obligor and not as collateral agent, in accordance with their terms)
or (2) losses incurred as a result of the liquidation of any Eligible Investment
prior to its stated maturity. It is expressly agreed and acknowledged that the
Collateral Agent is not guaranteeing performance of or assuming any liability
for the obligations of the other parties hereto or any parties to the Portfolio
Investments or other Collateral.

 

(d)          Certain Rights and Obligations of the Collateral Agent. Without
further consent or authorization from any Lenders, the Collateral Agent may
execute any documents or instruments necessary to release any lien encumbering
any item of Collateral that is the subject of a sale or other disposition of
assets permitted by this Agreement or as otherwise permitted or required
hereunder or to which the Required Lenders have otherwise consented. Anything
contained herein to the contrary notwithstanding, in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, any Agent or Lender may be the purchaser of any or all of such Collateral
at any such sale and the Collateral Agent, as agent for and representative of
the Lenders (but not any Lender in its individual capacity unless the Required
Lenders shall otherwise agree), shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the purchaser at such sale.

 

(e)          Collateral Agent, Securities Intermediary and Collateral
Administrator Fees and Expenses. The Company agrees to pay to the Collateral
Agent, the Securities Intermediary and the Collateral Administrator such fees as
the Administrative Agent, the Collateral Agent, the Securities Intermediary, the
Collateral Administrator and the Investment Manager, may agree in writing,
subject to the Priority of Payments. The Company further agrees to pay to the
Collateral Agent, the Securities Intermediary and the Collateral Administrator,
or reimburse the Collateral Agent, the Securities Intermediary and the
Collateral Administrator for paying, reasonable and documented out-of-pocket
expenses, including attorney's fees, in connection with this Agreement, and the
transactions contemplated hereby, subject to the Priority of Payments.

 

(f)          Execution by the Collateral Agent, the Securities Intermediary and
the Collateral Administrator. The Collateral Agent, the Securities Intermediary
and the Collateral Administrator are executing this Agreement solely in their
capacity as Collateral Agent, Securities Intermediary and Collateral
Administrator, respectively, hereunder and in no event shall have any obligation
to make any Advance, provide any Advance or perform any obligation of the
Administrative Agent hereunder. Any organization or entity into which the
Collateral Agent may be merged or converted or with which it may be
consolidated, any organization or entity resulting from any merger, conversion
or consolidation to which the Collateral Agent shall be a party and any
organization or entity succeeding to all or substantially all of the corporate
trust business of the Collateral Agent shall be the successor Collateral Agent
hereunder without execution or filing of any paper or any further act of any of
the parties hereto; provided that such surviving entity meets the requirements
of a successor Collateral Agent set forth in Section 9.01.

 

 - 66 - 

 

 

(g)         Concerning the Collateral Administrator. The Collateral
Administrator shall perform the following functions from time to time:

 

(i)          Within fifteen (15) days after the date of this Agreement,
establish and maintain a collateral database with respect to the Collateral (the
"Collateral Database"), based upon data initially furnished to it by the
Retiring Collateral Administrator and the Investment Manager, upon which the
Collateral Administrator may conclusively rely;

 

(ii)         Update the Collateral Database promptly and on an ongoing basis for
changes, and to reflect the sale or other disposition of the Portfolio
Investments included in the Collateral and the addition to the Collateral of
additional assets constituting Collateral from time to time, in each case based
upon, and to the extent of, information furnished to the Collateral
Administrator by or on behalf of the Company or Investment Manager as may be
reasonably required by the Collateral Administrator, or by the agents for the
obligors from time to time;

 

(iii)        Provide information contained in the Collateral Database to the
Administrative Agent and the Investment Manager on behalf of the Company, as the
Collateral Administrator and the Administrative Agent or Investment Manager, as
applicable, shall reasonably agree;

 

(iv)        Track the receipt and daily allocation to the Interest Collection
Account, the Principal Collection Account and each Permitted Non-USD Currency
Account, as applicable, with respect to Interest Proceeds and Principal Proceeds
and the outstanding balance therein, and any withdrawals therefrom and, on each
Business Day, provide to the Investment Manager and the Administrative Agent the
daily report as described in Exhibit B hereto (with each daily report delivered
on a Business Day prior to an Interest Payment Date, Additional Payment Date or
Maturity Date including all payments to be made on such Interest Payment Date,
Additional Payment Date or Maturity Date pursuant to the Priority of Payments);

 

(v)         Reasonably cooperate with the Administrative Agent and the
Investment Manager in such Person’s review of the reports as described in this
Agreement; and

 

(vi)        Prepare and deliver the daily and quarterly reports specified, and
substantially in the forms provided for in, Exhibit B hereto, by calculating,
using the information contained in the Collateral Database and provide the
results of such calculations to the Administrative Agent and the Investment
Manager so that the Administrative Agent or the Investment Manager, as
applicable, may confirm such results.

 

 - 67 - 

 

 

(vii)       The Investment Manager shall assist and cooperate with the
Collateral Administrator in connection with the matters described herein.
Without limiting the generality of the foregoing, the Investment Manager shall
advise in a timely manner the Collateral Administrator of the results of any
determinations, designations and selections made by it as required or permitted
to be made by it or the Company (or Investment Manager on its behalf) under this
Agreement and supply the Collateral Administrator with such other information as
is maintained by the Investment Manager that the Collateral Administrator may
from time to time request with respect to the Collateral and is reasonably
needed to complete the reports and certificates required to be prepared by the
Collateral Administrator hereunder or required to permit the Collateral
Administrator to perform its obligations hereunder (including determinations of
Excess Interest Proceeds, the aggregate principal balance of Portfolio
Investments and compliance with the Concentration Limitations, as applicable)
and to permit the Company and the Investment Manager to perform their
obligations under this Agreement with respect thereto and any other information
that may be reasonably required under this Agreement with respect to a Portfolio
Investment (including as to its status as a Delayed Funding Term Loan, Second
Lien Loan, Synthetic Security, Structured Finance Obligation or Senior Secured
Loan). Nothing herein shall obligate the Collateral Administrator to determine
independently the correct characterization or categorization of any item of
Collateral under this Agreement (it being understood that any such
characterization, classification or categorization shall be based exclusively
upon the determination and notification received by the Collateral Administrator
from the Retiring Collateral Administrator or Investment Manager, as the case
may be). The Collateral Administrator shall have no obligation to determine
whether any Asset meets the definition of (i) Collateral or (ii) Eligible
Investment. The Investment Manager shall review and verify the contents of the
aforesaid reports, instructions, statements and certificates and shall send such
reports, instructions, statements and certificates to the Company for execution.

 

(viii)      If, in performing its duties under this Agreement, the Collateral
Administrator is required to decide between alternative courses of action or if
there are alternative methodologies that can be used in connection with any
calculations required to be performed by the Collateral Administrator hereunder,
the Collateral Administrator may request written instructions from the
Administrative Agent as to the course of action desired by the Administrative
Agent or the methodology as to be used by the Collateral Administrator. If the
Collateral Administrator does not receive such instructions within three (3)
Business Days after it has requested them, the Collateral Administrator may, but
shall be under no duty to, take or refrain from taking any such courses of
action. The Collateral Administrator shall act in accordance with instructions
received after such three Business Day period except to the extent it has
already taken, or committed itself to take, action inconsistent with such
instructions. The Collateral Administrator shall be entitled to rely on the
advice of legal counsel and independent accountants in performing its duties
hereunder and shall be deemed to have acted in good faith if it acts in
accordance with such advice.

 

(ix)         The Collateral Administrator will have no responsibility under this
Agreement other than to render the services expressly called for hereunder. The
Collateral Administrator shall incur no liability to anyone in acting upon, and
may conclusively rely upon, any signature, instrument, statement, notice,
resolution, request, direction, consent, order, certificate, report, opinion,
bond or other document or paper reasonably believed by it to be genuine and
reasonably believed by it to be signed by the proper party or parties. The
Collateral Administrator may exercise any of its rights or powers hereunder or
perform any of its duties hereunder either directly or by or through agents or
attorneys, and the Collateral Administrator shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed
hereunder with due care by it. Neither the Collateral Administrator nor any of
its affiliates, directors, officers, shareholders, members, agents or employees
will be liable to the Investment Manager, the Company or any other Person,
except by reason of acts or omissions by the Collateral Administrator
constituting bad faith, willful misfeasance, gross negligence or reckless
disregard of the Collateral Administrator’s duties hereunder. The Collateral
Administrator shall in no event have any liability for the actions or omissions
of the Company, the Investment Manager or any other Person, and shall have no
liability for any inaccuracy or error in any duty performed by it that results
from or is caused by inaccurate, untimely or incomplete information or data
received by it from the Company, the Investment Manager or another Person except
to the extent that such inaccuracies or errors are caused by the Collateral
Administrator’s own bad faith, willful misfeasance, gross negligence or reckless
disregard of its duties hereunder. The Collateral Administrator shall not be
liable for failing to perform or any delay in performing its specified duties
hereunder which results from or is caused by a failure or delay on the part of
the Company, the Investment Manager or any other Person in furnishing necessary,
timely and accurate information to the Collateral Administrator. The duties and
obligations of the Collateral Administrator and its employees or agents shall be
determined solely by the express provisions of this Agreement and they shall not
be under any obligation or duty except for the performance of such duties and
obligations as are specifically set forth herein, and no implied covenants shall
be read into this Agreement against them.

 

 - 68 - 

 

 

(x)          The Collateral Administrator may rely conclusively on any notice,
certificate or other document (including telecopier or other electronically
transmitted instructions, documents or information) furnished to it hereunder
and reasonably believed by it in good faith to be genuine. The Collateral
Administrator shall not be liable for any action taken by it in good faith and
reasonably believed by it to be within the discretion or powers conferred upon
it, or taken by it pursuant to any direction or instruction by which it is
governed hereunder, or omitted to be taken by it by reason of the lack of
direction or instruction required hereby for such action. The Collateral
Administrator shall not be bound to make any investigation into the facts or
matters stated in any certificate, report or other document; provided, however,
that, if the form thereof is prescribed by this Agreement, the Collateral
Administrator shall examine the same to determine whether it conforms on its
face to the requirements hereof. The Collateral Administrator shall not be
deemed to have knowledge or notice of any matter unless actually known to an
officer of the Collateral Administrator responsible for the administration of
this Agreement. Under no circumstances shall the Collateral Administrator be
liable for indirect, punitive, special or consequential damages (including lost
profits), even if the Collateral Administrator has been advised of such loss or
damage and regardless of the form of action under or pursuant to this Agreement,
its duties or obligations hereunder or arising out of or relating to the subject
matter hereof. It is expressly acknowledged by the Company and the Investment
Manager that application and performance by the Collateral Administrator of its
various duties hereunder shall be based upon, and in reliance upon, data and
information provided to it by the Retiring Collateral Administrator, the
Investment Manager, and/or the Company, as the case may be, with respect to the
Collateral, and the Collateral Administrator shall have no responsibility for
the accuracy of any such information or data provided to it by such Persons.
Nothing herein shall impose or imply any duty or obligation on the part of the
Collateral Administrator to verify, investigate or audit any such information or
data, or to determine or monitor on an independent basis whether any obligor
under the Collateral is in default or in compliance with the underlying
documents governing or securing such Portfolio Investments, from time to time,
the role of the Collateral Administrator hereunder being solely to perform
certain mathematical computations and data comparisons and to provide certain
reports and other deliveries, as provided herein. For purposes of monitoring
changes in ratings, the Collateral Administrator shall be entitled to use and
rely (in good faith) exclusively upon one or more reputable electronic financial
information reporting services, and shall have no liability for any inaccuracies
in the information reported by, or other errors or omissions of, any such
services.

 

(xi)         To the extent of any ambiguity in the interpretation of any
definition or term contained in the Loan Agreement, the Collateral Administrator
shall request direction from the Administrative Agent as to the interpretation
used, and the Collateral Administrator shall follow such direction, and together
with the Collateral Agent, shall be entitled to conclusively rely thereon
without any responsibility or liability therefor.

 

 - 69 - 

 

 

(xii)        Notwithstanding the foregoing, nothing contained in this Section
9.02(g) shall be deemed to limit, amend or restrict the rights or authorities of
the Administrative Agent and/or the Required Lenders otherwise set forth herein
to determine Market Value (or related matters) or to exercise any other rights
or authorities granted to it (or them) herein.

 

(h)          Information Provided to Collateral Agent and Collateral
Administrator. Without limiting the generality of any terms of this Section,
neither the Collateral Agent nor the Collateral Administrator shall have
liability for any failure, inability or unwillingness on the part of the
Investment Manager, the Administrative Agent, the Company or the Required
Lenders to provide accurate and complete information on a timely basis to the
Collateral Agent or the Collateral Administrator, as applicable, or otherwise on
the part of any such party to comply with the terms of this Agreement, and,
absent gross negligence, willful misconduct, criminal conduct, fraud or reckless
disregard of the Collateral Agent or the Collateral Administrator, as
applicable, shall have no liability for any inaccuracy or error in the
performance or observance on the Collateral Agent's or Collateral
Administrator's, as applicable, part of any of its duties hereunder that is
caused by or results from any such inaccurate, incomplete or untimely
information received by it, or other failure on the part of any such other party
to comply with the terms hereof.

 

ARTICLE X
MISCELLANEOUS

 

SECTION 10.01.         Non-Petition; Limited Recourse. Each of the Collateral
Agent, the Securities Intermediary, the Collateral Administrator, and the other
parties hereto (other than the Administrative Agent acting at the direction of
the Required Lenders) hereby agrees not to commence, or join in the commencement
of, any proceedings in any jurisdiction for the bankruptcy, winding-up or
liquidation of the Company or any similar proceedings, in each case prior to the
date that is one year and one day (or if longer, any applicable preference
period plus one day) after the payment in full of all amounts owing to the
parties hereto. The foregoing restrictions are a material inducement for the
parties hereto to enter into this Agreement and are an essential term of this
Agreement. The Administrative Agent or the Company may seek and obtain specific
performance of such restrictions (including injunctive relief), including,
without limitation, in any bankruptcy, winding-up, liquidation or similar
proceedings. The Company shall promptly object to the institution of any
bankruptcy, winding-up, liquidation or similar proceedings against it and take
all necessary or advisable steps to cause the dismissal of any such proceeding;
provided that such obligation shall be subject to the availability of funds
therefor. Nothing in this Section 10.01 shall limit the right of any party
hereto to file any claim or otherwise take any action with respect to any
proceeding of the type described in this Section that was instituted by the
Company or against the Company by any Person other than a party hereto.

 

Notwithstanding any other provision of this Agreement, no recourse under any
obligation, covenant or agreement of the Company or the Investment Manager
contained in this Agreement shall be had against any incorporator, stockholder,
partner, officer, director, member, manager, employee or agent of the Company,
the Investment Manager or any of their respective Affiliates (solely by virtue
of such capacity) by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that this Agreement is solely a corporate obligation of
the Company and that no personal liability whatever shall attach to or be
incurred by any incorporator, stockholder, officer, director, member, manager,
employee or agent of the Company, the Investment Manager or any of their
respective Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of the Company
contained in this Agreement, or implied therefrom, and that any and all personal
liability for breaches by the Company of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, member,
manager, employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement.

 

 - 70 - 

 

 

SECTION 10.02.         Notices. All notices and other communications in respect
hereof (including, without limitation, any modifications hereof, or requests,
waivers or consents hereunder) to be given or made by a party hereto shall be in
writing (including by electronic mail or other electronic messaging system of
.pdf or other similar files) to the other parties hereto at the addresses for
notices specified on the Transaction Schedule (or, as to any such party, at such
other address as shall be designated by such party in a notice to each other
party hereto). All such notices and other communications shall be deemed to have
been duly given when (a) transmitted by facsimile, (b) personally delivered, (c)
in the case of a mailed notice, upon receipt, or (d) in the case of notices and
communications transmitted by electronic mail or any other electronic messaging
system, upon delivery, in each case given or addressed as aforesaid.

 

SECTION 10.03.         No Waiver. No failure on the part of any party hereto to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

SECTION 10.04.         Expenses; Indemnity; Damage Waiver; Right of Setoff.

 

(a)          The Company shall pay (1) all fees and reasonable and documented
out-of-pocket expenses incurred by the Agents, the Collateral Administrator, the
Securities Intermediary and their Related Parties, including the fees, charges
and disbursements of outside counsel for each Agent, the Collateral
Administrator and the Securities Intermediary, and such other local counsel as
required for the Agents, the Collateral Administrator and the Securities
Intermediary, collectively, in connection with the preparation and
administration of this Agreement, the Account Control Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and (2)
all reasonable and documented out-of-pocket expenses incurred by the Agents, the
Securities Intermediary, the Collateral Administrator and the Lenders, including
the fees, charges and disbursements of outside counsel for each Agent, the
Collateral Administrator and the Securities Intermediary and such other local
counsel as required for all of them, in connection herewith, including the
enforcement or protection of their rights in connection with this Agreement and
the Account Control Agreement, including their rights under this Section, or in
connection with the Advances provided by them hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances.

 

(b)          The Company shall indemnify the Agents, the Collateral
Administrator, the Securities Intermediary, the Lenders and their Related
Parties (each such Person being called an "Indemnitee"), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable and documented out-of-pocket fees,
charges and disbursements of outside counsel for each Indemnitee and such other
local counsel as required for any Indemnitees, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (1) the
execution or delivery of this Agreement or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations (including, without limitation, any breach of any representation or
warranty made by the Company hereunder (for the avoidance of doubt, after giving
effect to any limitation included in any such representation or warranty
relating to materiality or causing a Material Adverse Effect)) or the exercise
of the parties thereto of their respective rights or the consummation of the
transactions contemplated hereby, (2) any Advance or the use of the proceeds
therefrom, or (3) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto or
is pursuing or defending any such action; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
bad faith, gross negligence, fraud, reckless disregard or willful misconduct of
such Indemnitee, (ii) a claim brought against such Indemnitee for breach of such
Indemnitee’s obligations under this Agreement or the other Loan Documents, (iii)
the performance of the Portfolio Investments or (iv) a claim arising as a result
of a dispute between Indemnitees (other than (x) any dispute involving claims
against the Administrative Agent or the Lenders, in each case in their
respective capacities as such, and (y) claims arising out of any act or omission
by the Company or its Affiliates). This Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

 - 71 - 

 

 

(c)          To the extent permitted by Applicable Law, neither the Company nor
any Indemnitee shall assert, and each hereby waives, any claim against the
Company or any Indemnitee, as applicable, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement, instrument or transaction contemplated hereby, any
Advance or the use of the proceeds thereof.

 

(d)          If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Company against any of and all the
obligations of the Company now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this clause (d) are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 10.05.         Amendments. No amendment, modification or waiver in
respect of this Agreement will be effective unless in writing (including,
without limitation, a writing evidenced by a facsimile transmission or
electronic mail) and executed by each of the Agents, the Collateral
Administrator, and the Required Lenders; provided that the Administrative Agent
may waive any of the Eligibility Criteria and the requirements set forth in
Schedule 3 or Schedule 4 in its sole discretion; provided further that none of
the Collateral Agent, the Collateral Administrator or the Securities
Intermediary shall be required to execute any amendment that affects its rights,
duties, protections or immunities; provided further that any Material Amendment
shall require the prior written consent of each Lender affected thereby;
provided, further that if any Lender wishes to assign rights and obligations
under this Agreement other than its rights and obligations with respect to the
Revolving Amount separately from its rights and obligations with respect to the
Revolving Amount, any amendment to this Agreement that the Administrative Agent
determines in its commercially reasonable judgment is necessary to permit the
assignment of rights and obligations of such Lender other than its rights and
obligations with respect to the Revolving Amount separately from its rights and
obligations with respect to the Revolving Amount (including, without limitation,
by creating two separate loan tranches) and which would not (i) result in an
increase or decrease in the rights, duties or liabilities of the Investment
Manager, (ii) modify the interest rate or stated commitment fees or prepayment
premiums applicable to the Advances, (iii) impose additional fees on the Company
or require the Company to pay out-of-pocket expenses with respect to the
implementation of such amendment, (iv) impose any increased or new legal or
regulatory burden on the Company or the Investment Manager or (v) affect the
permitted amount or timing of Permitted Distributions shall not be required to
be executed by the Investment Manager.

 

 - 72 - 

 

 

SECTION 10.06.         Successors; Assignments.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Investment Manager, the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Company without such consent shall be
null and void) without the prior written consent of the Administrative Agent.
Except as expressly set forth herein, nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)          Subject to the conditions set forth below, any Lender may assign to
any other Person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Financing Commitment and the
Advances at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld) of the Administrative Agent and the Company;
provided that the consent of the Company shall not be required for an assignment
to any bank, insurance company or broker-dealer except that the consent of the
Company shall be required for an assignment of any or all of the Revolving
Amount to a bank or broker-dealer that is not a Permitted Revolver Assignee;
provided, further, that no consent of the Administrative Agent (in the case of
the initial Lender only) or the Company shall be required for an assignment of
any Financing Commitment to an assignee that is a Lender (or any Affiliate
thereof) with a Financing Commitment immediately prior to giving effect to such
assignment; provided, further, that, following the occurrence and during the
continuance of an Event of Default or following the occurrence of a Market Value
Event, a Lender may assign its rights and obligations under this Agreement
(including all or a portion of its Financing Commitment and the Advances at the
time owing to it) to any person without the consent of the Company or (in the
case of the initial Lender) the Administrative Agent.

 

Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender's rights and obligations under this Agreement; and (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent.

 

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Sections 5.03 and 10.04).

 

The Administrative Agent, acting for this purpose as an agent of the Company,
shall maintain at one of its offices a copy of each assignment and assumption
delivered to it and the Register. The entries in the Register shall be
conclusive absent manifest error, and the parties hereto shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, any
Lender and the Investment Manager, at any reasonable time and from time to time
upon reasonable prior notice. Upon its receipt of a duly completed assignment
and assumption executed by an assigning Lender and an assignee, the
Administrative Agent shall accept such assignment and assumption and record the
information contained therein in the Register.

 

 - 73 - 

 

 

(c)          Any Lender may sell participations to one or more banks or other
entities (a "Lender Participant") in all or a portion of such Lender's rights
and obligations under this Agreement (including all or a portion of its
Financing Commitment and the Advances owing to it); provided that (1) such
Lender's obligations under this Agreement shall remain unchanged, (2) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (3) the Company, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement;
provided, further, that, so long as no Event of Default shall have occurred and
be continuing and no Market Value Event shall have occurred, if any such Lender
Participant is not a bank, an insurance company or a broker-dealer, the consent
of the Company to such sale will be required. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Lender Participant, agree to any Material Amendment that
affects such Lender Participant.

 

(d)          Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Company, maintain a register on which it enters
the name and address of each Lender Participant and the principal amounts (and
stated interest) of each Lender Participant's interest in the Advances or other
obligations under this Agreement (the "Participant Register"); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Lender Participant or any
information relating to a Lender Participant's interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)          The Company agrees that each Lender Participant shall be entitled
to the benefits of Sections 3.01(e), 3.01(f) and 3.03 (subject to the
requirements and limitations therein, including the requirements under Section
3.03(f) (it being understood that the documentation required under Section
3.03(f) shall be delivered to the Lender that sells the participation)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Lender Participant
(A) agrees to be subject to the provisions of Section 3.01(f) relating to
replacement of Lenders as if it were an assignee under paragraph (b) of this
Section 10.06 and (B) shall not be entitled to receive any greater payment under
Sections 3.01(e), 3.01(f) and 3.03, with respect to any participation, than the
Lender that sells the participation would have been entitled to receive, except
to the extent such entitlement to receive a greater payment results from a
Change in Law that occurs after the Lender Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Company's
request and expense, to use reasonable efforts to cooperate with the Company to
effectuate the replacement of Lenders provisions set forth in Section 3.01(f)
with respect to any Lender Participant.

 

 - 74 - 

 

 

(f)          Notwithstanding anything in this Section 10.06 to the contrary, the
aggregate number of assignees and Lender Participants, collectively, of any
Lender (excluding Affiliates of such Lender) shall not exceed eight.

 

SECTION 10.07.         Governing Law; Submission to Jurisdiction; Etc..

 

(a)          Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York.

 

(b)          Submission to Jurisdiction. With respect to any suit, action or
proceedings relating to this Agreement (collectively, "Proceedings"), each party
hereto irrevocably (i) submits to the non-exclusive jurisdiction of the courts
of the State of New York and the United States District Court located in the
Borough of Manhattan in New York City and (ii) waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing in this Agreement precludes any party hereto from bringing Proceedings
in any other jurisdiction, nor will the bringing of Proceedings in any one or
more jurisdictions preclude the bringing of Proceedings in any other
jurisdiction.

 

(c)          Waiver of Jury Trial. EACH OF THE PARTIES HERETO AND THE
ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 10.08.         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Advance,
together with all fees, charges and other amounts which are treated as interest
on such Advance under Applicable Law (collectively the "Charges"), shall exceed
the maximum lawful rate (the "Maximum Rate") which may be contracted for,
charged, taken, received or reserved by the Lender holding such Advance in
accordance with Applicable Law, the rate of interest payable in respect of such
Advance hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Advance but were not
payable as a result of the operation of this Section 10.08 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Advances
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 

SECTION 10.09.         PATRIOT Act. Each Lender and Agent that is subject to the
requirements of the PATRIOT Act hereby notifies the Company that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender or
Agent to identify the Company in accordance with the PATRIOT Act.

 

SECTION 10.10.         Counterparts. This Agreement may be executed in any
number of counterparts by facsimile or other written form of communication, each
of which shall be deemed to be an original as against the party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.

 

 - 75 - 

 

 

SECTION 10.11.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12.         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under this Agreement may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(1) a reduction in full or in part or cancellation of any such liability;

 

(2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or

 

(3) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

 

As used herein:

 

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

"EEA Financial Institution" means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

 - 76 - 

 

 

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

[remainder of page intentionally blank]

 

 - 77 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  JUNIATA RIVER LLC, as Company

 

  By /s/ William Goebel   Name: William Goebel   Title: Chief Financial Officer

 

 

 

 

  JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent

 

  By /s/ James Greenfield   Name: James Greenfield   Title: Executive Director

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent

 

  By /s/ Sean Cheramie   Name: Sean Cheramie   Title: Assistant Vice President

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Securities Intermediary

 

  By /s/ Sean Cheramie   Name: Sean Cheramie   Title: Assistant Vice President

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Administrator

 

  By /s/ Sean Cheramie   Name: Sean Cheramie   Title: Assistant Vice President

 

  The Lenders

 

  JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Lender

 

  By /s/ James Greenfield   Name: James Greenfield   Title: Executive Director

 

 

 



 

SCHEDULE 1

 

Transaction Schedule

 

1. Lenders Financing Commitment (as reduced from time to time pursuant to
Section 4.07)         JPMorgan Chase Bank, National Association

U.S.$850,000,000 plus the principal amount of each Commitment Increase Option
(up to an aggregate amount of U.S. $850,000,000 in total Financing Commitment).

 

The obligation of any Lender to make any Advance hereunder is subject to the
satisfaction or waiver of all conditions set forth herein, including, without
limitation, those set forth in Section 1.03.

      2. Scheduled Termination Date: October 11, 2020       3. Interest Rates  
        Applicable Margin for Advances:

With respect to interest based on the applicable Reference Rate, the percentage
per annum set forth in the Fee Letter (subject to increase in accordance with
Section 3.01(b)).

 

With respect to interest based on the Base Rate, the percentage per annum set
forth in the Fee Letter (subject to increase in accordance with Section
3.01(b)).

      4. Account Numbers           Collateral Accounts           Custodial
Account: On file with the Administrative Agent   Interest Collection Account: On
file with the Administrative Agent   Principal Collection Account: On file with
the Administrative Agent   MV Cure Account: On file with the Administrative
Agent   Unfunded Exposure Account: On file with the Administrative Agent        
Permitted Non-USD Currency Accounts           CAD: To be set forth in the
applicable Permitted Non-USD Currency Account Opening Notice         GBP: To be
set forth in the applicable Permitted Non-USD Currency Account Opening Notice  
      EURO: To be set forth in the applicable Permitted Non-USD Currency Account
Opening Notice

 

 

 

 

5. Market Value Trigger: 150%       6. Market Value Cure Level: 150%       7.
Purchases of Restricted Securities           Notwithstanding anything herein to
the contrary, no Portfolio Investment may constitute, at the time of initial
purchase, a Restricted Security.  As used herein, "Restricted Security" means
any security that forms part of a new issue of publicly issued securities
(a) with respect to which an Affiliate of any Lender that is a "broker" or a
"dealer", within the meaning of the Securities Exchange Act of 1934,
participated in the distribution as a member of a selling syndicate or group
within 30 days of the proposed purchase by the Company and (b) which the Company
proposes to purchase from any such Affiliate of any Lender.  

 

 - 2 - 

 

 

Addresses for Notices       The Company:

Juniata River LLC
c/o FS Investment Corporation II
201 Rouse Boulevard

Philadelphia, PA 19112

Attention: William Goebel, Chief Financial Officer

Telephone: (215) 220-4247

Facsimile: (215) 222-4649

Email: credit.notices@fsinvestments.com; FSICII_Team@fsinvestments.com

      The Investment Manager:

FS Investment Corporation II
201 Rouse Boulevard

Philadelphia, PA 19112

Attention: William Goebel, Chief Financial Officer

Telephone: (215) 220-4247

Facsimile: (215) 222-4649

Email: credit.notices@fsinvestments.com; FSICII_Team@fsinvestments.com

      The Administrative Agent: JPMorgan Chase Bank, National Association
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware  19713

Attention: DE_Custom_Business,
attention: Nick Rapak

Telephone: (302) 634-4961

        with a copy to          

JPMorgan Chase Bank, National Association

383 Madison Ave.

New York, New York 10179

Attention: Louis Cerrotta

Telephone: 212-622-7092

Email: louis.cerrotta@jpmorgan.com

de_custom_business.com

NA_Private_Financing_Diligence@jpmorgan.com

      The Collateral Agent:

Wells Fargo Bank, National Association
Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, MD 21045

Attention: CDO Trust Services – Juniata River LLC
Telephone: (410) 884-2000

Email: FSInvestments@wellsfargo.com

      The Securities Intermediary:

Wells Fargo Bank, National Association
Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, MD 21045

Attention: CDO Trust Services – Juniata River LLC
Telephone: (410) 884-2000

Email: FSInvestments@wellsfargo.com

 

 - 3 - 

 

 

The Collateral Administrator:

Wells Fargo Bank, National Association
Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, MD 21045

Attention: CDO Trust Services – Juniata River LLC
Telephone: (410) 884-2000

Email: FSInvestments@wellsfargo.com

      JPMCB:

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd.,
3rd Floor

Newark, Delaware 19713

Attention: Robert Nichols

Facsimile: (302) 634-1092

        with a copy to:           JPMorgan Chase Bank, National Association
270 Park Avenue
New York, New York  10017 Attention:  Eugene O'Neill
Telephone:  212-834-9295       Each other Lender: The address (or facsimile
number or electronic mail address) provided by it to the Administrative Agent.  

 

 - 4 - 

 

 

SCHEDULE 2

 

Contents of Notices of Acquisition

 

Each Notice of Acquisition shall include the following information for the
related Portfolio Investment(s):

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
DE_Custom_Business

Attention: Nick Rapak

Email: de_custom_business@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention: Michael Grogan

Email: NA_Private_Financing_Diligence@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Lender
c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Email: DE_Custom_Business@jpmorgan.com

Attention: Robert Nichols

 

cc:

 

Wells Fargo Bank, National Association,
as Collateral Agent and as Collateral Administrator

 

 

 

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Loan and Security
Agreement, dated as of March 13, 2019 (as amended, the "Agreement"), among
Juniata River LLC, as borrower (the "Company"), JPMorgan Chase Bank, National
Association, as administrative agent (the "Administrative Agent"), the lenders
party thereto and the collateral agent, collateral administrator and
intermediary party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given such terms in the
Agreement.

 

Pursuant to the Agreement, the Company hereby [requests approval for the Company
to acquire][notifies the Administrative Agent of the Company's intention to
acquire] the following Portfolio Investment(s):

 

Obligor   Identifier
(LoanX
or
CUSIP)   Tranche   Type
(1st lien,
2nd lien)   Notional   Maturity
Date   Currency
Type ID   Jurisdiction   Spot
Rate   Fixed   Spread   LIBOR
Floor   Price   Moody's
Industry
Classification1   Proposed
Settlement
Date                                                                            
                                                                               
                 

 

To the extent available, we have included herewith (1) the material underlying
instruments (including the collateral and security documents) relating to each
such Portfolio Investment, (2) an audited financial statement for the previous
most recently ended three years of the obligor of each such Portfolio
Investment, to the extent available, or alternatively a quality of earnings
report prepared by an accredited accounting firm, (3) to the extent available,
the quarterly statements of the obligor of each such Portfolio Investment for
the current fiscal year and the immediately preceding fiscal year, (4) final
investment committee memo (with redactions of confidential information as the
Company (or the Investment Manager on its behalf) deems appropriate and (5)
forecasted financials for 1 year (or longer, if prepared). The Investment
Manager acknowledges that it will provide such other information from time to
time reasonably requested by the Administrative Agent so long as such
information is within the possession of the Investment Manager or may be
obtained with neither undue burden nor expense.2

 

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement are satisfied.

 



 

1 Per Schedule 6 of the Agreement.

2 Company to deliver pre-signed assignment agreement if the Investment Manager
and the administrative agent for the proposed Portfolio Investment are
affiliates.

 

 - 2 - 

 

 

  Very truly yours,       FS Investment Corporation II, as Investment Manager

 

  By     Name:   Title:

 

 - 3 - 

 

 

SCHEDULE 3

 

Eligibility Criteria

 

1.Such obligation is a Loan or a corporate debt security and is not a Synthetic
Security, a Zero-Coupon Security, a Structured Finance Obligation, a
Participation Interest (other than a Participation Interest acquired from the
Parent on the Effective Date pursuant to the Sale Agreement and the
Participation Agreement) or a Letter of Credit.

 

2.Such obligation does not require the making of any future advance or payment
by the Company to the issuer thereof or any related counterparty except in
connection with a Delayed Funding Term Loan or a Revolving Loan, and any such
Delayed Funding Term Loan or Revolving Loan shall be denominated in U.S.
dollars.

 

3.Such obligation is eligible to be entered into by, sold or assigned to the
Company and pledged to the Collateral Agent.

 

4.Such obligation is denominated and payable in an Eligible Currency and
purchased at a price that is at least 80% of the par amount of such obligation.

 

5.Such obligation is issued by a company organized in an Eligible Jurisdiction.

 

6.It is an obligation upon which no payments are subject to deduction or
withholding for or on account of any withholding Taxes imposed by any
jurisdiction unless the related obligor is required to make "gross-up" payments
that cover the full amount of any such withholding Taxes (subject to customary
conditions to such payments which the Company (or the Investment Manager on
behalf of the Company) in its good faith reasonable judgment expects to be
satisfied).

 

7.Such obligation is not subject to an event of default (as defined in the
underlying instruments for such obligation) in accordance with its terms
(including the terms of its underlying instruments after giving effect to any
grace and/or cure period set forth in the related loan agreement, but not to
exceed five (5) days) and no Indebtedness of the obligor thereon ranking pari
passu with or senior to such obligation is in default with respect to the
payment of principal or interest or is subject to any other event of default
that would trigger a default under the related loan agreement (after giving
effect to any grace and/or cure period set forth in the related loan agreement,
but not to exceed five (5) days) (a "Defaulted Obligation").

 

8.The timely repayment of such obligation is not subject to non-credit-related
risk as determined by the Investment Manager in its good faith and reasonable
judgment.

 

9.It is not at the time of purchase or commitment to purchase the subject of an
offer other than an offer pursuant to the terms of which the offeror offers to
acquire a debt obligation in exchange for consideration consisting solely of
cash in an amount equal to or greater than the full face amount of such debt
obligation plus any accrued and unpaid interest.

 

10.Such obligation is not an equity security and does not provide, on the date
of acquisition, for conversion or exchange at any time over its life into an
equity security.

 

11.Such obligation provides for periodic payments of interest thereon in cash at
least semi-annually.

 

 

 

 

12.Such obligation will not cause the Company or the pool of Collateral to be
required to register as an investment company under the Investment Company Act
of 1940, as amended.

 

13.In the case of a Portfolio Investment that is a Loan, (i) the Administrative
Agent is an "Eligible Assignee" (as such term, or comparable term, is defined in
the documents evidencing such Portfolio Investment) and such Portfolio
Investment is otherwise permitted to be entered into by, sold or assigned to the
Administrative Agent and (ii) if the Investment Manager and the administrative
agent in respect of such Portfolio Investment are affiliates, within 30 days
following the date of the Purchase of such Portfolio Investment by the Company
(or, if the Effective Date is later than the date of the Purchase of such
Portfolio Investment, within 30 days following the Effective Date), the Company
shall have delivered to the Administrative Agent an assignment agreement duly
executed by the administrative agent and/or obligor in respect of such Portfolio
Investment, naming the Administrative Agent as assignee.

 

The following capitalized terms used in this Schedule 3 shall have the meanings
set forth below:

 

"Eligible Currency" means U.S. dollars, Euros, GBP and CAD.

 

"Eligible Jurisdictions" means the United States and any State therein, Bermuda,
the Cayman Islands, Canada, United Kingdom, Australia, New Zealand and any Euro
Zone country.

 

"Letter of Credit" means a facility whereby (i) a fronting bank ("LOC Agent
Bank") issues or will issue a letter of credit ("LC") for or on behalf of a
borrower pursuant to an underlying instrument, (ii) if the LC is drawn upon, and
the borrower does not reimburse the LOC Agent Bank, the lender/participant is
obligated to fund its portion of the facility and (iii) the LOC Agent Bank
passes on (in whole or in part) the fees and any other amounts it receives for
providing the LC to the lender/participant.

 

"Structured Finance Obligation" means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities.

 

"Synthetic Security" means a security or swap transaction, other than a
participation interest or a letter of credit, that has payments associated with
either payments of interest on and/or principal of a reference obligation or the
credit performance of a reference obligation.

 

"Zero-Coupon Security" means any debt security that by its terms (a) does not
bear interest for all or part of the remaining period that it is outstanding or
(b) pays interest only at its stated maturity.

 

 - 2 - 

 

 

SCHEDULE 4

 

Concentration Limitations

 

The "Concentration Limitations" shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments owned (or in relation to a
proposed purchase of a Portfolio Investment, proposed to be owned) by the
Company comply with all the requirements set forth below:

 

1.Portfolio Investments issued by a single obligor and its affiliates may not
exceed an aggregate principal balance equal to 6.0% of the Collateral Principal
Amount; provided that Portfolio Investments issued by up to three (3) obligors
and their respective affiliates may each constitute up to an aggregate principal
balance equal to 7.5% of the Collateral Principal Amount. Notwithstanding the
foregoing, no obligor shall deemed an affiliate of any person solely because
they are under the control of the same private equity sponsor or similar sponsor
or because such obligor is owned by a common holding company with an obligor of
another obligation so long as the collateral securing such loans is not common.

 

2.Not less than 70% of the Collateral Principal Amount may consist of Senior
Secured Loans and cash and Eligible Investments on deposit in the Accounts as
Principal Proceeds.

 

3.Not more than 30% of the Collateral Principal Amount may consist of Second
Lien Loans and Mezzanine Obligations;

 

4.Not more than 15% of the Collateral Principal Amount may consist of Mezzanine
Obligations;

 

5.Not more than 20% of the Collateral Principal Amount may consist of Portfolio
Investments that are issued by obligors that belong to the same Moody's Industry
Classification, as determined by the Investment Manager in its commercially
reasonable discretion; provided that Portfolio Investments that are issued by
obligors that belong to one Moody's Industry Classification (excluding the
Moody's Industry Classifications under industry codes 3, 12, 22 and 30) may
constitute up to 30% of the Collateral Principal Amount. As used herein,
"Moody's Industry Classifications" means the industry classifications set forth
in Schedule 6 hereto, as such industry classifications shall be updated at the
option of the Investment Manager (with the consent of the Administrative Agent)
if Moody's publishes revised industry classifications.

 

6.Not more than an aggregate of 20% of the Collateral Principal Amount may
consist of Portfolio Investments denominated in a Permitted Non-USD Currency
(provided, that with respect to any Permitted Non-USD Currency regarding which a
Permitted Non-USD Currency Account Opening Notice has not yet been delivered in
accordance with Section 8.01(a), not more than 0% of the Collateral Principal
Amount may consist of Portfolio Investments denominated in such Permitted
Non-USD Currency).

 

7.Not more than an aggregate of 20% of the Collateral Principal Amount may
consist of Portfolio Investments whose obligors are organized in Eligible
Jurisdictions other than the United States.

 

 

 

 

8.The Unfunded Exposure Amount shall not exceed 10% of the Collateral Principal
Amount.

 

For the purposes of clauses 1 through 7 above, the principal amount of the
applicable Portfolio Investment shall including the funded and unfunded balance
on any Delayed Funding Term Loan or Revolving Loan, as applicable, as of such
date.

 

 - 2 - 

 

 

SCHEDULE 5

 

Initial Portfolio Investments

 

 

 

 

SCHEDULE 6

 

Moody's Industry Classifications Industry
Code   Description 1   Aerospace & Defense 2   Automotive 3   Banking, Finance,
Insurance & Real Estate 4   Beverage, Food & Tobacco 5   Capital Equipment 6  
Chemicals, Plastics & Rubber 7   Construction & Building 8   Consumer goods: 
Durable 9   Consumer goods:  Non-durable 10   Containers, Packaging & Glass 11  
Energy:  Electricity 12   Energy:  Oil & Gas 13   Environmental Industries 14  
Forest Products & Paper 15   Healthcare & Pharmaceuticals 16   High Tech
Industries 17   Hotel, Gaming & Leisure 18   Media:  Advertising, Printing &
Publishing 19   Media:  Broadcasting & Subscription 20   Media:  Diversified &
Production 21   Metals & Mining 22   Retail 23   Services:  Business 24  
Services:  Consumer 25   Sovereign & Public Finance 26   Telecommunications 27  
Transportation:  Cargo 28   Transportation:  Consumer 29   Utilities:  Electric
30   Utilities:  Oil & Gas 31   Utilities:  Water 32   Wholesale

 

 

 

 

SCHEDULE 7

 

Market Value Supplemental Schedule

 

During the period from the date on which the Investment Manager engages a
Nationally Recognized Valuation Provider through the earlier of (i) the date on
which it receives a valuation from such Nationally Recognized Valuation Provider
and (ii) five Business Days from the date of such engagement (either such date,
the "Interim Valuation End Date"), the Administrative Agent shall consult with
the Company on a commercially reasonable basis regarding the Market Value of
such Portfolio Investment as provided below. If, prior to the Interim Valuation
End Date, the Investment Manager provides the Administrative Agent with a
valuation with respect to the applicable Portfolio Investment that is determined
by the Investment Manager, on behalf of the Company, in accordance with the
Parent's then-current valuation policy, as approved by the board of directors of
the Parent, the Market Value of the applicable Portfolio Investment shall be the
average of such valuation provided by the Investment Manager and the Market
Value determined by the Administrative Agent until the Interim Valuation End
Date; provided that the valuation provided by the Investment Manager shall not
exceed the Market Value for the applicable Portfolio Investment in effect
immediately prior to the Market Value which it disputes. If, prior to the
Interim Valuation End Date, the Investment Manager has not provided the
Administrative Agent with a valuation with respect to the applicable Portfolio
Investment that is determined by the Investment Manager, the Market Value of the
applicable Portfolio Investment shall be the average of the Market Value for the
applicable Portfolio Investment in effect immediately prior to the change in
Market Value which is disputed and the Market Value determined by the
Administrative Agent until the Interim Valuation End Date. On any other date of
determination or with respect to any other non-disputed Portfolio Investments,
the interim valuation provisions in this paragraph shall not apply.

 

 

 

 

EXHIBIT A

 

Form of Request for Advance

 

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

DE_Custom_Business

Attention: Nick Rapak

Email:de_custom_business@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Lender
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention: Robert Nichols

 

cc:

 

Wells Fargo Bank, National Association,
as Collateral Agent and Collateral Administrator

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Loan and Security
Agreement, dated as of March 13, 2019 (as amended, the "Agreement"), among
Juniata River LLC, as borrower (the "Company"), JPMorgan Chase Bank, National
Association, as administrative agent (the "Administrative Agent"), the lenders
party thereto, and the collateral agent, collateral administrator and
intermediary party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given such terms in the
Agreement.

 

Pursuant to the Agreement, you are hereby notified of the following:

 

(1)       The Company hereby requests an Advance under Section 2.03 of the
Agreement to be funded on [____________].

 

(2)       The aggregate amount of the Advance requested hereby is
[U.S.][GBP][Euro][CAD][_________].3

 

(3)       The proposed purchases (if any) relating to this request are as
follows:

 

Security   Par   Price   Purchased Interest (if any)                            
             

 



 

3 Note: The requested Advance shall be in an amount such that, after giving
effect thereto and the related purchase of the applicable Portfolio
Investment(s) (if any), the Borrowing Base Test is satisfied.

 

 

 

 

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) and/or to an Advance set forth in Section 1.03 of the Agreement
have been satisfied or waived as of the related Trade Date (and shall be
satisfied or waived as of the related Settlement Date) and/or Advance date, as
applicable.

 

  Very truly yours,       Juniata River LLC

 

  By     Name:   Title:

 

 - 2 - 

 

 

EXHIBIT B

 

Form of Reports

 

 

